Name: Council Regulation (EEC) No 3762/83 of 19 December 1983 amending Regulation (EEC) No 3589/82 on common rules for imports of certain textile products originating in third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12.83 Official Journal of the European Communities No L 380/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3762/83 of 19 December 1983 amending Regulation (EEC) No 3589/82 on common rules for imports of certain textile products originating in third countries 3 . In Article 5 (2), the first two sentences are replaced by the following : '2 . Paragraph 1 shall not apply where the Community quantitative limit established under Article 3 for the products within the category in question originating in the supplier country concerned is less than 2,5 % of total Community imports in 1980 for that category. However, in the case of the countries referred to in Annexes XII, XII A and XII B, this level is 1 4 . Article 8 is replaced by the following : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Council, by Regulation (EEC) No 3589/82 ('), makes imports of certain textile products originating in third countries subject to common rules until 1986 ; Whereas certain adjustments have become necessary since the entry into force of that Regulation ; Whereas the Community should put these adjustments into effect ; whereas it is necessary for this purpose to make certain amendments to Regu ­ lation (EEC) No 3589/ 82 , HAS ADOPTED THIS REGULATION : Article 1 * Regulation (EEC) No 3589/82 is hereby amended as follows : 1 . In Article 3 , paragraph 2 is deleted and paragraphs 3 , 4 , 5 , 6, 7 are accordingly renumbered 2, 3 , 4 , 5 , 6 respectively. 2 . The following paragraph 3 is added to Article 4 : ' 3 . The provisions of Article 4 ( 1 ) and (2) shall apply only to the countries referred to in Annexes XI, XII and XII A. ' Article 8 1 . Supplier countries other than the countries listed in Annexes XI, XII, XII A and XII B may, after notifying the Commission in advance, utilize the shares allocated to Member States in the following ways : (a) Advance utilization during any given year of a portion of a share established for the following year shall be authorized for each category of products up to 5 % of the share for the year of actual utilization . Such advance imports shall be deducted from the corresponding shares established for the following year. (b) Carry-over of amounts not utilized during any given year to the corresponding share for the following year shall be authorized up to 5 % of the share for the year of actual utilization .(') OJ No L 374, 31 . 12 . 1982, p. 106 . No L 380/2 Official Journal of the European Communities 31 . 12.83 (c) Except for the countries listed in Annex IX, where the relevant percentages in each case referred to below shall be 3,5 % , transfers of quantities in group I categories shall be made only as follows :  transfers from category 1 to categories 2 and 3 shall be authorized up to 5 % of the share established for the category to which the transfer is made,  transfers between categories 2 and 3 shall be authorized up to 5 % of the share established for the category to which the transfer is made,  transfers between categories 4 , 5 , 6 , 7 and 8 shall be authorized up to 5 % of the share established for the category to which the transfer is made . Transfers of quantities into the different cate ­ gories in groups II or III may be made from any category in groups I, II or III subject to a maximum of 5 % of the share established for the category to which the transfer is made . The table of equivalence applicable to the abovementioned transfers is given in Annex I. (d) The cumulative application of the provisions of points (a), (b) and (c) may not, in the course of any given year, cause a limit established for the category and for the year in question to be exceeded by more than 15 % ; however, in the case of categories of products originating in the countries listed in Annex IX, such an excess may not be greater than 1 1 % for group I categories and 12,5 % for categories in groups II and III . 2 . The country listed in Annex XI may utilize the shares in the ways provided in paragraph 1 , except that :  in the case of points (a) and (b), there shall be no authorization for category 1 , and the auth ­ orization in respect of category 2 shall be limited to 2,5 % ,  in the case of point (c), transfers to category 2 shall be limited to 2,5 % . 3 . The country listed in Annex XII may utilize the shares in the same way as provided in paragraph 1 , except that : -  in the case of points (a) and (b), there shall be no authorization for categories 2 and 3 and authorization in respect of all other categories shall be limited to 1 % , except that further authorization to 5 % may be agreed following consultations in accordance with Article 14 ,  in the case of point (c), there shall be no transfers to categories 2 and 3 and transfers between categories 4 , 5 , 6 , 7 and 8 shall be limited to 3,5 °/o ,  in the case of point (d),- such excess may not be greater than 10 % for group 1 categories and 1 1 % for categories in groups II and III . The same provisions shall apply to the countries listed in Annexes XII A and XII B except that, in the case of points (a), (b) and (c), there shall be no authorization- for categories 1 , 2 and 3 ; 4 . In the event of recourse by a supplier country to the provisions of paragraphs 1 . to 3 , the Commission shall notify the authorities of the Member State concerned, which shall authorize the imports in question in accordance with the double-checking system defined in Annex VI . 5 . . Where a Member State's share has been increased by the application of paragraphs 1 to 3 above or of Article 9 , or where further possibilities for imports into that Member State have been created under Article 9 , such increases or further import possibilities shall not be taken into account for the purposes of applying paragraph 1 in the current year or subsequent years .' 5 . Article 11 is replaced by the following : 'Article 11 1 . The importation into the Community of textile products listed in Annex I, originating in the supplier countries listed in Annex II and not subject to the Community quantitative limits referred to in Article 3 , shall be subject to a system of administrative control . 2 . Should imports into the Community of products falling within any given category, referred to in paragraph 1 and originating in one of the supplier countries , exceed, in relation to the preceding calendar year's total imports into the Community of products in the same category, the percentages indicated in the table appearing in Annex XIV such imports may be made subject to quantitative limits under the conditions laid down in this Article . These arrangements may be limited to imports into specific regions of the Community. 3 . Should the imports referred to in paragraph 2 into a given region of the Community exceed, in relation to the total quantities calculated for the whole Community according to the percentage specified in paragraph 2 , .the percentage set for that region in the table below, such imports may 31 . 12.83 Official Journal of the European Communities No L 380/3 be made subject to quantitative limits in the region in question : Germany Benelux France Italy Denmark Ireland United Kingdom Greece 28,5 % 10,5 % 18,5 % 15 " % 3 % 1 % 23,5 % 2 % consultations and pending a mutually satis ­ factory solution, to suspend or limit at the level indicated by the Commission its exports of the category of products in question to the Community or to one or more regions thereof ; (d) it may, pending the outcome of the requested consultations , apply to the imports of the category of products in question quantitative limits identical to those requested of the supplier country pursuant to points (b) and (c). These measures shall be without prejudice to the definitive arrangements to be made by the Community, taking into account the results of the consultations . Measures taken pursuant to this paragraph shall be the subject of a Commission communication published without delay in the Official Journal of the European Communities. 6 . The consultations with the supplier country concerned which are provided for in paragraph 5 (a) may lead to the conclusion of an arrangement between that country and the Community of the adoption of joint conclusions on the introduction and level of quantitative limits . Such arrangements or joint conclusions shall stipulate that the quantitative limits agreed be administered in accordance with a double ­ checking system . 7 . Should the parties be unable , in the course of consultations , to reach a satisfactory solution within one month following the opening of consul ­ tations and, at the latest, within two months following notification of the request for consul ­ tations , the Community shall have the right to introduce a definitive quantitative limit at an annual level not lower than the level resulting from the application of the formula set out in paragraph 2 or 106 % of the level of imports reached during the calendar year preceding that in which imports exceeded the level resulting from the application of the formula set out in paragraph 2 and gave rise to the request for consultations , whichever is the higher. In the case of Hungary, the Community shall , however, have the right to introduce a quantitative limit at an annual level not lower than the level reached by imports of products falling within the category in question and referred to in the notification of the request for consultations . In respect of the country listed in Annex XII , the time limits referred to above shall be reduced by half. 8 . The arrangements provided for in paragraph 6 shall be concluded and the measures provided for either in paragraphs 5 and 7 or in the arrangements or joint conclusions referred to in paragraph 6 shall be decided in accordance with the procedure laid down in Article 15 . 4 . Paragraphs 2 and 3 shall not apply where the percentages specified therein have been reached as a result of a fall in total imports into the Community, and not as a result of an increase in exports of products originating in the supplier country concerned . 5 . Where the Commission finds, in accordance with the procedure laid down in Article 15 , that the conditions set out in paragraphs 2 and 3 are fulfilled and considers that a given category of products should be made subject to a quantitative limit, with the concurring opinion of the Committee under the procedure in Article 1 5 : (a) it shall open consultations with the supplier country concerned in accordance with the procedure specified in Article 14 with a view to reaching an agreement or joint conclusions on a suitable level of limitation for the category of products in question ; (b) pending a mutually satisfactory solution , the Commission shall , as a general rule, request the supplier country concerned to limit exports of the products in the category concerned to the Community, or to the region or regions of the Community market specified by the Community for a provisional period of three months from the date on which the request for consultation is made. Such provisional limit shall be established at 25 % of the level of imports reached during the calendar year preceding that in which imports exceeded the level resulting from the application of the formula set out in paragraph 2 and gave rise to the request for consultation or 25 % of the level resulting from the application of . the formula set out in paragraph 2 , whichever is the higher. Nevertheless , it may, in exceptionally grave circumstances , request the supplier countries listed in Annexes XII A and XII B to suspend, at the level indicated by the Commission, and with effect from the date of notification of the request for consultation, their exports of the category of products in question ; (c) it may request any of the supplier countries listed in Annexes IX and XII, with effect from the date of notification of the request for No L 380/4 Official Journal of the European Communities 31 . 12.83 9 . The annual level of the quantitative limits laid down in accordance with paragraphs 5 to 8 may not be less than the level of imports, into the Community or into the region or regions concerned in 1980, of products of the same category and originating in the same supplier country. 10 . Where the development of total imports into the Community of a product which is subject to a quantitative limit fixed in accordance with paragraphs 5 to 8 renders it necessary, the annual level of that quantitative limit shall be increased, after consultation with the supplier country in accordance with the procedure laid down in Article 14 to ensure compliance with the conditions set out in paragraphs 2 and 3 . 11 . The quantitative limits fixed in accordance with paragraphs 6 and 8 shall provide for an annual growth rate determined by mutual agreement with the supplier country concerned in the context of the consultation procedure laid down in Article 14 . 12 . The quantitative limits established pursuant to paragraphs 5 to 8 shall not apply to products which have already been dispatched to the Community provided that they were shipped from the supplier country in which they originate for export to the Community before the date of notification of the request for consultations . 13 . The quantitative limits established pursuant to paragraphs 5 to 8 shall be administered in accordance with Articles 3 and 4 and 6 to 10, save as otherwise provided in accordance with the procedure laid down in Article 15 .' 6 . Article 13 is replaced by the following : 'Article 13 1 . Where , following the enquiries carried out in accordance with the procedures established under Annex V, the Commission notes that the infor ­ mation in its possession constitutes proof that products originating in a supplier country listed in Annex II and subject to the quantitative limits referred to in Article 3 or introduced under Article 1 1 have been transhipped, re-routed or otherwise imported into the Community through circumvention of such quantitative limits and that there is need for the necessary adjustments to be made, it shall request that consultations be opened, in accordance with the procedure described in Article 14 , so that agreement may be reached on an equivalent adjustment of the corresponding quantitative limits . 2 . Pending the outcome of the consultations referred to in paragraph 1 , the Commission may ask the supplier country concerned to take the necessary precautionary steps to ensure that adjustments to the quantitative limits agreed on following such consultations may be carried out for the year in which the request for consultations was lodged or for the following year, if the quantitative limit for the current year is exhausted, where there is clear evidence of circumvention . 3 . If the Community and the supplier country fail to arrive at a satisfactory solution within the period stipulated in Article 14 and if the Commission notes that there is clear evidence of circumvention, it shall deduct from the quantitative limits an equivalent volume of products originating in the supplier country concerned, in accordance with the procedure laid down in Article 15 . 4 . In the case of the countries listed in Annexes XII, XII A and XII B this Article shall apply also to imports after 1 January 1982 . This Article shall also apply to imports prior to that date where any consultations for the adjustment of quantitative limits which may have been opened with the supplier country concerned before the entry into force of this Regulation have not yet produced a mutually satisfactory solution.' 7 . The annexes shall be replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1983 . For the Council The President G. VARFIS 31 . 12 . 83 Official Journal of the European Communities No L 380/5 SUMMARY ANNEX I ANNEX I A ANNEX II ANNEX III ANNEX IV ANNEX V ANNEX VI ANNEX VII ANNEX VIII ANNEX IX ANNEX X ANNEX XI ANNEX XII ANNEX XII A ANNEX XII B ANNEX XIII ANNEX XIV Page List of products referred to in Article 1 6 Composition of groups of categories 33 List of supplier countries referred to in Article 1 34 Community and regional quantitative limits 35 This Annex is deleted, inasmuch as its contents are included in Annex III above Referred to in Article 2 (origin and administrative cooperation) 150 Referred to in Article 10 (classification of products, double ­ checking system, form and presentation of export certificates) 152 Referred to in Article 4 (cottage industry and folklore products) 165 Referred to in Article 4 (2) and Annex VII 169 Referred to in Articles 6, 8 and 11 and Annex X 169 Referred to in Article 6 (5) (price clause) 170 Referred to in Article 8 172 Referred to in Articles 5 , 8 , 11 , 13 and 14 172 Referred to in Articles 5 , 8 , 11 , 13 and 14 172 Referred to in Articles 5 , 8 , 11 , 13 and 14 172 Referred to in Article 6 (outward processing traffic) 173 Referred to in Article 11 175 No L 380/6 Official Journal of the European Communities 31 . 12 . 83 ANNEX I LIST OF PRODUCTS referred to in Article 1 Where the expression 'babies ' garments ' is used, this is meant also to cover girls' garments up to and including commercial size 86 . When the constitutive material of the products of categories 1 to 123 is not specifically mentioned these products are to be taken to be made exclusively of wool or of fine animal hair, of cotton or of synthetic or artificial textile fibres . GROUP I A Table of equivalence Category CCT heading No NIMEXE code ( 1984) Description pieces/kg g/piece 1 55.05 Cotton yarn, not put up for retail sale55.05-13 , 19, 21 , 25 , 27 , 29 , 33 , 35 , 37, 41 , 45 , 46, 48 , 51 , 53 , 55 , 57 , 61 , 65 , 67 , 69, 72 , 78 , 81 , 83 , 85 , 87 2 55.09 Other woven fabrics of cotton : Woven fabrics of cotton , other than gauze, terry fabrics , narrow woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics : 55.09-03 , 04, 05 , 06, 07 , 08 , 09, 10 , 11 , 12, 13 , 14 , 15 , 16, 17, 19 , 21 , 29 , 32 , 34, 35 , 37 , 38 , 39, 41 , 49, 51 , 52 , 53 , 54 , 55 , 56 , 57, 59 , 61 , 63 , 64 , 65 , 66 , 67 , 68 , 69 , 70, 71 , 73 , 75 , 76, 77, 78 , 79 , 80 , 81 , 82 , 83 , 84 , 85 , 87, 88 , 89 , 90, 91 , 92 , 93 , 98 , 99 a) Of which other than unbleached or bleached 55.09-06, 07, 08 , 09 , 51 , 52 , 53 , 54 , 55 , 56 , 57, 59 , 61 , 63 , 64 , 65 , 66, 67, 70, 71 , 73 , 83 , 84, 85 , 87 , 88 , 89, 90, 91 , 92 , 93 , 98 , 99 3 56.07 A Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics , pile fabrics (including terry fabrics) and chenille fabrics a) Of which other than unbleached or bleached 56.07-01 , 04 , 05 , 07j 08 , 10 , 12 , 15 , 19 , 20, 22 , 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46, 47 , 49 56.07-01 , 05 , 07, 08 , 12 , 15 , 19 , 22 , 25 , 29, 31 , 35 , 38 ,- 40 , 41 , 43 , 46 , 47, 49 31 . 12 . 83 Official Journal of the European Communities No L 380/7 GROUP I B Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 4 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19, 20, 22 , 23 , 24, 26, 41 , 50 , 58 , 71 , 79, 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers, undervests and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies ' garments , of cotton or synthetic textile fibres : T-shirts and lightweight fine knit roll, polo or turtle necked jumpers and- pull ­ overs, of regenerated textile fibres , other than babies' garments 6,48 154 5 60.05 A I II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33 , 34, 35 , 36, 39, 40, 41 , 42 , 43 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys , pullovers, slip-overs, waist ­ coats, twinsets , cardigans, bed jackets and jumpers, knitted or crocheted, not elastic or rub ­ berized, of wool, of cotton or of man-made textile fibres 4,53 221 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62 , 64 , 66 , 72 , 74 , 76 61.02-66, 68 , 72 Men's and boys' outer garments : Women's , girls' and infants ' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks); women's, girls' and infants ' woven trousers ana slacks, of wool, of cotton or of man-made textile fibres 1,76 568 7 60.05 A II b) 4 aa) 22 33 44 55 Outer garments and other articles, knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other 5,55 180 No L 380/8 Official Journal of the European Communities 31 . 12 . 83 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 7 (cont'd) 61.02 B II e) 7 bb) cc) dd) 60.05-22 , 23 , 24, 25 61.02-78 , 82, 84 Women's , girls' and infants' outer garments : B. Other : Blouses and shirt-blouses, knitted, crocheted (not elastic or rub ­ berized), or woven, for women, girls and infants , of wool, of cotton or of man-made textile fibres 8 61.03 A 61.03-11,15,19 Men's and boys' under garments, including collars , shirt fronts and cuffs : Men's and boys' shirts , woven, of wool, of cotton or of man-made textile fibres 4,60 217 31 . 12 . 83 Official Journal of the European Communities No. L 380/9 GROUP II A Category CCT heading No ¢ NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 9 55.08 62.02 B III a) 1 55.08-10, 30 , 50, 80 62.02-71 Terry towelling and similar terry fabrics of cotton : Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics 20 62.02 B I a) c) 62.02-12, 13 , 19 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen, woven 22 56.05 A 56.05-03 , 05 , 07, 09, 11 , 13 , 15 , 19, 21 , 23 , 25, 28 , 32, 34, 36, 38 , 39, 42, 44, 45 , 46, 47 56.05-21 , 23 , 25 , 28 , 32, 34, 36 Yarn of man-made fibres (discontinu ­ ous or waste), not put up for retail sale : A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres, not put up for retail sale : a) Of which acrylic 23 56.05 B 56.05-51 , 55 , 61 , 65 , 71 , 75 , 81 , 85 , 91 , 95 , 99 Yarn of man-made fibres (discontinu ­ ous or waste), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste re ­ generated fibres, not put up for retail sale - No L 380/ 10 Official Journal of the European Communities 31 . 12 . 83 Category CCT heading No NIMEXE code ( 1984) . Description Table of equivalence pieces/kg g/piece 32 ex 58.04 58.04-07 , 11 , 15 , 18 , 41 , 43 , 45 , 61 , 63 , 67 , 69 , 71 , 75 , 77 , 78 58.04-63 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05): Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics), of wool, of cotton or of man-made textile fibres a) Of which cotton corduroy 39 62.02 B II a) c) III a) 2 c) 62.02-40, 42 , 44 , 46, 51 , 59 , 65 , 72, 74 , 77 Bed linen, table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen, toilet and kitchen linen, other than of cotton terry fabric 31 . 12 . 83 Official Journal of the European Communities No L 380/ 11 GROUP II B Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 12 60.03 A B I II b) C D 60.03-11 , 19, 20 , 27, 30 , 90 Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres 24,3 pairs 41 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48 , 56, 75 , 85 Under garments , knitted or crocheted, not elastic or rubberized : Men's and boys' underpants and briefs , women's , girls' and infants' (other than babies') knickers and briefs , knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres 17 59 14 A 61.01 A I 61.01-01 Men's- and boys' outer garments : Men's and boys' coats of impreg ­ nated, coated, covered or lami ­ nated woven fabric falling within heading No 59.08 , 59.11 or 59.12 1,0 1 000 14 B 61.01 B V b) 1 2 3 61.01-41 , 42, 44, 46, 47 Men's and boys' outer garments : Men's and boys' woven overcoats, raincoats and other coats , cloaks and capes , other than those of cate ­ gory 14 A, of wool, of cotton or of man-made textile fibres 0,72 1 389 15 A 61.02 B I a) 61.02-05 Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' coats of impregnated, coated, covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 59.12 . 1,1 909 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 , 32 , 33 , 35 , 36, 37 , 39, 40 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' woven overcoats , raincoats and other coats, cloaks and capes : jackets and blazers , other than garments of category 15 A, of wool, of cotton or of man-made textile fibres 0,84 1 190 No L 380/ 12 Official Journal of the European Communities 31 . 12 . 83 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 16 61.01 B V c) 1 2 3 61.01-51 , 54, 57 Men's and boys' outer garments : Men's and boys' woven suits (including coordinate suits consisting of two or three pieces, which are ordered, packed , consigned and normally sold together) of wool, of cotton or of man-made textile fibres, excluding ski suits 0,80 1 250 17 61.01 B V a) 1 2 3 61.01-34, 36, 37 Men's and boys' outer garments : Men's and boys' woven jackets (excluding waister jackets) and blazers or wool, of cotton or of man-made textile fibres 1,43 700 18 61.03 B C 61.03-51 , 55 , 59, 81 , 85 , 89 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' woven under garments other than shirts , of wool, of cotton or of man-made textile fibres 19 61.05 A B I III 61.05-20 61.05-30, 99 Handkerchiefs : A. Of woven cotton fabric, of a value of more than 15 ECU/kg net weight B. Other : Handkerchiefs of woven fabric, of a value of not more than 15 ECU/kg net weight 59 17 21 61.01 B IV 61.02 B II d) 61.01-29 , 31 , 32 61.02-25 , 26 , 28 . Men's and boys' outer garments : Women's , girls' and infants ' outer garments : B. Other : Parkas, anoraks, windcheaters, waister jackets and the like, woven, of wool, of cotton or of man-made textile fibres 2,3 435 31 . 12 . 83 Official Journal of the European Communities No L 380/ 13 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 24 60.04 B IV b) 1 bb) d) 1 bb) 60.04-47, 73 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres 3,9 257 60.04 B IV b) 2 aa) bb) d) 2 aa) bb) 60.04-51 , 53 , 81 , 83 Women's , girls' and infants' (other than babies') knitted or crocheted pyjamas and nightdresses, of cotton or synthetic fibres 26 60.05 A II b) 4 cc) 11 22 33 44 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and _ clothing accessories : II . Other 3,1 323 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45 , 46, 47, 48 61.02-48 , 52 , 53 , 54 ¢ Women's , girls' and infants ' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven and knitted or crocheted dresses of wool, of cotton or of man-made textile fibres 27 60.05 A II b) 4 dd) Outer garments and other articles , knitted or crocheted, " not elastic or rubberized : 2,6 385 . A. Outer garments and clothing accessories : II . Other \ 61.02 B II e) 5 aa) bb) cc) Women's , girls' and infants' outer garments : B. Other : 60.05-51 , 52 , 54, 58 , 61.02-57, 58 , 62 Women's, girls' and infants' (other than babies') woven and knitted or crocheted skirts , including divided skirts No L 380/ 14 Official Journal of the European Communities 31 . 12 . 83 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 28 60.05 A II b) 4 ee) Outer garments and other articles, knitted or crocheted , not elastic or rubberized : 1,61 620 A. Outer garments and clothing accessories : II . Other : 60.05-61 , 62 , 64 Knitted or crocheted trousers (except shorts) other than babies ' 29 61.02 B II e) 3 aa) bb) cc) Women's , girls' and infants ' outer garments : B. Other : 1,37 730 61.02-42 , 43 , 44 Women's , girls ' and infants ' (other than babies') woven suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool, of cotton or of man-made textile fibres, excluding ski suits &lt; 30 A 61.04 B I 61.04-11 , 13 , 18 Women's, girls ' and infants ' under garments : Women's , girls ' and infants ' woven pyjamas and nightdresses, of wool , of cotton or of man-made textile fibres 4,0 250 30 B 61.04 B II 61.04-91 , 93 , 98 Women's , girls ' and infants' under garments : Women's , girls' and infants' (other than babies ') woven under garments, other than pyjamas and nightdresses, of wool, of cotton or of man-made textile fibres 31 61.09 D Corsets, corset-belts , suspender-belts , brassieres , braces , suspenders, garters and the like (including such articles of knitted or crocheted fabrics) whether or not elastic : 18,2 55 61.09-50 Brassieres , woven, knitted or crocheted 31 . 12 . 83 Official Journal of the European Communities ^ No L 380/ 15 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 68 60.04 A I II a) b c) III a) b) c) d) 60.04-02 , 03 , 04 , 06, 07, 08 , 10, 11 , 12 , 14 Under garments, knitted or crocheted, not elastic or rubberized : A. Babies ' garments : girls ' garments up to and including commercial size 86 : Babies' under garments of knitted or crocheted fabrics, not elastic or rubberized 73 60.05 A II b) 3 60.05-16, 17, 19 Outer garments and other articles, knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres 1,67 ' 600 76 61.01 B I 61.02 B II a) 61.01-13 , 15 , 17, 1 ? 61.02-12 , 14 Men's and boys' outer garments : Women's , girls' and infants' outer garments : B. Other : Men's and boys' woven industrial and occupational clothing : women's , girls' and infants ' woven aprons, smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use), of wool, of cotton or of man-made textile fibres 1,6 625 78 61.01 A II A III V f) 1 g) 1 2 3 61.01-09 , 24 , 25 , 26 , 81 , 92 , 95 , 96 Men's and boys ' outer garments : Men's and boys ' woven bath robes, dressing gowns , smoking jackets and similar indoor wear, ski suits consisting of two or three pieces and other outer garments, except garments of categories 6, 14 A, 14 B, 16, 17, 21 , 76 and 79 , of wool, of cotton or of man-made textile fibres No L 380/ 16 Official Journal of the European Communities 31 . 12 . 83 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 81 61.02 B I b) II c) e) 8 aa) 9 aa) bb) cc) 61.02-07, 22 , 23 , 24, 85 , 90 , 91 , 92 Women's, girls' and infants' outer garments : - B. Other : Women's , girls' and infants' woven bath robes, dressing gowns , bed jackets and similar indoor wear and outer garments, except garments of categories 6, 7 , 15 A, 15 B, 21 , 26, 27, 29 , 76, 79 and 80 , of wool, of cotton or of man-made textile fibres 83 60.05 A II a) b) 4 hh) 11 22 33 44 ijij ) 11 kk) 11 11) 11 22 33 44 60.05-04 . 76 , 77 , 78 , 79, 81 , 85, 88 , 89, 90, 91 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Outer garments, knitted or crocheted, not elastic or rub ­ berized, other than garments of categories 5 , 7 , 26, 27 ,  28 , 71 , 72 , 73 , 74 and 75 , of wool, of cotton or of man-made textile fibres 31 . 12 . 83 Official Journal of the European Communities No L 380/ 17 GROUP III A Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 33 51.04 A III a) 62.03 B II b) 1 51.04-06 62.03-51 , 59 Woven ¢ fabrics of man-made, fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : II . Other : Woven fabrics of strip or the like of polyethylene or polypropylene, less than 3 m wide ; woven sacks of such strip or the like 34 51.04 A III b) 51.04-08 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : - Woven fabrics of strip or the like of polyethylene or polypropylene, 3 m or more wide 35 51.04 A IV 51.04-10, 11 , 13 , 15 , 17, 18 , 21 , 23 , 25 , 27, 28 , 32 , 34, 36, 41 , 48 51.04-10, 15 , 17, 18 , 23 , 25 , 27, 28 , 32, 34, 41 , 48 Woven "fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous) other than those for tyres and those containing elas ­ tomeric yarn : a) Of which other than unbleached or bleached 36 51.04 B III 51.04-55 , 56, 58 , 62, 64, 66, 72 , 74, 76, 81 , 89 , 93 , 94, 97 , 98 51.04-55 , 58 , 62, 64, 72 , 74, 76, 81 , 89, 94, 97 , 98 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous) other than those for tyres and those containing elastomeric yarn : a) Of which other than unbleached or bleached &gt; No L 380/ 18 Official Journal of the European Communities 31 . 12 . 83 Category CCT heading No NIMEXE code ( 198.4) Description Table of equivalence pieces/kg g/piece 37 56.07 B 56.07-50 , 51 , 55 , 56 , 59, 60, 61 , 65 , 67 , 68 , 69, 70, 71 , 72 , 73 , 74, 77, 78 , 82 , 83 , 84 , 87 56.07-50, 55 , 56 , 59, 61 , 65 , 67 , 69 , 70 , 71 , 73 , 74, 77 , 78 , 83 , 84, 87 Woven fabrics of man-made fibres (discontinuous or waste) : B. Of regenerated textile fibres : Woven fabrics of regenerated textile fibres (discontinuous or waste) other than narrow woven fabrics , pile fabrics (including terry fabrics) and chenille fabrics : a) Of which other than unbleached or bleached 38 A 60.01 B I b) 1 60.01-40 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted synthetic curtain fabrics including net curtain fabric  - 38 B 62.02 A II 62.02-09 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : A. Net curtains 40 62.02 B IV a) c) 62.02-83 , 85 , 89 Bed linen, table linen, toilet linen and kitchen linen, curtains and other furnishing articles : B. Other : Woven curtains (other than net cur ­ tains) and furnishing articles, of wool, of cotton or of man-made textile fibres 41 ex 51.01 A 51.01-01 , 02 , 03 , 04, 08 , 09 , 10, 12 , 20 , 22 , 24, 27, 29, 30, 41 , 42 , 43 , 44, 46, 48 Yarn of man-made fibres (continuous), not put up for retail sale : A. Yarn of synthetic textile fibres : Yarn of synthetic textile fibres (continupus), not put up for retail sale , other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 31 . 12 . 83 Official Journal of the European Communities No L 380/ 19 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence ' pieces/kg g/piece 42 ( ¢) ex' 51.01 B 51.01-50 , 61 , 67 , 68 , 71 , 76, 79, 80 Yarn of man-made fibres (continuous), not put up for retail sale : B. Yarn of regenerated textile fibres : Yarn of regenerated textile fibres (continuous), not put up for retail sale , other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of any acetate 43 51.03 51.03-10, 20 Yarn of man-made fibres (continuous), put up for retail sale 44 51.04 A II 51.04-05 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous), containing elastomeric yarn 45 51.04 B II 51.04-54 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous), containing elastomeric yarn 46 ex 53.05 53.05-10, 22 , 29, 32, 39 Sheep's or lambs' wool or other animal hair (fine or coarse), carded or combed : Carded or combed sheep's or lambs' wool or other fine animal hair 47 53.06 53.08 A 53.06-21 , 25 , 31 , 35 , 51 , 55 , 71 , 75 53.08-11 , 15 Yarn of carded sheep's or lambs' wool (woollen yarn), not put up for retail sale Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair, not put up for retail sale 48 53.07 53.08 B 53.07-02, 08 , 12, 18 , 30 , 40 , 51 , 59, 81 , 89 53.08-21 , 25 Yarn of combed sheep's or lambs' wool (worsted yarn), not put up for retail sale Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair, not put up for retail sale (') This category does not include single non-textured acetate yarns with a twist of between 120 and 250 turns per metre covered inter alia by NIMEXE codes 51.01-76 and 79 . No L 380/20 Official Journal of the European Communities 31 . 12 . 83 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 49 ex 53.10 53.10-11 , 15 Yarn of sheep's or lambs' wool of horsehair or or other animal hair (fine or coarse), put up for retail sale : Yarn of sheep's or lambs' wool or of fine animal hair, put up for retail sale 50 53.11 53.11-01 , 03 , 07 , 11 , 13 , 17, 20, 30, 40, 52, 54, 58 , 72 , 74, 75, 82, 84, 88 , 91 , 93 , 97 Woven fabrics of sheep's or lambs' wool or of fine animal hair - 51 55.04 55.04-00 Cotton, carded or combed 52 55.06 55.06-10, 90 Cotton yarn, put up for retail sale 53 55.07 55.07-10, 99 . Cotton gauze 54 56.04 B 56.04-21 , 23 , 28 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning : B. Regenerated textile fibres : Regenerated textile fibres (discon ­ tinuous or waste), carded or combed 55 56.04 A 56.04, 11 , 13 , 15 , 16, 17, 18 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning : A. Synthetic textile fibres : Synthetic textile fibres (discon ­ tinuous or waste), carded or combed 56 56.06 A 56.06-11 , 15 Yarn of man-made fibres (discontinu ­ ous or waste), put up for retail sale : Yarn of synthetic textile fibres (discontinuous or waste), put up for retail sale 31 . 12 . 83 Official Journal of the European Communities No L 380/21 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 57 56.06 B 56.06-20 Yarn of man-made fibres (discontinu ­ ous or waste), put up for retail sale) : Yarn of regenerated textile fibres (discontinuous or waste), put up for retail sale 58 58.01 58.01-01 , 11 , 13 ,' 17, 30, 80 Carpets , carpeting and rugs, knotted (made up or not) 59 58.02 ex A B 59.02 ex A 58.02-04 , 06, 07, 09, 56 , 61 , 65 , 71 , 75 , 81 , 85 , 90 59.02-01 , 09 Other carpets, carpeting, rugs, mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie', rugs and the like (made up or not) : Felt and articles of felt, whether or not impregnated or coated : A. Felt in the piece or simply cut to rectangular shape : Woven, knitted or crocheted, carpets, carpeting, rugs, mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not); floor covering, of felt 60 58.03 58.03-00 Tapestries ; hand-made, of the type Gobelins, Flanders, Aubusson, Beau ­ vais and the like, and needleworked tapestries (for example, petit point and cross stitch) made in panels and the like by hand : Tapestries, hand-made 61 58.05 A I a) c) II B 58.05-01 , 08 , 30, 40, 51 , 59, 61 , 69, 73, 77, 79, 90 Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than goods falling within heading No 58.06 : Narrow woven fabrics not exceeding 30 cm in width with selvedges (woven, gummed or made otherwise) on both edges, other than woven labels and the like ; bolduc 62 58.06 58.07 58.06-10, 90 58.07-31 , 39, 50 , 80 Woven labels , badges and the like, not embroidered, in the piece, in strips or cut to shape or size Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn falling within heading No 52.01 and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels , pompons and the like : Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels , pompons and the like No L 380/22 Official Journal of the European Communities 31 . 12 . 83 Category CCT heading No NIMEXE code ( 1984) i Description Table of equivalence pieces/kg g/piece 62 (cont 'd) 58.08 58.09 58.10 58.08-10 , 90 58.09-11 , 19 , 21 , 31 , 35 , 39 , 91 , 95 , 99 58.10-21 , 29 , 41 , 45 , 49, 51 , 55 , 59 Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), plain Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), figured ; hand or mechanically made lace, in the piece, in strips or in motifs Embroidery, in the piece, in strips or in motifs 63 60.01 B I a) 60.06 A 60.01-30 60.06-11 , 18 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted fabric and articles thereof, elastic or rubberized (in ­ cluding elastic knee-caps and elastic stockings) : A. Fabric : Knitted or crocheted fabric, not -elastic or rubberized , of synthetic textile fibres, containing elas ­ tofibres ; knitted or crocheted fabric, elastic or rubberized 64 60.01 B I b) 2 3 60.01-51 , 55 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Rachel lace and long-pile fabric (imitation fur), knitted or crocheted, not elastic or rubberized, of synthetic textile fibres 65 60.01 A B I b) 4 II C I 60.01-01 , 10 , 62 , 64 , 65 , 68 , 72 , 74 , 75 , 78 , 81 , 89, 92, 94, 96, 97 Knitted or crocheted fabric, elastic or rubberized : Other than those of categories 38 A, 63 and 64 , of wool, of cotton or of man-made textile fibres 66 62.01 A B I II a) b) c) 62.01-10 , 20 , 81 , 85 , 93 , 95 Travelling rugs and blankets : Travelling rugs and blankets , of wool, of cotton or of man-made textile fibres 31 . 12 . 83 Official Journal of the European Communities No L 380/23 GROUP III B Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 10 60.02 A B 60.02-40 60.02-50, 60 , 70, 80 Gloves, mittens and mitts , knitted or crocheted, not elastic or rubberized : Gloves, mittens and mitts, knitted or crocheted, not elastic or rub ­ berized, impregnated or coated with artificial plastic materials Gloves, mittens and mitts , knitted or crocheted, not elastic or rub ­ berized, other than impregnated or coated with artificial plastic materials 17 pairs 59 67 60.05 A II b) 5 B 60.06 B II III 60.05-93 , 94, 95 , 96, 97, 98 , 99 60.06-92 , 96, 98 60.05-97 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : Knitted or crocheted fabric and articles thereof, elastic or rubberized (in ­ cluding elastic knee-caps and elastic stockings) : B. Other : Clothing accessories and other articles (except garments), knitted or crocheted, not elastic or rub ­ berized ; articles (other than bathing costumes) of knitted or crocheted fabric, elastic or rubberized of wool, of cotton, or of man-made textile fibres a) Of which sacks and bags of a kind used for the packing of goods, made from polyethylene or polypropylene strip 69 60.04 B IV b) 2 cc) 60.04-54 Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materials : Women's, girls' and infants ' knitted or crocheted petticoats and slips , of synthetic textile fibres , other than babies' garments 7,8 128 70 60.04 B III 60.04-31 ; 33 , 34 Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materials : Panty-hose (tights) 30,4 33 No L 380/24 Official Journal of the European Communities 31 . 12 . 83 Category CCT heading No - NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 71 60.05 A II b) 1 60.05-06, 07 , 08 , 09 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing access ­ ories : II . Other : b) Other : 1 . Babies ' garments, girls ' garments up to and including commercial size 86 ; Babies ' knitted outer garments , of wool, of cotton or of man-made textile fibres 72 60.05 A II b) 2 60.06 B I 61.01 B II 61.02 B II b) 60.05-11 , 13 , 15 60.06-91 61.01-22 , 23 61.02-16, 18 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing access ­ ories : II . Other : Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings) : B. Other : Knitted swimwear Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Woven swimwear, of wool, of cotton or of man-made textile fibres 9,7 103 74 / 60.05 A II b) 4 gg) 11 22 33 44 60.05-71 , 72 , 73 , 74 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing access ­ ories : II . Other : Women's , girls' and infants' (other than babies ') suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres, excluding ski suits 1,54 650 31 . 12 . 83 Official Journal of the European Communities No L 380/25 Category CCT heading No NIMEXE . code ( 1984) Description Table of equivalence pieces/kg g/piece 75 60.05 A II b) 4 ff) 60.05-66, 68 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing access ­ ories : II . Other : Men's and boys' suits (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres , excluding ski suits 0,80 1 250 77 60.03 B II a) 60.03-24, 26 Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Women's stockings of synthetic textile fibres 40 pairs 25 80 61.02 A 61.04 A 61.02-01 , 03 61.04-01 , 09 Women's, girls' and infants' outer garments : A. Babies' garments , girls' garments up to and including commercial size 86 : Women's, girls ' and infants' under garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' woven garments of wool, of cotton or of man-made textile fibres 82 60.04 B IV a) c) 60.04-38 , 60 Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materials : Under garments, other than babies', knitted or crocheted, not elastic or rubberized, of wool, of fine animal hair or of regenerated textile fibres 84 61.06 B C D E 61.06-30, 40, 50, 60 Shawls, scarves, mufflers , mantillas, veils and the like : Other than knitted or crocheted, of wool, of cotton or of man-made textile fibres No L 380/26 Official Journal of the European Communities 31 . 12 . 83 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 85 61.07 B C D 61.07-30,40,90 Ties, bow ties and cravats : Other than knitted or crocheted, of wool, of cotton or of man-made textile fibres 17,9 56 86 61.09 A B C E 61.09-20 , 30, 40 , 80 Corsets , corset-belts , suspender-belts , brassiÃ ¨res, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic : Corsets , corset-belts , suspender ­ belts , braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), other than brassieres , whether or not elastic 8,8 114 87 61.10 61.10-00 Gloves, mittens, mitts , stockings, socks and sockettes, not knitted or crocheted 88 61.11 61.11-00 Made up accessories for articles of apparel (for example, dress shields , shoulder and other pads, belts , muffs , sleeve protectors, pockets) : Other than knitted or crocheted 31 . 12 . 83 Official Journal of the European Communities No L 380/27 GROUP III C Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 90 ex 59.04 59.04-11 , 13 , 15 , 16 , 19, 21 Twine, cordage, ropes and cables, plaited or not : Twine, cordage, ropes and cables, of synthetic textile fibres , plaited or not 91 62.04 All B II 62.04-23 , 73 Tarpaulins, sails , awnings, sunblinds, tents and camping goods : Tents 92 51.04 A I B I 59.11 A III a) 51.04-03 , 52 59.11-15 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : Rubberized textile fabrics, other than rubberized knitted or crocheted goods : A. Rubberized textile fabrics not comprised in B below : III . Other : Woven fabrics of man-made textile fibres and rubberized textile woven fabrics, for tyres 93 62.03 B I b) II a) b) 2 c) 62.03-30 , 40, 97 , 98 Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : Sacks and bags, of a kind used for the packing of goods, of woven fabrics, other than made from polyethylene or polypropylene strip 94 59.01 59.01-07, 12 , 14 , 15 , 16, 18,21,29 Wadding and articles of wadding ; textile flock and dust and mill neps 95 ex 59.02 59.02-35 , 41 , 47 , 51 , 57, 59, 91 , 95 , 97 Felt and articles of felt, whether or not impregnated or coated : Felt and articles of felt, whether or not impregnated or coated, other than floor coverings 96 59.03 59.03-11 , 19 , 30 Bonded fibre fabrics , similar bonded yarn fabrics , and articles of such fabrics , whether or not impregnated or coated : Other than clothing and clothing accessories No L 380/28 Official Journal of the European Communities 31 . 12 . 83 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 97 59.05 59.05-11 , 21 , 29 , 91 , 99 Nets and netting made of twine, cor ­ dage or rope, and made up fishing nets of yarn, twine, cordage or rope : Nets and netting made of twine, cordage or rope and made up fishing nets of yarn, twine, cordage or rope 98 59.06 59.06-00 Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics and articles made from such fabrics : Other articles made from yarn, twine, cordage, rope or cables , other than textile fabrics, articles made from such fabrics and articles of category 97 99 59.07 59.07-10, 90 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and similar fabrics for hat foundations and similar uses 100 59.08 59.08-10, 51 , 61 , 71 , 79 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other arti ­ ficial plastic materials 101 ex 59.04 59.04-80 Twine, cordage, ropes and cables , plaited or not : Other than of synthetic textile fibres 102 59.10 59.10-10, 31 , 39 Linoleums and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings ; floor coverings consisting of a coating applied on a textile base, cut to shape or not - . 103 59.11 A I II III b) B 59.11-11 , 14 , 17, 20 Rubberized textile fabrics other than rubberized knitted or crocheted goods : Excluding fabrics for tyres 31 . 12 . 83 Official Journal of the European Communities No L 380/29 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 104 59.12 59.12-00 Textile fabrics otherwise impregnated or coated ; painted canvas being thea ­ trical scenery, studio back-cloths or the like : Textile fabrics , impregnated or coated, other than those of cate ­ gories 99, 100, 102 and 103 ; painted canvas being theatrical scenery, studio back-cloths or the like 105 59.13 59.13-01 , 11 , 13 , 15 , 19 , 32, 34, 35 , 39 Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile materials combined with rubber threads 106 59.14 59.14-00 Wicks, of woven, plaited or knitted textile materials, for lamps, stoves, lighters, candles and the like ; tubular knitted gas-mantle fabric and incandescent gas mantles 107 ' 59.15 -59.15-10, 90 Textile hosepiping and similar tubing, with or without lining, armour or accessories of other materials 108 59.16 59.16-00 Transmission, conveyor or elevator belts or belting, of textile material , whether or not strengthened with metal or other material 109 62.04 A I B I 62.04-21 , 61 , 69 Tarpaulins, sails , awnings, sunblinds, tents and camping goods : Woven tarpaulins, sails , awnings and sunblinds 110 62.04 A III B III 62.04-25 , 75 Tarpaulins, sails , awnings, sunblinds, tents and camping goods : Woven pneumatic mattresses 111 62.04 A IV B IV 62.04-29, 79 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : Camping goods , woven, other than pneumatic mattresses and tents 112 62.05 A B D E 62.05-01 , 10, 30 , 93 , 95 , 99 Other made up textile articles (including dress patterns) : Other made up textile articles, woven, excluding those of cate ­ gories 113 and 114 No L 380/30 Official Journal of the European Communities 31 . 12 . 83 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 113 62.05 c 62.05-20 Other made up textile articles (including dress patterns) : C. Floor cloths, dish cloths , dusters and the like : Floor cloths, dish cloths, dusters and the like, other than knitted or crocheted 114 59.17 A B II C D 59.17-10 , 29, 32 , 38 , 49, 51 , 59, 71 , 79, 91 , 93 , 95 , 99 Textile fabrics and textile articles of a kind commonly used in machinery or plant 31 . 12 . 83 Official Journal of the European Communities No L 380/31 GROUP IV Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 115 54.03 54.03-10, 31 , 35 , 37, 39, 50, 61 , 69 Flax or ramie yarn, not put up for retail sale 116 54.04 54.04-10, 90 Flax or ramie yarn, put up for retail sale 117 54.05 54.05-21 , 25 , 31 , 35 , 38 , 51 , 55 , 61 , 68 Woven fabrics of flax or of ramie - 118 ex 62.02 B I b) 62.02-15 Bed linen, table linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen of flax or ramie, other than knitted or crocheted 119 ex 62.02 B II b) III b) 62.02-61 , 75 Bed linen , table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Table linen , toilet linen and kitchen linen of flax or ramie, other than knitted or crocheted - 120 62.02 A I B IV b) 62.02-01 , 87 Bed linen , toilet linen and kitchen linen ; curtains and other furnishing articles : Curtains (including net curtains) and other furnishing articles, of flax or ramie, other than knitted or crocheted 121 ex 59.04 59.04-60 Twine, cordage, ropes and cables, plaited or not : Twine, cordage, ropes and cables , plaited or not, of flax or ramie No L 380/32 Official Journal of the European Communities 31 . 12 . 83 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece ' 122 62.03 B la) 62.03-20 Sacks and bags, of a kind used for the packing of goods : B. Of other textile material : I. Used : a) Of flax or of sisal : Sacks and bags, of a kind used for the packing of goods, used, of flax or sisal , other than knitted or crocheted 123 ex 58.04 ex 61.06 F 58.04-80 61.06-90 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05): Shawls, scarves, mufflers , mantillas , veils and the like : 1 Woven pile fabrics and chenille fabrics of flax or ramie, other than narrow woven fabrics ; shawls , scarves , mufflers , mantillas , veils and the like, of flax or ramie, other than knitted or crocheted 31 . 12 . 83 Official Journal of the European Communities No L 380/33 ANNEX IA Composition of groups of categories Categories 1 , 2 , 3 Categories 4, 5 , 6 , 7 , 8 GROUP I A Textiles B Clothing GROUP II A Textiles B Clothing GROUP III A Textiles Categories 9, 20, 22 , 23 , 32, 39 Categories 12 , 13 , 14 A, 14 B, 15 A, 15 B, 16, 17, 18 , 19, 21 , 24, 26, 27, 28 , 29, 30 A, 30 B, 31 , 68 , 73 , 76, 78 , 81 , 83 B Clothing C Industrial textiles Categories 33 , 34, 35 , 36, 37, 38 A, 38 B, 40, 41 , 42, 43 , 44, 45 , 46, 47 , 48 , 49, 50, 51 , 52 , 53 , 54, 55 , 56, 57, 58 , 59, 60, 61 , 62 , 63 , 64, 65 , 66 Categories 10, 67, 69, 70,71 , 72 , 74, 75 , 77, 80, 82, 84 , 85 , 86, 87, 88 Categories 90, 91 , 92, 93 , 94, 95 , 96, 97, 98 , 99, 100, 101 , 102, 103 , 104 , 105 , 106, 107, 108 , 109, 110, 111 , 112, 113 , 114 Categories 115 , 116, 117 , 118 , 119, 120, 121 , 122, 123GROUP IV Flax and ramie products Note : Category 10 comprises former categories 10 and 11 as set down in Regulation (EEC) 3059/78 . Category 24 comprises former categories 24 and 25 as set down in Regulation (EEC) 3059/78 . Category 19 comprises former categories 19 and 89 as set down in Regulation (EEC) 3059/78 . Category 72 comprises former categories 72 and 79 as set down in Regulation (EEC) 3059/78 . No L 380/34 Official Journal of the European Communities 31 . 12 . 83 ANNEX II LIST OF SUPPLIER COUNTRIES referred to in Article 1 BANGLADESH BRAZIL BULGARIA COLOMBIA CZECHOSLOVAKIA EGYPT (') MALAYSIA MEXICO PAKISTAN PERU PHILIPPINES POLAND ROMANIA SINGAPORE SOUTH KOREA SRI LANKA THAILAND URUGUAY GUATEMALA HAITI HONG KONG HUNGARY INDIA INDONESIA MACAO (l) The agreement does not apply to category 1 and in the case of the other categories covers only cotton products . 31 . 12 . 83 No L 380/35Official Journal of the European Communities ANNEX III QUANTITATIVE LIMITS BETWEEN 1983 AND 1986 The breakdown between Member States of the Community quantitative limits, shall be definitive for the years 1983 and 1984 . For the years 1985 and 1986 this breakdown is published for the purposes of information and its definitive version shall be the subject of a Community Regulation at the beginning of each of those years . When the constitutive material of the products of categories 1 to 123 is not specifically mentioned these products are to be taken to be made exclusively of wool or of fine animal hair, of cotton or of synthetic or artificial textile fibres . G R O U P I A Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ go ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 No L 380 / 36 / 36 Official Journal of the European Communities 31 . 12 . 83 1 55 .0 5 55 .0 5- 13 , 19 , 21 , 25 , 27 , 29 , 33 , 35 , 37 , 41 , 45 , 46 , 48 , 51 , 53 , 55 , 57 , 61 , 65 , 67 , 69 , 72 , 78 , 81 , 83 ,8 5, 87 Co tto n ya rn ,n ot pu tu p fo rr et ai ls ale B ra zi l Bu lg ar ia C ol om bi a S ou th K or ea D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D  F I B N L U K IR L D K G R E E C T on ne s T on ne s T on ne s T on ne s 11 81 2 3 27 4 3 41 9 6 36 4 66 0 1 43 1 48 2 20 2 27 64 4 6 23 25 5 9 5 3 7 83 3 53 0 67 0 96 3 94 5 64 8 32 2 28 3 11 7 37 2 30 7 49 17 63 3 4 2 35 5 80 0 11 81 8 3 28 1 3 42 1 6 36 6 67 0 1 43 1 48 2 20 2 27 67 1 6 . 23 25 5 9 5 3 7 83 3 53 2 67 2 96 4 94 5 65 0 32 2 28 3 11 7 37 9 30 7 49 1 7 63 4 4 2 35 5 80 1 11 82 4 3 28 8 3 42 4 6 36 8 67 9 1 43 1 48 2 20 3 27 69 9 6 23 25 5 9 5 3 7 83 3 53 4 67 4 96 5 94 5 65 2 32 2 28 3 11 7 38 6 30 7 50 17 63 5 4 2 35 5 80 3 11 83 0 3 29 5 3 4 2 6 6 37 0 68 7 1 43 2 48 3 20 4 27 72 7 6 23 25 5 9 5 3 7 83 3 53 6 6 7 6 96 6 94 5 65 5 32 2 28 3 11 7 39 4 30 7 50 18 63 5 4 2 35 5 80 4 CC T he ad in g N o N IM EX E co de (1 98 4) T hi rd co un tr ie s Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry D es cr ip tio n M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 . 19 86 1 C ze ch o ­ sl ov ak ia (c on t'd ) H un ga ry M ex ic o 31 . 12 . 83 Official Journal of the European Communities No L 380 / 37 / 37 D F I B N L U K IR L D K G R E E C I B N L D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T on ne s T on ne s T on ne s T on ne s T on ne s 59 1 0 17 2 26 1 6 5 10 20 31 8 25 2 23 7 95 3 80 9 1 13 1 2 00 0 20 0 71 95 1 0 5 26 9 1 49 8 1 22 6 1 98 3 1 21 3 64 4 40 2 22 7 57 7 25 0 1 6 1 8 31 1 1 57 4 33 3 87 20 1 30 0 16 4 44 0 59 10 17 2 26 16 5 10 20 31 8 25 3 23 8 95 5 81 0 1 13 1 2 00 0 20 2 71 95 1 0 5 27 4 1 50 8 1 23 6 1 98 6 1 21 5 65 5 40 2 22 7 57 7 28 6 1 61 9 31 2 1 57 4 33 3 89 20 1 30 0 16 4 4 4 4 59 10 17 2 26 17 5 10 20 31 9 25 5 23 9 95 7 81 1 1 13 1 2 00 0 20 4 71 95 1 0 5 27 9 1 51 7 1 24 5 1 99 0 1 2 1 7 66 7 40 2 2 2 7 58 7 32 3 1 62 0 31 3 1 57 4 33 3 91 20 1 30 0 16 4 44 8 59 10 17 2 26 1 7 5 10 20 31 9 25 6 24 1 95 9 81 2 1 13 2 2 00 0 20 6 71 95 1 0 5 28 5 1 52 6 1 25 4 1 99 3 1 21 9 67 8 40 2 22 8 59 7 35 9 1 62 1 31 4 1 57 4 33 4 92 20 1 30 0 17 4 45 3 P ak is ta n Pe ru (l) () Se e A pp en di x. Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts g o ry 19 83 19 84 19 85 19 86 1 R om an ia (c on t'd ) T on ne s D F I B N L U K IR L D K G R E E C 67 4 26 3 12 20 1 3 21 11 8 1 02 2 67 4 26 3 12 20 1 4 21 11 8 1 02 3 67 4 26 3 12 20 1 5 21 11 8 1 02 4 67 4 26 3 12 20 1 6 21 11 8 1 02 5 55 .0 9 B ra zi l T o n n es 2 O th er w ov en fa br ic s of co tt on : W ov en fa br ic s of co tto n, ot he r th an ga uz e, te rry fa br ics , na rro w wo ve n fab ric s, pil ef ab ric s, ch en ille fab ric s, tu lle an d ot he r ne t fa br ic s 04 , 05 , 09 , 10 , 14 , 15 , 21 , 29 , 37 , 38 , 51 , 52 , 56 , 57 , 64 , 65 , 69 , 70 , 76 , 77 , 81 , 82 , 87 , 88 , 92 , 93 , 55 .0 9- 03 , 06 , 07 ., 08 , 11 , 12 , 13 , 16 , 17 , 19 , 32 ,- 34 , 35 , 39 , 41 , 49 , 53 , 54 , 55 , 59 , 61 , 63 , 66 , 67 , 68 , 71 , 73 , 75 , 78 , 79 , 80 , 83 , 84 , 85 , 89 , 90 , 91 , 98 ,9 9 No L 380 / 38 / 38 Official Journal of the European Communities 31 . 12 . 83 Bu lg ar ia T o n n es D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 6 24 8 1 85 5 3 68 7 1 87 0 2 34 3 58 4 27 0 36 16 89 3 30 7 14 2 29 4 54 (1 ) 61 9 15 1 20 2 1 22 0 1 40 3 51 0 2 11 5 34 7 1 17 0 70 -8 0 12 5 70 7 6 28 2 1 87 1 3 70 1 1 87 6 2 35 4 58 4 27 1 38 16 97 7 30 9 14 3 29 5 55 (0 62 9 15 1 20 2 1 22 6 1 41 4 51 6 2 11 9 34 9 1 17 4 70 80 13 5 73 5 6 32 0 1 88 9 3 71 2 1 88 3 2 36 2 58 4 27 2 40 17 06 2 31 2 1. 44 29 6 55 C ) 63 9 15 1 20 2 1 23 2 1 42 7 52 4 2 12 2 35 1 1 17 8 70 80 1 4 5 76 4 6 35 6 1 90 7 3 72 7 1 89 0 2 36 9 58 4 27 3 42 17 14 8 31 5 14 5 29 7 55 (') 64 9 15 1 20 2 1 23 8 1 43 9 52 9 2 12 5 35 3 1 18 2 70 8 0 15 5 79 3 C ol om bi a (') T on ne s (') Se e A pp en di x. Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 31 . 12 . 83 Official Journal of the European Communities No L 380 / 39 / 39 2 (c on t'd ) S ou th K or ea C ze ch o ­ sl ov ak ia Eg yp t H on g K on g D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T on ne s T on ne s T on ne s T o n n es 1 09 8 49 0 56 4 1 07 5 1 19 0 21 97 4 31 5 44 3 2 55 5 85 0 32 0 25 0 28 0 47 5 98 0 29 0 6 00 0 95 0 94 0 1 77 5 86 0 1 69 0 25 20 0 60 6 50 0 73 7 59 1 72 1 40 5 10 15 8 45 0 81 41 13 18 4 1 10 0 49 2 56 5 1 07 5 1 19 1 21 97 4 31 5 44 9 2 56 7 85 6 32 5 25 2 28 4 47 5 98 0 29 1 6 03 0 96 4 94 7 1 78 0 86 2 1 69 4 26 20 0 61 6 53 4 74 2 59 4 72 3 40 6 10 16 0 45 0 81 41 13 19 7 1 10 2 49 3 56 6 1 07 5 1 19 1 22 97 4 31 5 45 4 2 58 0 86 2 32 9 25 5 28 7 47 5 98 0 29 2 6 06 0 97 8 95 3 1 78 4 86 5 1 69 7 26 20 0 62 6 56 5 74 8 59 7 72 5 40 7 10 16 1 45 0 81 41 - 1 3 2 1 0 1 10 4 49 4 56 7 1 07 5 1 19 1 22 97 4 32 5 45 9 2 59 3 86 8 33 4 25 7 29 0 47 5 98 0 29 3 6 09 0 99 2 96 0 1 78 9 86 8 1 70 0 26 20 0 63 6 59 8 75 5 60 0 7 2 7 40 8 10 16 2 45 0 81 41 13 22 4 Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ go ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 2 H un ga ry (c on t'd ) In di a No L 380 / 40 / 40 Official Journal of the European Communities 31 . 12 . 83 D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T on ne s T on ne s T on ne s T on ne s 6 2 3 34 1 85 71 41 2 39 34 0 25 3 ' 2 16 4 4 4 7 9 4 7 0 2 2 37 2 1 55 4 26 51 2 37 6 50 5 83 40 58 3 1 58 4 17 2 50 6 48 8 75 3 10 17 7 12 3 70 2 2 74 3 1 66 2 2 59 3 1 55 5 10 55 1 78 1 51 2 35 20 43 2 62 7 34 3 88 72 41 3 39 34 0 25 3 2 17 5 4 52 0 4 72 1 2 38 8 1 56 2 26 52 6 37 6 50 6 85 40 68 4 1 60 4 18 1 51 4 49 2 7 5 9 10 17 7 . 13 3 75 0 2 78 5 1 68 2 2 60 9 1 56 3 10 56 4 78 1 51 3 37 20 53 4 63 1 34 5 90 74 4 1 4 39 34 0 25 3 2 18 6 4 56 5 4 74 4 2 40 0 1 57 1 26 53 6 37 6 50 7 87 40 78 6 1 62 6 19 2 52 0 49 6 76 4 10 17 7 14 3 79 9 2 83 0 'l 70 4 2 61 9 1 57 2 10 57 4 78 1 51 4 40 20 63 7 63 5 34 7 92 76 41 5 39 34 0 25 3 2 19 7 4 61 0 4 76 5 2 41 7 1 57 9 26 54 4 37 6 50 8 89 40 88 8 1 64 7 20 2 52 8 50 0 76 8 10 17 8 15 3 84 8 2 87 5 1 72 5 2 63 6 1 58 0 10 58 3 78 1 51 6 41 20 74 0 M al ay si a P ak is ta n Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 31 . 12 . 83 Official Journal of the European Communities No L 380 / 41 / 41 2 (c on t'd ) P er u P ol an d R om an ia Si ng ap or e D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T on ne s T on ne s T on ne s T on ne s 64 2 26 2 1 10 5 32 5 11 2 69 11 9 16 2 6 5 0 4 4 2 39 5 14 9 18 8 15 0 10 1 54 21 8 , 1 69 7 1 51 4 98 6 3 0 0 72 2 10 0 40 19 0 48 3 90 0 56 6 2 6 0 55 7 34 5 74 5 22 1 3 12 2 52 0 64 7 26 5 1 10 7 32 6 11 4 69 11 9 16 2 66 3 44 5 39 7 15 0 18 9 15 1 10 1 54 21 8 1 70 5 1 52 2 99 0 30 4 72 3 10 3 40 19 0 48 3 92 0 57 1 26 2 56 0 34 6 74 7 22 13 1 2 2 53 3 65 3 26 8 1 10 9 32 7 11 5 69 11 9 16 2 6 7 6 4 4 9 39 9 15 1 19 0 15 2 10 1 54 21 8 1 7 1 4 1 53 0 99 5 30 6 72 5 10 5 40 19 0 48 3 93 9 57 6 26 5 56 1 34 7 74 8 22 1 3 13 2 54 5 65 9 27 1 1 11 1 32 8 11 6 70 11 9 16 2 69 0 45 2 40 1 15 2 19 1 15 3 10 1 55 21 8 1 72 3 1 53 8 1 00 0 31 0 72 6 10 7 40 19 0 48 3 9 5 9 58 1 26 7 56 3 34 8 75 0 22 1 4 13 2 55 8 Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 2 (c on t'd ) 2 a) 55 .0 9- 06 , 07 , 08 , 09 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 70 , 71 , 73 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 ,9 2, 93 ,9 8, 99 a) O f w hi ch ot he r th an un bl ea ch ed o r bl ea ch ed T ha il an d B ra zi l Bu lg ar ia So ut h K o re a D F I B N L U K IR L D K G R E E C D , F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T o n n es T on ne s T on ne s T on ne s 3 35 6 36 3 2 19 7 ' 74 6 87 1 54 1 16 7 21 8 77 5 68 6 26 3 52 6 56 8 42 3 50 7 88 11 3 07 2 10 5 60 72 20 O 20 9 34 13 8 45 8 13 4 59 69 13 1 14 3 4 12 1 6 66 7 3 37 4 37 1 2 20 4 75 0 87 7 54 1 16 7 22 8 81 9 68 9 26 4 52 9 57 1 42 5 51 0 88 11 3 08 7 10 6 60 72 20 (1 ) 20 9 34 13 9 46 0 13 4 59 69 13 1 14 4 4 12 1 6 66 8 3 39 3 38 0 2 20 9 75 5 88 1 55 1 16 7 23 8 86 3 69 3 26 5 53 1 57 4 42 7 51 2 89 11 3 10 2 10 6 61 73 20 O 20 9 35 13 9 46 3 13 5 59 69 13 1 14 4 4 12 1 6 66 9 3 4 1 2 39 0 2 21 6 75 8 88 5 55 1 16 7 24 8 90 7 6 9 6 2 6 7 5 3 4 57 7 4 2 9 51 5 89 11 3 11 8 10 7 61 73 20 (1) 20 9 35 14 0 46 5 13 5 59 69 13 2 14 4 4 . 12 1 6 67 0 No L 380 / 42 / 42 Official Journal of the European Communities 31 . 12 . 83 (') Se e A pp en di x. C at e Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r go ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 2 a) (c on t'd ) C ze ch o ­ sl ov ak ia Eg yp t 31 . 12 . 83 Official Journal of the European Communities No L 380 / 43 / 43 H on g K on g D F B N L U K D K D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T on ne s T on ne s T on ne s T on ne s 1 88 1 28 0 12 0 19 4 62 7 18 5 18 5 36 3 17 4 34 1 5 40 1 2 1 30 5 63 6 51 0 62 2 35 0 8 76 6 38 9 70 37 11 38 0 43 5 2 3 0 33 36 39 1 29 28 3 23 1 1 66 8 1 89 0 28 1 12 1 19 5 63 0 18 6 18 6 36 5 17 5 34 3 5 40 1 2 1 31 2 63 7 51 0 62 3 35 0 8 77 5 38 9 70 37 11 39 1 43 7 23 1 , 33 36 39 3 29 28 5 23 2 1 67 6 1 90 0 28 3 12 1 19 6 63 3 18 7 18 7 36 7 17 6 34 4 5 40 1 2 1 31 8 63 7 51 1 62 3 35 1 8 78 4 39 0 70 37 11 40 3 43 9 23 2 34 37 39 5 29 28 6 23 3 1 68 5 1 90 9 28 4 12 2 19 7 63 6 18 8 18 8 36 8 17 7 34 6 5 . 41 1 2 1 32 5 63 8 51 2 62 4 35 1 8 79 2 39 0 70 37 11 41 4 44 2 23 3 34 37 39 7 29 28 7 2 3 4 1 69 3 H un ga ry Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts g o ry 19 83 19 84 19 85 19 86 In di a 2 a) (c on t'd ) M al ay si a No L 380 / 44 / 44 Official Journal of the European Communities 31 . 12 . 83 D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T on ne s T on ne s T on ne s T on ne s 84 2 6 5 9 4 4 2 7 21 2 82 2 12 3 33 9 36 5 98 4 78 5 54 14 8 81 23 1 10 16 6 6 1 48 1 17 8 15 9 13 5 91 73 5 56 4 16 6 15 2 04 3 11 0 19 2 20 34 57 80 24 16 8 68 5 89 1 69 8 46 8 76 3 2 98 7 13 0 35 9 38 6 33 4 79 5 55 15 0 82 23 4 10 16 8 6 1 50 0 18 9 16 9 14 3 96 77 9 59 8 17 6 16 2 16 6 11 0 " 19 2 21 35 58 80 24 16 8 68 8 94 0 73 7 49 4 80 5 3 15 2 13 7 37 9 40 6 88 4 80 6 56 15 2 83 23 7 10 17 0 6 1 52 0 20 0 17 9 15 2 10 2 82 6 63 4 18 6 17 2 29 6 11 1 19 2 22 36 59 80 24 16 8 69 2 98 9 77 6 52 0 84 7. 3 31 7 14 4 39 9 42 7 03 4 81 6 56 15 4 84 24 0 11 17 3 6 1 54 0 21 2 18 9 16 1 10 8 87 5 67 2 19 8 18 2 43 3 11 1 19 2 23 37 60 80 24 16 8 69 5 P ak is ta n P ol an d C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r \ \ \ 19 83 19 84 19 85 19 86 2 a) (c on t'd ) R om an ia D F I B N L U K IR L D K G R E E C T on ne s 1 21 9 52 0 20 6 14 4 72 38 18 5 39 2 42 3 1 22 5 52 3 20 7 14 5 72 38 18 6 39 2 43 5 1 23 1 52 5 20 8 14 5 74 38 18 7 39 2 44 7 1 23 6 52 8 20 9 14 6 74 39 18 8 40 2 4 6 0 Si ng ap or e D F " I B N L U K IR L D K G R E E C T on ne s 34 0 72 12 3 2 1 6 43 2 22 9 6 1 22 0 34 1 73 12 4 21 7 43 4 22 9 6 1 22 6 34 2 74 12 5 21 8 43 6 22 9 6 1 23 2 34 3 75 12 6 21 9 43 8 22 9 6 1 23 8 T ha il an d D F I B N L U K IR L D K G R E E C T on ne s 87 2 42 29 3 27 4 21 8 -3 55 8 5 2 26 5 87 6 42 29 5 27 5 21 9 3 56 1 5 2 27 6 88 1 42 29 6 2 7 7 22 0 3 56 4 5 2 28 8 88 5 43 29 8 27 8 22 1 3 56 6 5 2 2 9 9 3 56 .0 7 A 56 .0 7- 01 , 04 , 05 , 07 , 08 , 10 , 12 , 15 , 19 , 20 , 22 , 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46 , 47 , 49 W ov en fa br ic s of m an -m ad e fi br es (d isc on tin uo us or W as te ): A. O fs yn th et ic tex til e fib re s: W ov en fa br ics of sy nt he tic fib re s (d isc on tin uo us or w as te ) ot he r . th an na rro w wo ve n fa br ics , pi le fa br ics (in cl ud in g te rry fa br ics )a nd ch en ill e fa br ic s B ra zi l D F I B N L U K IR L D K G R E E C T on ne s 80 31 6 38 0 14 0 41 7 3 ¢ 8 6 1 35 0 92 32 3 38 2 14 1 42 1 3 8 7 1 37 7 10 4' 33 0 38 5 14 2 42 5 3 8 8 1 40 5 11 7 33 6 38 8 14 3 42 9 3 9 8 1 43 3 31 . 12 . 83 Official Journal of the European Communities No L 380 / 45 / 45 C at e CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r go ry be r S ta te s 19 83 19 84 19 85 19 86 .3 (c on t'd ) Bu lg ar ia T on ne s 22 82 29 23 82 29 24 83 29 (') O 1 D F I B N L U K IR L D K G R E E C 3 3 6 3 14 8 3 3 6 3 14 9 3 3 6 3 15 1 24 84 29 O 3 3 6 3 15 2 O C ol om bi a T on ne s D F I B N L U K IR L D K G R E E C 1 c 1 No L 380 / 46 / 46 Official Journal of the European Communities 31 . 12 . 83 S ou th K o re a T on ne s D F I B N L U K IR L D K G R E E C 47 8 65 7 1 64 6 78 3 38 2 32 56 20 1 4 23 5 48 7 66 2 1 64 8 78 4 38 5 33 56 20 1 4 25 6 49 7 66 7 1 65 0 78 5 38 8 33 57 20 1 4 27 8 50 6 67 2 1 65 2 78 6 39 1 33 57 20 1 4 29 8 1 14 2 15 2 39 10 7 36 1 7 64 5 6 1 61 3 T on ne s C ze ch o ­ sl ov ak ia D F I B N L U K IR L D K G R E E C 1 11 0 13 4 33 10 4 26 1 7 64 55 1 54 3 1 12 0 14 0 35 10 5 29 1 7 64 56 1 56 6 1 13 1 14 6 37 10 6 33 17 ' 64 56 1 59 0 (') Se e ca te go ry 2. Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 . 19 85 19 86 3 H on g K on g (c on t'd ) H un ga ry D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T on ne s T on ne s T on ne s T on ne s 1 71 0 1 32 9 41 3 64 5 6 58 0 13 4 16 7 17 10 99 5 98 16 5 21 41 17 0 4 15 52 56 6 2 73 4 62 0 1 80 4 82 2 1 63 5 16 9 29 8 18 8 10 0 14 4 12 7 42 47 31 5 80 11 .1 18 88 4 1 71 5 1 33 2 41 5 64 5 6 58 1 13 4 16 7 17 11 00 6 10 1 16 7 21 41 17 1 4 15 52 57 2 2 77 9 64 5 1 81 6 82 8 1 64 9 16 9 29 9 20 8 20 5 14 8 12 9 43 48 31 6 80 11 11 8 89 3 1 72 0 . 1 33 5 41 5 64 5 6 58 3 13 5 16 7 17 11 01 7 10 3 16 8 22 41 17 2 4 15 52 57 7 2 82 7 67 1 1 82 7 83 4 1 66 3 16 9 30 0 21 8 31 2 15 2 13 1 44 49 31 7 80 11 11 8 90 2 1 72 5 1 33 8 41 6 64 5 6 58 5 13 5 16 7 17 11 02 8 10 6 16 9 22 42 17 3 4 15 52 58 3 2 87 5 69 5 1 84 0 84 0 1 67 6 16 9 30 2 23 8 42 0 15 6 13 3 45 50 31 8 80 11 11 8 91 1 31 . 12 . 83 Official Journal of the European Communities No L 380 / 47 / 47 M al ay si a (') P ol an d (') Se e A pp en di x. C at e Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 De ce m be r g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts 19 83 19 84 19 85 19 86 3 Ic on t'd ) No L 380 / 48 / 48 Official Journal of the European Communities 31 . 12 . 83 R om an ia Si ng ap or e Th ai la nd (') I Bu lg ar ia D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T on ne s T on ne s T o n n es T on ne s 34 8 55 3 40 40 65 8 17 9 1 08 0 47 50 23 1 8 27 0 29 29 4 47 0 5 14 5 94 5 4 77 5 1 43 1 1 72 8 13 8 1 40 8 30  15 60 0 11 41 20 1 2 3 2 80 35 3 55 6 41 41 66 8 17 9 1 09 1 51 52 24 18 27 1 29 30 4 47 9 5 21 3 98 2 4 79 1 1 44 0 1 75 0 13 8 1 40 9 33 15 75 6 11 42 20 1 2 3 2 81 35 8 55 9 42 42 67 8 17 9 1 10 2 55 54 25 18 27 2 30 31 4 48 9 5 28 3 1 02 0 4 80 6 1 4 4 9 1 77 2 13 9 1 41 0 35 15 91 4 11 42 21 1 2 3 2 82 36 3 56 2 43 43 68 8 17 9 1 11 3 60 5 6 26 18 27 3 30 32 4 49 9 5 35 4 1 05 7 4 82 3 1 45 6 1 79 5 13 9 1 41 1 38 16 07 3 12 43 21 1 2 3 2 84 3 a a) O f w hi ch ot he r un bl ea ch ed or bl ea ch ed th an 56 .0 7- 01 , 05 , 07 , 08 , 12 , 15 , 19 , 22 , 25 , 29 , 31 , 35 , 38 , 40 , 41 , 43 , 46 , 47 , 49 (') Se e A pp en di x. C at e Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r go ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 3 a) (c on t'd ) 31 . 12 . 83 Official Journal of the European Communities No L 380 / 49 / 49 So ut h K or ea C ze ch o ­ sl ov ak ia H on g K on g H un ga ry M al ay sia (') D F I B N L U K IR L D K G R E E C F B N L U K D F I B N L U K IR L D K G R E E C B N L D F I B N L U K IR L D K G R E E C T on ne s T on ne s T o n n es T on ne s T on ne s 47 67 20 8 95 49 3 3 12 2 59 4 88 57 24 " 1 19 3 92 9 28 8 42 3 4 30 8 94 11 9 13 7 36 7 27 1 77 5 18 0 30 1 85 50 0 16 9 2 2 4 6 3 2 4 0 47 68 21 0 96 50 3 3 12 3 60 0 89 58 24 1 19 4 93 0 28 8 42 4 4 31 2 94 11 9 13 7 37 4 27 1 79 8 18 2 30 5 86 50 7 17 1 22 7 6 3 28 2 48 68 21 2 97 50 3 3 12 5 60 6 91 59 25 1 19 5 93 1 28 9 42 4 4 31 7 94 11 9 13 7 38 2 27 1 82 2 18 3 30 9 88 51 3 17 4 23 0 6 3 32 5 48 69 21 4 98 51 3 3 12 6 61 2 92 60 25 1 19 7 93 2 28 9 . 42 4 4 32 1 94 11 9 13 7 38 9 28 1 84 5 18 7 31 3 88 52 0 17 6 23 3 6 3 36 8 (') Se e A pp en di x. Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts 19 83 19 84 19 85 19 86 3 a) (c on t'd ) P ol an d Si ng ap or e Th ai la nd (') D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T on ne s T on ne s T on ne s 12 0 11 2 2 7 2 4 25 4 64 11 75 68 7 7 7 12 3 31 29 29 2 12 0 1 36 9 12 2 71 8 46 2 67 6 59 68 9 5 4 10 0 12 1 11 3 27 24 25 7 65 11 76 69 4 7 7 12 3 32 29 30 2 12 2 1 38 3 12 3 72 5 46 7 68 3 59 69 6 5 4 14 1 12 2 11 4 28 25 25 9 65 11 77 70 1 7 7 13 3 32 31 30 2 12 5 1 39 6 12 5 73 2 47 1 69 0 60 70 3 5 4 18 2 12 3 11 6 28 25 26 2 66 11 77 70 8 7 7 13 3 33 31 31 2 12 7 1 41 0 12 6 74 0 47 6 69 6 61 7 1 0 5 4 2 2 4 No L 380 / 50 / 50 Official Journal of the European Communities 31 . 12 . 83 (') Se e A pp en di x. G R O U P I B Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 De ce m be r C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 4 B ra zi l Bu lg ar ia 60 .0 4- 19 ,2 0, 22 ,2 3 , 24 , 26 , 41 , 50 , 58 , 71 ,7 9, 89 60 .0 4 B I ­ II a) b) c) IV b) 1 aa ) dd ) 2 ee ) d) 1 aa ) dd ) 2 dd ) U nd er ga rm en ts ,k ni tte d or cr oc he te d, no t el as tic or ru bb er iz ed : ,S hi rts ,T -s hi rts ,l ig ht w ei gh tf in e kn it ro ll, po lo or tu rtl e ne ck ed ju m pe rs an d pu llo ve rs , un de r ve sts an d th e lik e, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed , ot he r th an ba bi es ' ga rm en ts , of co tto n or sy nt he tic tex til e fib re s; T- sh irt s an d lig ht w ei gh t fin e kn it ro ll, po lo or tu rtl e ne ck ed ju m pe rs an d pu llo ve rs , of re ge ne ra te d tex til e fib re s, ot he r th an ba bi es 'g ar m en ts S ou th K or ea 31 . 12 . 83 Official Journal of the European Communities No L 380 / 51 / 51 F U K D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 32 7 2 27 1 47 2 80 77 29 54 5 11 12 74 0 2 14 4( ') 4 37 3 81 5 1 10 4 1 86 2 11 9 34 9 10 10 77 6 59 0 67 0 42 13 0 84 7 23 0 12 1 76 5 33 5 2 32 6 47 4 81 78 30 56 5 11 12 74 7 2 17 6( ') 4 39 2 83 4 1 11 6 1 88 9 12 1 35 3 14 10 89 5 59 7 67 4 46 13 3 90 7 23 1 13 1 79 1 34 3 2 38 1 47 6 82 80 31 58 5 11 12 75 5 2 20 8( 1) 4 4 1 3 85 4 1 12 8 1 91 5 12 3 35 7 16 11 01 4 60 4 67 9 50 13 6 96 7 23 2 14 1 81 8 35 1 2 43 8 47 8 83 81 32 60 5 11 12 76 2 2 24 0( ') 4 43 4 87 5 1 14 0 1 94 1 12 5 36 1 19 11 13 5 61 1 68 4 55 13 9 10 2 7 23 3 15 1 84 6 C ze ch o ­ sl ov ak ia (') Se e A pp en di x. C at e C C T he ad in g N o N IM EX E co de (1 98 4) T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r g o ry D es cr ip tio n 19 83 19 84 19 85 19 86 4 Eg yp tO (c on t'd ) H on g K on g No L 380 / 52 / 52 Official Journal of the European Communities 31 . 12 . 83 D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 4 14 0C ) 62 5  25 0 85 0 7 0 0 65 12 0 50 6 80 0 9 0 0 3 73 7 68 0 2 14 0 10 88 3 14 4 6 0 4 86 2 4 2 7 7 5 0 6 1 0 0 0 16 8 39 0 3 4 0 4 16 3 10 2 58 1 2 4 0 6 1 57 9 9 7 9 9 0 9 2 67 1 57 29 9 4 0 8 94 0 4 21 5( l) 67 0 29 4 87 7 76 2 66 12 9 59 7 07 2 9 0 3 6 75 7 70 2 2 15 2 10 91 0 14 5 6 0 9 ­ 87 24 39 8 51 3 1 00 4 17 2 39 3 34 6 4 16 4 11 2 6 0 7 2 46 5 1 61 3 1 01 3 93 1 2 71 9 60 30 6 47 9 15 4 4 29 1( 1) 72 2 34 2 90 5 82 5 67 13 8 65 7 35 5 9 06 9 78 0 72 2 2 16 4 10 93 7 14 6 6 1 4 88 24 52 0 52 0 1 00 9 17 5 39 6 35 2 4 16 5 12 2 63 3 2 52 4 1 65 2 1 04 9 95 3 2 76 7 64 31 3 52 9 37 4 4 36 9( ') 77 5 39 4 93 4 89 0 68 14 7 7 2 7 64 9 9 10 2 80 3 7 4 4 2 17 6 10 9 6 3 14 7 61 8 90 24 64 3 52 7 1 01 3 18 0 39 9 35 8 4 16 6 13 2 65 9 2 58 4 1 69 1 1 08 8 97 5 2 81 6 68 32 0 57 9 59 9 H un ga ry In di a () Se e A pp en di x. Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ go ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 31 . 12 . 83 Official Journal of the European Communities No L 380 / 53 / 53 4 (c on t'd ) M ac ao M al ay sia P ak is ta n Ph ili pp in es D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 2 71 0 3 54 6 19 5 87 9 2 40 7 16 10 0 10 9 86 3 1 23 3 1 08 6 2 6 7 1 42 1 83 9 29 15 8 17 5 05 0 1 71 2 1 85 1 4 4 7 1 14 4 2 39 1 32 60 6 30 8 21 3 2 4 0 0 3 14 5 35 7 99 0 1 90 0 31 53 0 16 9 36 9 2 73 8 3 56 2 21 1 88 9 2 43 1 17 10 3 11 9 96 2 1 27 5 1 11 0 29 1 . 1 4 3 6 87 5 30 16 3 22 5 20 2 1 80 8 1 90 5 49 9 1 17 8 2 46 7 34 6 1 6 35 8 54 2 2 48 0 3 19 0 40 2 1 01 9 1 96 3 32 53 9 25 9 6 5 0 2 76 6 3 58 0 22 7 89 9 2 45 4 18 10 6 12 10 06 2 1 31 7 1 13 8 31 8 1 45 1 90 0 31 16 8 25 5 35 8 1 90 3 1 96 7 55 6 1 21 2 2 54 2 36 62 7 40 8 88 3 2 56 0 3 2 4 0 45 0 1 05 0 2 02 7 33 54 8 31 9 93 9 2 79 3 3 59 8 24 5 90 9 2 47 7 19 10 9 13 10 16 3 1 36 0 1 16 6 34 5 1 46 7 94 6 -3 2 17 3 29 5 51 8 2 00 0 2 03 0 62 0 1 24 7 2 62 0 38 63 8 45 9 23 8 2 64 3 3 29 3 50 2 1 08 0 2 09 1 34 55 7 38 10 23 8 C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 No L 380 / 54 / 54 Official Journal of the European Communities 31 . 12 . 83 4 (c on t'd ) P ol an d R om an ia Si ng ap or e T ha il an d D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 4 16 2 3 07 9 18 6 11 7 1 51 2 10 25 7 12 9 33 5 8 14 3 1 33 7 94 8 99 5 2 95 1 30 42 2 24 14 85 0 5 18 0 2 66 8 27 1 1 47 0 1 76 5 10 2 50 5 19 11 98 0 2 10 0 2 72 5 47 5 70 8 2 75 3 34 38 7 18 9 20 0 4 22 4 3 11 5 22 2 14 0 1 56 2 14 26 4 18 9 55 9 8 18 4 1 36 1 9 7 2 1 0 1 0 2 98 4 32 42 7 29 14 99 9 5 24 7 2 7 0 6 31 0 1 49 4 1 82 1 10 3 51 3 26 12 22 0 2 17 7 2 77 0 52 0 73 6 2 81 5 35 39 6 27 9 47 6 4 2 8 6 3 15 6 26 0 16 3 1 61 2 18 2 7 0 23 9 78 8 8 22 3 1 38 8 9 9 7 1 02 5 3 01 7 34 43 2 32 1 5 1 4 8 5 31 5 2 74 9 35 0 1 51 8 1 87 6 10 4 52 1 31 12 46 4 2 25 4 2 82 1 56 7 76 5 2 87 8 37 40 5 33 9 76 0 4 34 8 3 19 7 30 0 18 6 1 66 3 22 27 8 29 10 02 3 8 26 4 1 4 1 4 1 02 3 1 0 4 0 3 05 0 37 43 7 35 15 30 0 5 38 2 2 79 2 39 4 1 54 2 1 9 3 2 10 5 52 9 37 12 71 3 2 33 4 2 87 2 61 8 79 5 2 9 4 2 38 4 1 4 40 10 0 5 3 C at e- . Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 De ce m be r go ry C C T he ad in g N o N IM E X E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 5 Bu lg ar ia 60 .0 5 A I II b) 4 bb ) O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng .a cc es so ri es : Je rs ey s, pu llo ve rs , sli p- ov er s, wa ist co ats ,t wi ns ets ,c ard iga ns ,b ed ja ck et s an d ju m pe rs , kn itt ed or cr oc he te d, no t el as tic or ru b ­ be riz ed , of w oo l, of co tto n or of m an -m ad e te xt ile fi br es 11 aa a) bb b) cc c) dd d) ee e) 22 bb b) cc c) dd d) ee e) fff ) 60 .0 5- 01 , 31 , 33 , 34 , 35 , 36 , 39 , 40 , 41 ,4 2, 43 S ou th K o re a 31 . 12 . 83 Official Journal of the European Communities No L 380 / 55 D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 34 2 13 7 61 50 12 9 9 14 8 75 0 4 97 1 1 24 5 78 4 6 88 8 11 33 0 21 6 40 7 7 25 84 8 63 0 16 0 24 3 63 80 4 18 23 1 22 1 10 62 1 60 6 58 3 2 15 4 11 16 0 50 72 9 97 26 00 0 34 5 14 0 63 52 13 0 9 14 8 76 1 5 01 5 1 28 7 81 4 6 89 7 11 34 9 21 9 41 2 10 26 00 3 63 5 16 5 24 6 65 82 4 19 23 1 23 9 10 66 0 64 2 60 8 2 16 2 11 17 6 51 73 3 98 26 13 0 34 9 14 4 65 53 13 1 9 14 8 77 3 5 06 0 1 33 0 84 5 6 90 6 11 36 6 2 2 2 41 7 13 26 15 9 64 0 17 0 25 0 66 85 4 20 23 1 25 8 10 69 9 67 7 63 5 2 16 9 11 19 3 52 73 7 99 26 26 1 35 1 14 6 67 54 13 2 10 15 9 78 4 5 10 5 1 37 0 87 9 6 91 4 11 38 5 22 5 42 2 16 26 31 6 64 5 17 5 25 5 67 8 7 4 21 23 1 27 7 10 73 8 7 1 2 66 5 2 17 5 11 20 8 53 74 1 10 0 26 39 2 C ze ch o ­ sl ov ak ia H on g K on g Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e C C T he ad in g N o N IM E X E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts g o ry 19 83 19 84 19 85 19 86 5 H un ga ry (c on t'd ) M ac ao No L 380 / 56 / 56 Official Journal of the European Communities 31 . 12 . 83 D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 48 5 80 0 25 0 2 2 0 30 0 17 86 12 2 17 0 3 94 8 . 2 0 1 8 2 8 2 70 8 1 9 9 7 17 4 2 7 6 9 40 3 49 5 . 6 2 2 12 2 28 5 60 4 8 54 1 0 2 20 0 1 10 3 19 9 2 6 2 15 5 2 9 9 16 74 23 2 13 1 49 7 81 2 25 8 22 3 30 5 18 87 13 2 21 3 3 97 6 2 04 4 30 1 71 3 2 00 8 18 43 0 7 9 49 7 52 0 64 6 13 9 . 29 0 61 5 9 57 12 2 28 8 1 13 5 22 8 ' 28 2 16 1 31 2 17 77 26 2 23 8 51 0 82 5 26 7 22 5 31 0 19 88 14 2 25 8 4 00 3 2 07 1 32 1 71 8 2 0 1 9 19 43 3 8 9 59 2 54 7 67 1 15 7 29 5 6 2 6 11 60 1 3 2 38 0 1 16 8 25 9 30 4 16 7 32 5 18 80 28 2 34 9 52 5 83 5 27 8 22 6 31 5 20 89 15 2 30 3 4 03 2 2 09 7 34 1 72 3 2 03 0 20 43 6 9 9 68 8 57 5 69 5 17 8 30 0 63 6 13 63 1 5 2 47 5 1 20 3 29 0 33 0 17 3 33 9 19 83 30 2 46 7 M al ay si a P ak is ta n C at e Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 De ce m be r go ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts 19 83 19 84 19 85 19 86 5 P er u (c on t'd ) Ph ili pp in es 31 . 12 . 83 Official Journal of the European Communities No L 380/ 57 / 57 P ol an d D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 88 45 30 9 39 14 0 6 21 7 65 5 1 60 5 50 0 25 0 35 0 70 0 30 37 5 11 3 82 1 30 4 51 2 12 5 99 57 3 9 83 7 1 71 2 5 12 2 1 31 4 1 65 4 48 7 1 32 3 33 14 9 18 10 10 0 93 50 31 2 40 14 2 6 21 7 67 1 1 63 8 53 1 27 2 35 6 71 5 32 37 8 14 3 93 6 31 6 52 3 13 3 10 1 57 8 10 84 8 1 75 3 5 16 6 1 35 5 1 68 3 49 6 1 34 1 36 15 3 22 10 25 2 99 55 31 5 41 14 4 "6 21 7 68 8 1 67 2 56 4 29 6 36 3 72 8 34 38 1 16 4 05 4 32 8 53 5 14 1 10 3 58 3 11 85 9 1 79 5 5 21 0 1 39 7 1 71 4 50 4 1 36 0 39 15 7 24 10 40 5 10 5 58 31 8 42 14 7 6 21 7 70 5 1 70 8 59 5 32 2 37 0 74 2 36 38 4 18 4 17 5 34 1 54 6 15 0 10 5 58 8 12 86 10 1 83 8 5 25 6 1 43 7 1 74 8 51 2 1 37 7 42 16 2 27 10 56 1 R om an ia Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ go ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 5 (c on t'd ) Si ng ap or e D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 2 54 6 65 5 33 9 1 01 4 1 94 6 51 12 4 10 6 68 5 2 58 5 69 2 36 5 1 02 1 1 96 3 52 12 8 13 6 8 1 9 2 62 5 73 0 39 2 1 02 8 1 98 0 53 13 2 15 6 95 5 2 6 6 5 76 5 42 3 1 0 3 6 1 99 8 54 13 6 17 7 0 9 4 T ha il an d D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 2 16 4 48 4 3 9 4 7 7 7 2 41 4 88 46 0 19 6 80 0 2 24 3 55 8 44 8 79 5 2 44 8 90 46 8 22 7 07 2 2 32 5 63 6 50 7 81 2 2 48 1 92 47 6 26 7 35 5 2 41 2 71 1 57 2 82 9 2 51 6 9 4 48 5 30 7 6 4 9 No L 380 / 58 / 58 N ° L 380 / 58 Official Journal of the European Communities 31 . 12 . 83 Official Journal of the European Communities 31 . 12 . 83 6 61 .0 1 B V d) 1 2 3 e) 1 ­ 2 3 M en 's an d bo ys 'o ut er ga rm en ts B ra zi l D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 88 8 54 38 7 18 6 32 2 10 ' 82 6 1 93 5 89 7 67 39 6 18 9 ' 33 3 11 83 7 1 98 3 9 0 6 80 4 0 6 19 2 34 5 12 84 8 2 03 3 91 5 92 4 1 7 19 5 35 7 13 85 10 2 0 8 4 61 .0 2 B II e) 6 aa ) bb ) cc ) 61 .0 1- 62 , 64 , 66 , 72 ,7 4, 76 61 .0 2- 66 ,6 8, 72 W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : B. O th er : M en 's an d bo ys ' wo ve n br ee ch es , sh or ts an d tro us er s (in cl ud in g sla ck s) ;w om en 's, gi rls 'a nd in fa nt s' w ov en tro us er s an d sla ck s, of w oo l, of co tto n or of m an -m ad e te xt ile fi br es Bu lg ar ia D F I B N L U K IR L D K G R E E C ' 1 00 0 pi ec es 18 9 42 50 22 31 2 10 8 35 4 19 0 45 51 22 33 2 '1 0 8 36 1 19 1 47 52 23 35 2 10 8 36 8 19 2 50 54 23 3 7 2 10 8 37 6 Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts go ry . 19 83 19 84 19 85 19 86 6 S ou th K or ea (c on t'd ) C ze ch o ­ sl ov ak ia D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 36 6 13 0 31 5 97 7 1 33 8 57 25 0 12 4 44 5 28 0 37 30 60 23 5 22 1 2 46 9 19 94 6 85 6 73 7 3 08 4 22 81 4 76 2 45 6 16 0 50 12 9 47 6 3 14 6 13 1 31 8 25 5 1 37 7 14 5 32 6 98 0 1 35 1 58 25 1 13 4 50 1 28 2 40 32 60 25 5 22 12 47 8 19 99 5 92 3 78 6 3 09 8 22 87 4 79 2 46 1 16 4 50 38 0 48 8 4 14 6 14 1 31 8 26 0 1 38 8 16 0 33 7 98 3 1 36 4 59 25 2 14 4 55 7 28 4 43 35 60 27 5 2 2 12 48 8 20 04 3 99 1 83 7 3 11 1 22 93 3 83 2 46 5 16 9 50 63 2 49 9 5 14 6 16 1 31 8 26 5 1 40 0 . 17 4 34 9 98 6 1 37 7 60 25 3 15 4 61 4 28 6 45 37 60 30 5 22 12 49 7 20 09 1 1 05 4 89 2 3 12 4 22 99 3 86 2 47 0 17 5 50 88 5 50 11 6 14 6 18 1 31 8 27 1 31 . 12 . 83 Official Journal of the European Communities No L 380 / 59 / 59 H on g K on g (*) H un ga ry (') Se e A pp en di x. C at e Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 ' 19 85 19 86 6 In di a (c on t'd ) In do ne si a No L 380 / 60 / 60 Official Journal of the European Communities &lt; 31 . 12 . 83 M ac ao D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C F 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 09 4 49 8 50 8 34 2 48 6 37 13 5 50 3 15 0 1 07 9 58 2 30 7 75 1 80 0 26 13 7 53 3 73 5 5 06 4 2 56 0 88 1 1 18 8 35 9 21 35 6 10 11 4 1 33 0 42 2 18 0 82 8 25 0 10 17 0 10 3 20 0 20 0 1 11 6 52 7 53 0 34 8 51 2 38 13 7 52 3 26 0 1 11 5 63 3 34 3 76 1 84 5 27 14 0 56 3 92 0 5 08 4 2 58 8 90 0 1 19 4 38 3 22 37 7 10 21 5 1 34 9 44 8 19 9 83 3 27 2 11 17 2 12 3 29 6 20 6 1 13 7 55 8 55 3 35 4 53 9 40 13 9 54 3 37 4 1 15 4 68 8 38 4 77 1 89 2 28 14 3 60 4 12 0 5 10 2 2 61 5 92 4 1 19 9 40 7 . 23 39 8 10 31 7 1 36 8 47 4 21 9 83 8 29 6 12 17 4 14 3 39 5 21 2 1 15 9 58 7 57 8 36 0 56 8 42 14 1 57 3 49 2 1 19 4 74 0 42 8 78 2 94 0 29 14 7 65 4 32 5 5 12 3 2 64 2 94 6 1 20 4 43 1 24 41 9 10 42 0 1 38 7 50 0 2 4 2 84 3 32 0 13 17 6 16 3 49 7 2 1 9 M al ay sia P ak is ta n C at e Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 6 Ph ili pp in es (c on t'd ) P ol an d 31 . 12 . 83 Official Journal of the European Communities No L 380 / 61 D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 94 2 15 6 41 82 0 42 0 11 98 25 3 51 3 13 5 52 63 16 5 61 1 12 8 49 7 53 8 95 7 1 88 2 37 5 30 6 13 18 11 4 10 0 2 49 7 1 05 7 38 6 1 71 0 88 1  26 22 9 14 . 6 80 0 1 97 0 19 3 68 82 8 45 5 12 10 1 27 3 65 4 13 8 55 66 16 6 65 1 12 8 51 1 54 5 96 8 1 89 0 37 7 31 6 14 19 12 4 14 1 2 52 5 1 09 3 41 3 1 71 7 91 4 27 23 1 16 6 93 6 1 99 7 23 2 98 83 6 49 0 13 10 4 30 3 80 0 14 1 59 70 16 7 67 . 1 12 8 52 5 55 4 97 9 1 89 7 37 9 32 5 15 20 13 4 18 2 2 55 0 1 13 0 44 3 1 72 5 94 7 28 23 3 19 7 07 5 2 02 5 27 0 13 1 84 4 52 7 14 10 7 34 3 95 2 14 5 63 73 16 8 70 1 12 8 54 0 56 2 98 9 1 90 5 38 1 33 6 16 21 1 4 4 22 4 2 57 9 1 16 5 47 3 1 73 2 98 0 29 23 6 22 7 21 6 R om an ia Si ng ap or e C at e C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r g o ry 19 83 19 84 19 85 19 86 6 (c on t'd ) Sr i L an ka 1 00 0 pi ec es 1 00 0 pi ec es D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 97 4 15 5 26 5 24 0 45 7 21 74 1 4 2 20 0 58 4 . 13 2 10 3 25 2 20 9 4 20 5 11 1 50 0 99 0 17 9 28 2 24 5 47 8 22 76 1 6 2 28 8 59 6 14 8 11 5 25 5 22 3 5 20 6 12 1 56 0 1 00 7 2 0 4 30 0 25 0 49 9 23 78 1 8 2 37 9 6 0 7 16 5 12 8 25 8 23 8 6 20 7 13 1 6 2 2 1 02 6 22 8 32 1 25 5 52 1 24 8 0 20 2 47 5 62 0 18 1 14 2 26 1 25 4 7 20 8 14 1 68 7 T ha il an d B ra zi l No L 380 / 62 / 62 Official Journal of the European Communities ' 31 . 12 . 83 7 60 .0 5 A II b) 4 aa ) 22 33 44 55 61 .0 2 B II e) 7 bb ) cc ) dd ) Bu lg ar ia O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ­ ce ss or ie s : II . O th er W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : B . O th er : Bl ou se s an d sh irt -b lo us es , kn itt ed , cr oc he te d (n ot ela sti c or ru b ­ be riz ed ), or w ov en , fo r w om en , gi rls an d in fa nt s, of w oo l, of co tt on or of m an -m ad e te xt ile fi br es 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 60 .0 5- 22 ,2 3 ,2 4, 25 61 .0 2- 78 , 82 ,8 4 U K D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 15 0 80 11 4 47 30 34 2 7 6 32 0 2 37 0( 1) 41 3 31 8 1 64 0 2 95 0 14 21 8 8 7 93 1 15 2 81 11 5 49 30 35 2 7 6 32 5 2 38 0( 1) 43 2 32 9 1 64 6 2 95 8 15 22 0 10 7 99 0 15 4 82 11 7 50 30 36 2 7 6 33 0 2 39 0( 1) 45 1 34 0 1 65 2 2 96 8 16 22 2 11 8 05 0 15 6 83 11 8 52 30 37 2 7 6 33 5 2 40 0( 1) 47 1 35 2 1 65 7 2 97 8 17 2 2 4 12 8 11 1 S ou th K or ea 0) Se e A pp en di x. Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e CC T he ad in g N o N IM E X E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts go ry 19 83 19 84 19 85 19 86 7 C ze ch o ­ sl ov ak ia (c on t'd ) H on g K on g 31 . 12 . 83 Official Journal of the European Communities No L 380 / 63 / 63 D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 28 81 1 6 20 1 6 2 10 5 17 8 17 21 5 51 0 59 4 2 48 8 7 31 2 27 60 7 24 28 77 7 91 62 61 5 45 1 34 11 31 0 9 40 3 2 93 2 1 65 0 3 67 4 11 58 4 11 7 55 2 73 29 98 5 29 82 1 7 .2 0 16 2 10 5 18 1 17 24 0 55 7 62 0 2 50 2 7 33 6 28 61 3 25 28 92 1 92 64 62 5 46 1 34 11 31 5 9 45 4 3 02 8 1 70 5 3 70 5 11 63 2 12 0 56 1 80 30 28 5 . 29 83 18 20 1 6 2 10 5 18 3 17 26 5 60 5 65 0 2 51 6 7 35 8 29 6 1 6 26 29 06 5 93 65 63 5 47 1 35 11 31 9 9 50 5 3 12 7 1 76 3 3 73 4 11 67 9 12 4 57 0 86 30 58 8 2 9 85 19 20 1 6 2 10 5 18 6 17 28 7 65 5 67 8 2 53 0 7 38 4 30 62 0 27 29 21 1 94 66 64 5 48 1 35 11 32 4 9 55 1 3 23 0 1 82 2 3 76 2 11 73 1 '1 27 57 9 91 30 89 3 H un ga ry In di a Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts 19 83 .1 98 4 19 85 19 86 No L 380 / 64 / 64 Official Journal of the European Communities 31 . 12 . 83 7 (c on t'd ) In do ne si a M ac ao M al ay sia Ph ili pp in es P ol an d D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C IR L 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 99 7 44 8 15 7 63 5 55 0 31 21 3 29 3 06 0 7 2 7 1 56 5 18 9 30 8 9 8 2 3 14 9 5 3 92 8 30 0 1 11 5 90 44 14 0 4 50 . 7 1 75 0 1 20 0 37 5 18 6 25 0 58 0 10 75 7 2 68 3 21 1 02 9 50 9 19 2 65 5 58 0 32 21 9 34 3 25 0 73 4 1 57 8 19 6 31 2 98 8 3 15 0 6 3 96 7 30 6 1 12 6 96 48 14 6 4 51 8 1 78 5 1 21 0 39 2 19 6 25 5 58 8 11 77 8 2 73 7 21 1 06 3 57 4 23 0 67 3 61 0 33 22 5 37 3 44 5 74 1 1 59 1 20 3 31 6 99 5 3 15 1 7 4 00 7 31 2 1 13 8 10 4 51 15 1 4 52 9 1 82 1 1 21 8 41 0 20 6 26 0 59 6 12 80 9 2 79 1 , 22 1 09 3 64 3 27 0 69 2 64 5 34 23 1 40 3 65 0 7 4 7 1 60 5 21 1 32 0 1 00 1 3 15 2 8 4 0 4 7 31 8 1 15 0 11 0 54 15 8 4 53 10 1 85 7 1 2 2 6 43 0 2 1 7 26 5 60 5 13 81 10 2 84 7 . 2 2 Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 De ce m be r C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 i'9 84 19 85 19 86 31 . 12 . . 83 ¢ Official Journal of ;the European Communities Mp L 3&amp;0 / &amp;5 7 (co nt 'd) R om an ia Si ng ap or e Sr i L an ka T ha il an d D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D&gt; F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C i 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 14 3 39 7 '4 8 20 42 23 7 . 6 8 0 1 38 9 1 26 8 23 5 51 3 1 53 9 41 29 8 17 6 30 0 i di d 50 1 63 0 35 0 72 8 18 96 17 3 35 0 95 9 '1 91 3Q i 26 2 -24 9 10 16 8 1"0 2 15 0 14 4 39 9 50 21 43 23 ' 7 68 7 2 41 0 1 31 0 25 8 52 5 1 55 9 42 30 2 ' 20 6 42 6 1 02 1 52 3 64 2 35 6 7 39 19 98 1 9 3 41 7 97 0 21 2 31 3 26 8 25 9 11 17 0 12 2 21 5 14 5 40 1 51 22 45 23 7 69 4 2 43 2 1 35 1 28 4 53 7 1 58 0 43 30 6 22 6 55 5 1 03 2 54 5 65 5 36 3 75 0 -2 0 10 0 20 3 48 5 98 1 23 4 32 6 27 4 -26 9 12 17 2 13 2 28 1 14 6 40 3 52 23 47 23 7 70 1 2 45 2 1 39 5 31 0 54 9 1 60 1 45  31 0 14 6 68 6 1 04 2 56 8 66 9 37 0 76 2 21  10 2 -21 3 55 5 99 1 25 7 33 9 28 0 2$ 1 13 17 4 14 2 34 9 Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 No L 380 / 66 / 66 Official Journal of the European Communities 31 . 12 . 83 8 61 .0 3 A 61 .0 3- 11 , 15 , 19 M en 's an d bo ys ' un de r ga rm en ts , inc lud ing co lla rs, sh irt fro nts an d cu ff s : M en 's an d bo ys ' sh irt s, w ov en , of w oo l, of co tto n or of m an -m ad e te xt ile fi br es Bu lg ar ia S ou th K o re a C ze ch o ­ sl ov ak ia H on g K on g D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 0 0 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 80 7 25 2 12 6 75 8 6 14 10 0 10 2 47 0 16 66 4( ') 37 0 1 01 4 6 29 0O 2 60 7 62 14 9 19 27 17 5 41 0 10 2 10 5 10 50 5 15 20 7 1 7 18 90 8 54 4 1 34 9 3 02 0 20 22 7 55 1 77 6 33 45 91 2 1 81 2 26 2 13 3 80 94 1 4 10 1 11 2 50 7 16 69 4( ') 42 5 1 05 5 6 31 3( ') 2 65 2 63 15 3 24 27 37 9 41 1 10 4 10 7 11 51 5 15 20 72 4 18 94 0 6 1 0 1 39 5 3 04 6 20 28 0 56 1 78 1 34 46 14 2 1 81 7 27 3 14 1 83 10 3 14 10 2 12 2 54 5 16 72 3( ') 48 2 1 09 6 63 36 ('j 2 69 7 64 15 7 29 27 58 4 41 2 10 6 10 8 12 53 5 15 20 73 1 18 97 5 67 5 1 44 0 3 07 4 20 33 0 57 1 78 6 35 46 37 2 1 82 2 28 4 14 9 87 11 1 14 10 3 13 2 58 3 16 75 0( ') 54 0 1 14 0 6 36 0( ') 2 74 0 6 5 16 1 35 27 79 1 4 1 3 10 8 11 0 13 55 5 15 20 7 3 9 19 0 0 6 74 0 1 4 9 0 3 10 0 20 38 4 58 1 79 0 36 46 60 4 (') Se e A pp en di x. Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 8 H un ga ry (c on t'd ) In di a 31 . 12 . 83 Official Journal of the European Communities No L 380 / 67 / 67 D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 18 7 11 8 65 30 16 4 1 10 11 5 8 6 9 06 8 1 0 9 7 3 60 8 2 9 1 5 8 9 4 3 19 2 58 6 33 26 4 4 2 2 08 1 6 3 0 6 5 4 5 2 7 89 1 35 12 1 36 4 9 7 5 5 7 9 . 2 23 0 69 4 2 2 4 1 36 4 5 7 7 2 8 5 8 7 6 18 9 12 0 67 31 16 6 1 10 11 59 5 9 11 8 1 18 9 3 6 7 6 2 9 5 4 9 01 9 19 6 59 4 40 26 78 6 2 12 3 71 0 7 1 7 56 1 95 7 37 12 7 43 5 27 5 58 7 2 2 4 6 70 6 23 1 1 37 7 6 77 3 .9 5 93 5 19 0 12 2 70 32 16 8 1 10 11 60 4 9 16 6 1 28 4 3 74 6 2 99 3 9 09 4 20 1 60 1 49 27 13 4 2 17 0 79 8 78 4 59 7 1 02 8 38 13 4 . 51 5 60 0 59 5 2 26 1 71 8 23 8 1 39 0 7 77 4 11 5 99 4 19 1 . 12 5 72 33 17 0 1 10 11 61 3 9 21 0 1 38 2 3 81 9 3 03 2 9 17 0 20 6 6 0 9 59 27 48 7 2 2 1 4 89 7 85 8 6 3 6 1 10 3 39 14 2 61 5 9 5 0 6 0 2 2 27 8 7 3 0 24 5 1 40 3 8 77 5 13 6 0 5 4 In do ne si a M ac ao Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 8 (c on t'd ) M al ay sia P ak is ta n No L 380 / 68 / 68 Official Journal of the European Communities 31 . 12 . 83 D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 0 0 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 2 2 5 1 7 4 0 11 2 19 3 2 4 2 6 47 1 11 4 00 0 65 2 10 6 4 6 7 37 6 1 19 1 38 . 50 22 2 90 2 1 59 4 32 5 4 1 4 49 2 38 0 45 10 0 10 3 36 0 6 1 9 54 21 70 42 9 6 13 9 1 22 1 1 23 4 1 75 6 12 4 20 0 25 5 7 47 2 12 4 06 0 66 0 12 2 47 9 38 3 1 20 3 39 51 23 2 96 0 1 60 3 34 3 42 7 50 0 39 5 46 10 1 12 3 42 7 62 1 57 24 71 43 2 6 13 9 1 23 3 1 24 2 1 7 7 2 13 7 20 7 26 8 8 47 3 14 4 12 1 66 8 13 8 4 9 0 39 0 1 21 6 40 52 25 3 0 1 9 1 61 3 36 1 44 1 50 8 41 0 4 7 10 2 14 3 49 6 62 3 60 27 73 43 5 6 13 10 1 24 6 1 25 0 1 78 9 15 0 2 1 4 28 1 9 4 7 4 16 4 18 3 67 5 15 5 50 3 39 7 1 22 9' 41 53 27 3 08 0 1 62 2 38 0 45 5 51 6 42 5 48 10 4 16 3 56 6 62 5 63 29 74 43 8 6 13 10 1 25 8 Ph ili pp in es P ol an d Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 8 (c on t'd ) i R om an ia Si ng ap or e Sr i L an ka T ha il an d D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 3 37 9 69 3 66 5 27 8 75 8 17 19 5 15  6 00 0 1 30 9 1 16 6 24 1 26 9 1 00 0 53 45 1 11 4 50 0 1 35 8 2 7 2 45 6 63 4 67 0 31 63 1 6 3 50 0 43 5 95 34 3 26 0 14 3 12 51 7 10 1 81 5 3 38 8 70 9 67 7 28 5 77 1 18 19 6 16 6 06 0 1 31 9 1 18 4 25 4 2 7 7 1 01 5 54 45 2 13 4 56 8 1 36 5 28 7 46 6 64 0 68 1 32 64 1 7 3 55 2 4 4 0 10 5 35 0 26 4 15 1 12 51 8 11 1 85 1 3 39 6 72 5 69 0 29 2 78 4 19 19 7 18 6 12 1 1 32 8 1 20 2 26 8 28 5 1 0 3 0 55 45 3 15 4 63 6 1 37 2 30 2 4, 77 64 6 69 3 33 65 1 8 3 6 0 6 44 5 11 5 35 7 26 8 16 0 12 51 9 12 1 88 8 3 40 4 74 2 70 2 29 9 79 7 20 19 8 20 6 18 2 1 33 7 1 22 1 28 2 29 3 1 04 5 56 45 5 17 4 70 6 1 38 0 31 5 48 8 65 2 70 5 34 66 20 3 6 6 0 45 0 12 5 36 5 2 7 2 16 9 12 52 0 13 1 9 2 6 31.12.83 Official Journal of the European Communities No L 380 / 69 / 69 G R O U P II A Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ go ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 No L 380 / 70 Official Journal of the European Communities 31.12.83 9 55 .0 8 62 .0 2 B II I a) 1 55 .0 8- 10 , 30 , 50 , 80 62 .0 2 -7 1 Te rry to we lli ng an d sim ila r te rry fa br ic s of co tt on : Be d lin en ,t ab le lin en ,t oi le t lin en an d ki tc he n lin en ; cu rta in s an d ot he r fu rn ish in g ar tic les : B . O th er : W ov en co tto n te rry fa br ics ; to ile t an d ki tc he n lin en of w ov en co tt on te rry fa br ics B ra zi l Bu lg ar ia S ou th K o re a C ze ch o ­ sl ov ak ia H on g K on g D F I B N L U K IR L D K G R E E C U K D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T on ne s T on ne s T on ne s T on ne s T o n n es 2 56 8 19 9 27 0 23 9 70 2 15 4 84 88 4 30 4 50 33 0 17 2 7 4 82 18 1 2 31 1 0 88 2 28 8 13 0 ¢ 12 70 47 20 40 1 2 6 1 9 20 7 54 58 49 97 5 3 32 6 1 38 4 2 57 1 21 1 28 6 25 2 73 8 15 4 88 90 4 39 0 52 33 5 17 5 7 7 85 18 8 2 31 11 90 4 2 8 9 13 2 17 71 50 20 40 1 2 63 1 22 1 62 63 53 97 6 3 34 7 1 4 1 9 2 57 3 22 4 30 3 26 4 77 6 15 4 9 2 9 2 4 47 8 53 33 7 17 8 . 84 88 19 5 2 31 1 2 9 2 7 2 9 2 13 4 20 72 54 20 40 1 2 64 4 23 5 70 68 5 7 97 7 3 36 8 1 45 4 2 57 5 2 3 9 32 2 27 7 80 9 15 4 9 7 9 4 4 56 7 55 3 3 9 18 2 89 91 20 2 2 32 1 3 9 5 0 2 9 5 13 6 23 73 58 20 40 1 2 6 5 7 2 5 0 76 74 62 97 8 3 38 9 1 4 9 0 Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 9 (c on t'd ) H un ga ry In di a P ak is ta n P ol an d D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T on ne s T o n n es T on ne s T on ne s 77 1 8 7 5 . 47 1 43 7 20 5 57 9 21 9 17 9 26 1 2 17 9 35 14 3 3 3 59 8 54 8 35 0 28 2 21 4 46 8 41 60 37 2 00 0 17 8 18 9 32 24 18 8 2 89 7 70 9 78 1 9 8 5 48 1 43 7 20 9 65 1 25 1 20 5 29 3 2 19 0 37 14 6 5 3 77 8 57 5 36 8 29 6 22 5 49 2 41 63 40 2 10 0 18 7 19 1 35 26 19 2 2 89  8 73 0 79 20 9 5 49 1 43 7 21 3 72 9 28 7 23 4 32 1 2 20 1 39 14 9 8 3 96 8 60 5 38 7 31 1 23 6 51 7 41 66 4 2 2 20 5 19 5 19 3 38 30 19 6 2 89 9 75 2 80 21 1 0 6 50 1 43 7 21 8 81 2 32 5 26 5 35 0 2 21 2 41 15 1 12 4 16 8 6 3 6 40 7 32 7 24 8 54 3 41 69 4 4 2 31 5 20 4 19 5 42 33 20 0 2 89 10 77 5 31 . 12 . 83 Official Journal of the European Communities No L 380 / 71 C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 2 0 62 .0 2 B I a) c) 62 .0 2- 12 , 13 , 19 Be d lin en , ta bl e lin en , to ile t lin en an d ki tc he n lin en ; cu rta in s an d ot he r fu rn ish in g ar tic le s: B . O th er : Be d lin en ,w ov en B ra zi l Bu lg ar ia So ut h K or ea Eg yp t C ze ch o ­ sl ov ak ia H on g K on g H un ga ry D F I B N L U K IR L D K G R E E C U K U K U K D F I B N L U K IR L D K G R E E C U K D F I B N L U K IR L D K G R E E C T o n n es T on ne s T on ne s T on ne s T on ne s T on ne s T on ne s 1 98 5 13 ,8 11 0 20 2 17 5 8 23 15 2 6 5 6 50 C) 11 2 26 0 O 70 5 35 1 9 21 20 5 28 10 C ) 84 3 33 8 56 3 30 84 21 16 7 3 ' 86 6 96 0 1 98 6 15 0 11 9 21 4 19 0 9 25 16 2 70 9 .5 2 C) 11 6 27 3 (') 70 6 38 22 23 28 5 28 10 (') 86 0 35 8 56 4 35 91 25 17 8 3 86 7 98 9 1 98 8  16 2 12 9 22 4 2Q 6 10 27 1. 7 2 76 3 53 O 12 Q 28 7 (') 70 7 41 24 24 38 5 28 10 (') 87 7 38 0 56 5 40 98 29 18 9 3 86 8 1 01 8 1 99 0 17 5 13 9 23 .5 . 22 2 11 29 . 18 2 81 9 55 O 12 4. 30 1 (') 70 8 45 27 26 44 5 2 9 H O 89 5 4 0 3 56 6 48 10 5 32 20 0 3 86 9 1 04 9 Ntf L 380V72 Official ' Journal of the European Communities 31 . 12 . S3 [') Se e A pp en di x. Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ go ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 31 . 12 . 83 Official Journal of the European Communities No L 380 / 73 / 73 20 (c on t'd ) In di a M ac ao P ak is ta n P ol an d R om an ia D .F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C I D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T on ne s T on ne s T on ne s T on ne s T on ne s 2 87 4 89 8 28 3 81 3 1 39 4 14 7 7 2 17 7 06 5 9 5 41 3 8 1 2 6 75 50 0 26 2 98 1 9 12 61 1 20 9 13 67 5 26 4 95 60 35 15 2 2 60 7 67 5 2 90 8 98 7 31 7 83 5 1 48 3 17 77 6 26 . 7 34 9 10 5 41 3 9 1 2 6 77 53 0 26 4 10 2 21 1 3 65 1 2 1 0 13 6 8 9 26 7 10 0 6 4 38 15 6 2 60 8 69 5 2 94 0 1 08 4 35 4 85 7 1 57 6 20 78 0 31 7 64 2 11 5 41 - 3 10 1 2 6 79 56 2 26 6 10 5 23 1 4 69 1 21 1 13 70 2 27 0 10 5 69 41 16 0 2 60 9 71 6 2 98 4 1 16 9 39 5 88 3 1 67 4 22 78 4 37 7 94 8 12 5 41 3 11 1 2 6 81 59 6 26 9 10 8 25 1 5 73 1 21 2 13 71 6 27 3 11 1 74 44 16 4 2 60 1 0 73 8 Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n .T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 . 19 85 19 86 No L 380 / 74 / 74 Official Journal of the European Communities 31 . 12 . 83 22 56 .0 5 A 56 .0 5- 03 , 05 , 07 , 09 , 11 , 13 , 15 , 19 , 21 , 23 , 25 , 28 , 32 , 34 , 36 , 38 , 39 , 42 , 44 ,4 5, 46 ,4 7 Y ar n of m an -m ad e fib re s (d isc on ­ tin uo us or w as te ), no tp ut up fo rr et ai l sa le : A. O fs yn th et ic tex til e fib re s: Y ar n of di sc on tin uo us or w as te sy nt he tic fib re s, no t pu t up fo r re ta il sa le Bu lg ar ia S ou th K or ea M ac ao M al ay sia R om an ia U K D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T on ne s T on ne s T on ne s T on ne s T on ne s 5 0 3 77 6 1 42 8 1 27 9 86 0 1 49 5 74 33 5 17 9 2 6 4 39 42 21 3 0 14 7 1 4 8 2 9 2 1 47 0 84 2 13 0 4 9 0 99 3 10 0 62 1 3 4 10 0 70 5 77 1 16 5 10 7 24 5 12 31 9 2 04 5 52 3 79 5 1 49 5 1 32 5 89 1 1 59 5 77 33 8 26 9 54 2 41 44 22 31 14 7 1 4 8 29 8 1 49 5 86 5 15 4 50 2 1 02 3 10 0 68 1 6 4 22 3 71 8 77 1 17 9 11 5 26 5 13 34 11 2 10 6 53 3 81 4 1 55 7 1 37 2 92 3 1 70 1 81 34 1 39 9 82 8 43 46 23 3 2 14 7 1 4 8 30 4 1 52 0 88 8 18 0 51 4 1 05 5 10 0 74 1 9 4 35 0 73 1 77 1 19 3 12 5 28 7 14 37 1 2 2 17 0 55 3 84 8 1 6 2 4 1 42 4 95 8 1 79 4 85 34 6 44 10 12 3 45 48 2 4 33 14 7 1 4 8 31 0 1 54 7 91 3 20 2 52 8 1 0 8 7 10 0 81 22 4 48 0 74 3 77 1 20 8 13 5 31 0 15 40 1 3 2 23 5 M em ­ Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry C C T he ad in g N o N IM E X E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s be r U ni ts S ta te s 19 83 19 84 19 85 19 86 Si ng ap or e T on ne s 22 (c on t'd ) T ha il an d D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C U K T o n n es 1 12 1 33 9 13 5 16 5 45 6 6 15 13 2 25 0 37 2 90 46 3 11 7 22 4 5 13 16 1 30 0 35 5 1 12 6 35 6 14 6 17 7 47 6 6 17 14 2 31 8 38 7 10 0 46 5 12 5 24 9 6 15 18 1 36 5 36 9 1 13 0 37 3 15 8 18 9 49 7 6 19 15 2 38 7 40 2 11 4 46 7 13 4 2 7 2 7 17 20 1 43 3 38 4 1 13 6 39 0 17 2 2 0 0 51 7 7 21 1 6 2 4 5 9 4 2 0 12 9 4 6 9 14 2 29 4 8 19 22 1 50 5 39 9 31 . 12 . 83 Official Journal of the European Communities No L 380 / 75 / 75 22 a) 56 .0 5- 21 , 23 , 25 , 28 ,3 2, 34 ,3 6 a) O fw hi ch ac ry lic Si ng ap or e T on ne s 23 56 .0 5 B P ol an d T on ne s Y ar n of m an -m ad e fib re s (d isc on ­ tin uo us or w as te ), no tp ut up fo rr et ai l sa le : B. O fr eg en er at ed te xt ile fib re s: Y ar n of di sc on tin uo us or w as te re ge ne ra te d fib re s, no t pu t up fo r re ta il sa le 70 18 2 39 84 4 56 5 8 8 56 .0 5- 51 , 55 , 61 , 65 , 71 , 75 , 81 , 85 , 91 ,9 5, 99 D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 79 19 1 44 84 8 63 5 9 9 1 24 8 34 5 20 2 16 7 1 38 2 28 7 12 34 9 2 43 8 88 20 0 50 85 3 70 5 10 10 1 28 6 36 7 21 8 18 0 1 38 2 30 4 13 37 1 0 2 51 1 R om an ia T on ne s 99 20 8 54 85 7 79 5 11 11 1 3 2 4 38 9 2 3 4 19 4 1 38 2 32 3 14 39 11 2 58 6 1 21 2 32 2 18 8 15 6 1 38 2 26 8 11 32 8 2 36 7 Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 No L 380 / 76 / 76 Official Journal of the European Communities 31 . 12 . 83 32 ex 58 .0 4 58 .0 4- 07 , 11 , 15 , 18 , 41 , 43 , 45 , 61 , 63 , 67 , 69 , 71 , 75 , 77 ,7 8 W ov en pi le fa br ic s an d ch en ill e fa br ic s (o th er th an ter ry to we lli ng or sim ila r te rry fa br ics of co tto n fa lli ng wi th in he ad in g N o 55 .08 an d fa br ics fa lli ng wi th in he ad in g N o 58 .05 ): W ov en ,p ile fa br ics an d ch en ill e fa br ics (o th er th an te rry fa br ics of co tto n an d na rro w w ov en fa br ics ), of w oo l, of co tto n or of m an -m ad e te xt ile fi br es / t Bu lg ar ia S ou th K or ea C ze ch o ­ sl ov ak ia H on g K on g P ol an d U K D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T on ne s T on ne s T o n n es T o n n es T o n n es 30 37 7 10 1 94 16 5 18 2 11 45 8 36 1 42 4 34 5 74 43 7 40 13 5 90 2 6 0 42 1 42 3 40 8 41 1 26 7 18 1 3 67 3 30 7 52 66 5 36 5 30 5 18 1 43 31 28 3 60 16 3 55 1 12 1 31 39 0 10 9 10 1 16 7 19 3 12 45 8 37 1 46 7 37 0 84 43 9 46 15 4 90 26 1 43 . 1 48 7 44 9 44 8 29 2 19 8 3 6 77 30 7 57 71 5 49 9 31 8 19 3 49 35 29 2 60 16 4 55 1 16 6 32 40 0 11 8 10 9 17 0 20 6 13 45 8 37 1 51 1 39 6 95 44 1 52 17 4 90 26 2 44 1 55 4 49 0 48 7 31 8 21 6 3 68 1 30 7 62 76 5 63 7 33 1 20 4 55 40 30 2 60 16 5 55 1 21 2 33 41 3 12 5 11 8 17 3 21 8 13 45 8 38 1 5 5 6 4 2 0 10 7 4 4 3 . 59 19 7 9 0 26 3 45 1 62 4 5 3 2 5 2 7 34 5 2 3 4 3 68 5 3 0 7 67 81 5 77 8 34 5 '2 16 62 45 31 2 6 0 16 6 55 1 26 1 C at e ­ go ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e Li mi ts fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 C ze ch o ­ sl ov ak ia P ol an d 58 .0 4- 63 a) O fw hi ch co tto n co rd ur oy D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T on ne s T on ne s 28 0 50 41 5 35 87 80 24 0 42 1 22 9 65 41 ' 10 10 . 30 60 40 15 . 27 1 30 2 59 41 7 41 10 1 80 24 1 43 1 28 4 68 43 1 0 10 31 62 42 1 6 28 2 32 6 67 41 9 47 11 7 80 . ¢ 24 2 44 1 34 2 ' 7 0 44 11 11 33 65 43 1 6 29 3 34 9 77 42 1 54 13 3 80 24 3 45 1 40 2 73 46 11 11 34 68 45 1 7 30 5 32 a) 31 . 12 . 83 Official Journal of the European Communities No L 380 / 77 / 77 39 62 .0 2 B II a) c) II I a) 2 c) Be d lin en , ta bl e lin en ,t oi le t lin en an d ki tc he n lin en ; cu rta in s an d ot he r fu rn ish in g ar tic les : B . O th er : W ov en ta bl e lin en , to ile t an d ki tc he n lin en ,o th er th an of co tto n te rry fa br ic B ra zi l Bu lg ar ia 62 .0 2- 40 , 42 , 44 , 46 , 51 , 59 , 65 , 72 , 74 ,7 7 D F I B N L U K IR L D K G R E E C U K T on ne s T on ne s 85 3 15 7 12 1 10 4 42 5 7 56 15 1 73 8 O 86 2 18 1 14 0 11 7 4 4 2 8 58 1 7 1 82 5 C) 87 2 20 4 15 8 13 2 46 1 9 60 20 1 91 6 . C) 88 3 22 9 17 5 14 9 48 2 10 62 22 2 01 2 (') (') Se e ca te go ry 20 . Q ua nt ita tiv e lim its fro m 1J an ua ry to '3 1 D ec em be r C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 39 (c on t'd ) C ze ch o ­ sl ov ak ia H on g K on g No L 380 / 78 Official Journal of the European Communities 31 . 12 . 83 D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T on ne s T on ne s T o n n es T o n n es 56 3 35 29 32 34 6 1 8 11 72 8 19 9 7 2 89 29 6 4 8 6 4 28 38 1 2 1 2 16 3 4 2 25 5 9 16 1 2 61 1 0 52 3 36 4 15 2 15 4 73 7 4 6 5 55 12 1 56 1 56 5 40 34 36 43 7 20 1 2 75 7 20 9 77 95 29 6 48 8 4 29 38 1 23 6 16 7 4 7 28 61 16 3 2 61 1 0 53 9 39 8 17 2 17 5 84 . 75 0 6 56 14 1 65 5 56 7 46 39 41 5 3 7 21 1 3 7 8 7 2 2 0 82 10 0 29 7 49 0 4 30 38 .1 26 1 17 1 51 32 63 16 5 2 61 1 0 55 5 43 1 19 4 19 8 97 75 4 7 57 16 1 75 4 5 7 0 54 45 47 6 0 7 2 2 14 8 1 9 23 1 87 10 5 29 8 49 2 4 31 38 1 28 6 17 5 55 35 65 16 8 2 61 1 0 57 1 4 6 7 2 2 0 2 1 9 11 0 75 8 8 59 19 1 86 0 H un ga ry In di a Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 39 (c on t'd ) M ac ao R om an ia D F I B N L U K IR L D K G R E E C F I T o n n es T o n n es 19 7 85 2 2 9 40 10 2 4 12 11 68 0 11 2 37 5 20 3 92 23 0 43 11 0 4 13 12 70 7 11 5 38 6 20 9 10 0 23 1 46 11 8 4 14 13 73 5 11 9 39 7 2 1 4 10 8 23 2 50 12 7 4 15 14 7 6 4 12 2 40 9 31 . 12 . 83 Official Journal of the European Communities No L 380 / 79 / 79 G R O U P II B Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 No L 380 / 80 / 80 Official Journal of the European Communities 31 . 12 . 83 12 60 .0 3 A B I II b) C D 60 .0 3- 11 , 19 , 20 , 27 ,3 0, 90 St oc ki ng s, un de r sto ck in gs , so ck s, an kl e- so ck s, so ck et te s an d th e lik e, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : O th er th an w om en 's sto ck in gs of sy nt he tic te xt ile fib re s Bu lg ar ia S ou th K or ea C ze ch o ­ sl ov ak ia H on g K on g D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 1 00 0 pa irs 1 00 0 pa irs 1 00 0 pa irs 1 00 0 pa irs 4 4 4 87 2 18 6 ­ 71 25 3 11 46 1 7 1 90 0 51 06 4 (') 6 78 8 11 18 4 14 08 2 8 74 2 20 5 1 31 3 47 93 42 5 3 40 0 1 37 6 12 0 40 0 85 6 56 9 49 6 00 5 . 2 25 6 1 10 5 19 9 78 4 1 01 9 15 2 43 5 18 7 83 1 45 4 87 3 19 2 73 26 1 11 47 18 1 92 9 51 11 5 O 7 26 8 11 64 4 14 20 7 9 35 7 22 9 1 40 3 71 95 29 4 3 40 2 1 38 4 15 5 41 5 11 0 8 57 0 51 6 09 5 2 30 1 1 15 3 21 8 80 0 1 07 4 16 2 43 7 27 8 02 6 46 3 87 4 19 8 75 26 9 11 48 1 9 1 9 5 7 51 16 6 (') 7 76 2 12 11 0 14 32 5 9 99 2 25 5 1 48 3 10 7 97 20 0 3 40 5 1 39 5 17 0 43 3 14 8 11 57 1 54 6 18 7 2 34 8 1 20 4 24 0 81 6 1 13 2 18 2 43 9 30 8 22 7 4 7 4 87 5 20 4 77 2 7 7 11 49 20 1 98 7 51 21 7 O 8 27 1 12 58 1 14 43 6 10 64 7 27 3 1 56 4 15 5 99 14 4 3 40 8 1 40 6 18 3 4 4 9 19 3 12 57 2 56 6 27 9 2 39 6 1 25 1 26 4 83 2 1 19 4 20 2 44 1 33 8 43 1 (') Se e A pp en di x. C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 De ce m be r 19 83 19 84 19 85 19 86 31 . 12 . 83 Official Journal of the European Communities No L 380 / 81 / 81 12 (c on t'd ) H un ga ry Ph ili pp in es P ol an d R om an ia T ha il an d D F I B N L U K IR L D K G R E E C B N L D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 1 00 0 pa irs 1 00 0 pa irs 1 00 0 pa irs 1 00 0 pa irs 1 00 0 pa irs 54 4 44 6 69 32 5 94 5 91 2 37 2 43 2 1 10 0 1 48 2 1 01 2 61 6 80 17 7 9 1 13 0 16 4 52 2 8 90 0 4 40 0 7 96 4 3 38 0 1 79 3 69 1 55 8 68 28 13 2 4 04 0 1 15 0 80 0 . 6 0 0 1 31 0 50 15 0 10 0 8 20 0 55 8 4 5 2 74 32 7 10 1 5 91 3 38 2 46 8 1 14 4 1 50 3 1 0 2 4 6 3 5 89 19 7 10 1 13 6 18 4 61 2 9 06 1 4 56 5 7 9 7 2 3 43 4 1 93 1 74 1 56 0 98 28 69 5 4 04 5 1 22 4 86 6 65 0 1 4 1 9 54 16 2 10 8 8 52 8 57 2 45 8 80 33 0 10 8 5 91 4 39 2 50 6 1 19 0 1 52 4 1 03 6 65 4 99 21 9 11 1 14 2 20 4 70 5 9 22 6 4 73 6 7 98 0 3 48 9 2 07 8 80 1 57 0 11 0 29 26 9 4 04 5 ¢ 1 30 1 93 6 70 3 1 53 4 58 17 5 11 7 8 86 9 58 7 46 5 85 33 1 11 5 5 91 5 40 2 54 3 1 23 7 1 54 4 1 04 8 67 3 11 0 24 2 12 1 14 8 22 4 79 9 9 39 0 4 9 1 1 7 98 8 3 54 4 2 23 2 86 1 58 0 12 3 29 85 4 4 06 7 1 37 7 1 01 6 74 9 1 63 5 63 19 0 12 7 9 22 4 No L 380/82 C at e ­ g o ry CC T he ad in g N o ' N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r S ta te s 19 83 19 84 19 85 19 86 13 60 .0 4 B IV b) 1c c) 2 dd ) d) 1c c) 2 cc ) 60 .0 4- 48 ,5 6, 75 , 85 U nd er ga rm en ts ,k ni tte d or cr oc he te d, no t el as ti c or ru bb er iz ed : M en 's an d bo ys ' un de rp an ts an d br ief s, w om en 's, gi rls ' an d in fa nt s' (o th er th an ba bi es ') kn ic ke rs an d br ie fs , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed , of co tto n or sy nt he tic te xt ile fib re s B ra zi l D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 41 0 .1 55 7 50 7 44 7 ' 68 3 45 12 2 71 4 84 2 1 43 3 1 56 0 52 9 45 9 71 3 46 12 5 74 4 93 9 1 45 6 '1 56 3 55 3 47 0 74 4 47 12 8 77 5 03 8 1 4 7 9 1 56 5 57 8 48 1 77 6 48 13 1 80 ' 5 13 8 Bu lg ar ia U K 1 0 0 0 pi ec es 65 66 66 67 S ou th K or ea D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 2 41 5 1 07 0 36 2 80 2 2 13 0 10 0 13 4 52 7 06 5 2 43 0 1 09 0 37 4 80 9 2 14 1 10 0 13 8 54 7 13 6 2 44 5 1 11 0 38 7 81 5 2 15 2 10 0 14 2 56 7 20 7 2 46 0 1 13 0 40 0 82 2 2 16 3 10 0 14 6 58 7 2 7 9 C ze ch o ­ sl ov ak ia D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 55 0 11 8 54 76 67 1 0 30 16 92 1 55 1 12 1 56 77 69 10 30 ' 16 93 0 55 2 12 5 58 78 71 1 0 30 16 94 0 55 3 12 7 60 80 73 10 30 16 9 4 9 H on g K on g D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 26 53 3 2 83 9 1 47 0 21 44 3 13 40 2 78 7 96 3 62 73 79 0 26 59 0 2 94 9 1 73 8 21 46 4 13 63 0 92 7 97 1 93 74 52 7 26 71 7 3 11 0 1 83 6 21 48 5 13 92 0 11 1 7 9 7 9 11 3 75 27 1 26 85 3 3 28 4 1 94 3 21 50 6 14 19 5 11 8 7 9 8 7 13 8 76 02 4 Official Journal of the European Communities 31 . 12 . 83 T hi rd co un tr ie s Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 De ce m be r C at e ­ go ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n M em ­ be r St at es U ni ts 19 83 19 84 19 85 19 86 13 (c on t'd ) H un ga ry M ac ao 31 . 12 . 83 Official Journal of the European Communities No L 380 / 83 / 83 D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 43 8 28 4 2 50 0 4 4 7 36 0 14 46 55 4 14 4 1 31 2 1 39 7 30 6 21 6 48 3 20 14 9 59 3 94 2 2 05 4 1 03 0 56 5 80 0 2 22 5 80 17 7 76 7 00 7 4 40 9 69 1 16 6 14 6 29 4 8 14 0 56 5 9 1 0 45 1 29 3 2 50 3 45 1 37 0 14 47 56 4 18 5 1 32 0 1 39 8 31 4 22 2 49 6 21 15 0 60 3 98 1 2 13 3 . 1 10 2 62 0 82 1 2 25 8 82 18 8 83 - 7 28 7 4 43 1 72 3 18 0 15 9 32 0 11 14 5 59 6 02 8 46 5 30 0 2 50 6 45 5 38 1 15 48 57 4 22 7 1 33 0 1 39 8 32 2 22 8 50 9 22 15 1 61 4 02 1 2 21 3 1 17 8 68 0 84 5 2 28 9 84 19 9 91 7 57 9 4 45 2 75 7 19 7 16 8 35 0 12 15 0 62 6 14 8 4 7 7 30 9 2 51 0 46 0 39 2 15 49 58 4 27 0 1 33 8 1 40 0 33 0 23 4 52 2 23 15 2 62 4 06 1 2 29 8 1 25 0 74 5 87 0 2 32 2 86 21 1 10 0 7 88 2 4 47 5 79 2 21 5 17 6 38 1 13 15 5 65 6 27 2 Ph ili pp in es P ol an d N IM EX E co de (1 98 4) Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry C C T he ad in g N o D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 13 - (c on t'd ) R om an ia D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 4 79 4 81 6 42 6 69 0 1 97 5 24 43 1 55 9 2 1 1 4 7 9 7 86 7 45 3 72 6 2 03 3 26 43 4 59 9 39 5 4 81 6 91 1 48 1 75 6 2 09 1 28 43 7 63 9 58 3 4 83 5 9 5 7 51 0 78 6 2 15 0 30 4 4 0 67 9 77 5 Si ng ap or e D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 10 0 1 00 0 36 0 39 0 1 60 0 20 12 0 10 4 60 0 1 15 0 1 01 7 38 5 41 0 1 61 3 22 12 6 15 4 73 8 1 20 4 1 03 4 41 4 43 1 1 62 5 24 13 1 17 4 88 0 1 2 6 0 1 05 1 - 44 5 45 1 1 63 9 26 13 6 19 5 0 2 7 No L 380 / 84 / 84 Official Journal of the European Communities 31 . 12 . 83 14 A 61 .0 1 A I 61 .0 1- 01 M en 's an d bo ys 'o ut er ga rm en ts : M en 's an d bo ys ' co at s of im pr eg ­ na te d, co at ed ,c ov er ed or la m in at ed wo ve n fa br ic fa lli ng wi th in he ad in g N o 59 .0 8, 59 .1 1 or 59 .1 2 S ou th K o re a D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 58 4 19 7 18 1 36 0 1 02 8 O 9 72 5 3 43 6 1 60 1 21 5 19 7 37 1 1 04 3 O 10 77 8 3 52 2 1 61 8 23 4 2 1 4 38 2 1 05 7 C) 11 82 12 3 61 0 1 63 5 25 5 23 3 39 3 1 07 1 0) 12 87 14 3 7 0 0 H on g K on g D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 20 7 19 6 19 4 27 1 87 4 16 90 9 2 85 7 1 21 7 20 9 20 7 2 7 9 88 3 17 92 1 0 2 9 1 4 1 22 6 22 3 22 1 28 8 89 2 18 94 11 2 97 3 1 23 6 23 8 23 3 2 9 7 90 1 19 96 1 2 3 03 2 (') Se e A pp en di x. CC T he ad in g N o N IM EX E co de (1 98 4) Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ go ry D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85  19 86 14 B 61 .0 1 B V b) 1 2 3 61 .0 1- 41 , 42 , 44 , 46 ,4 7 M en 's an d bo ys 'o ut er ga rm en ts : M en 's an d bo ys ' w ov en ov er co at s, ra in co at s an d ot he r co at s, cl oa ks an d ca pe s, ot he r th an th os e of ca te ­ go ry .14 A ,o fw oo l, of co tto n or of m an -m ad e te xt ile fib re s Bu lg ar ia D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 42 25 23 14 24 3 7 3 14 1 42 27 23 1 4 26 3 7 3 14 4 43 28 23 15 27 3 7 3 14 7 4 4 29 ' 24 15 28 3 7 3 15 0 S ou th K or ea D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 89 4 71 60 39 4 62 0 3 40 6 2 08 8 90 2 . 80 68 39 7 62 8 4 42 9 2 13 0 91 1 90 77 40 0 63 6 5 44 1 0 2 17 3 92 0 10 0 85 40 3 64 4 6 47 11 2 21 6 31 . 12 . 83 Official Journal of the European Communities No L 380 / 85 / 85 C ze ch o ­ sl ov ak ia D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 69 8 11 21 11 2 10 10 14 2 69 9 12 21 12 2 10 10 14 5 69 1 0 13 21 13 2 10 10 14 8 69 . 11 14 21 1 4 2 10 10 15 1 H on g K on g D . F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 21 7 14 5 11 9 22 7 79 7 8 15 3 6 2 67 2 1 22 8 15 6 12 8 23 7 80 6 9 15 3 9 2 72 6 1 23 9 16 8 13 8 24 7 81 6 10 15 3 10 2 78 1 1 25 0 18 1 14 8 25 6 82 6 11 15 3 11 2 83 6 M em ­ Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s be r U ni ts S ta te s 19 83 19 84 19 85 19 86 U K 57 14 B (c on t'd ) H un ga ry P ol an d 1 0 0 0 pi ec es 1 0 0 0 pi ec es 60 16 7 11 2 28 11 3 48 2 16 4 49 0 16 1 48 47 1 27 38 1 4 3 75 3 53 16 1 10 9 22 11 0 39 2 1 6 3 46 2 14 0 40 47 1 22 29 1 4 3 71 0 55 16 3 11 0 24 11 1 42 2 16 3 47 1 14 7 43 47 1 23 32 1 4 3 7 2 4 D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 16 5 11 1 26 11 2 45 2 1 6 4 48 1 15 4 46 47 1 25 35 1 4 3 73 9 R om an ia 1 00 0 pi ec es No L 380 / 86 / 86 Official Journal of the European Communities 31 . 12 . 83 15 A 61 .0 2 B Ia ) S ou th K o re a 1 0 0 0 pi ec es 61 .0 2- 05 W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : B . O th er : W om en 's, gi rls ' an d in fa nt s' co at s of im pr eg na te d, co at ed ,c ov er ed or lam in ate d wo ve n fa br ic fa lli ng w ith in he ad in g N o 59 .08 ,5 9.1 1 or 59 .1 2 D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 85 8 93 74 17 0 42 2 0) 4 16 5 1 64 2 59 8 80 10 5 14 9 28 4 5 49 ¢ 4 1 2 7 4 85 9 10 3 82 17 6 43 4 (') 5 18 6 1 68 3 60 2 86 11 1 15 2 29 1 5 50 4 1 30 1 86 6 11 2 90 18 1 44 4 (') 5 20 7 1 72 5 60 5 92 11 7 15 5 29 8 5 51 4 1 32 7 H on g K on g 1 0 0 0 pi ec es 87 3 12 2 98 18 6 45 4 O 5 22 8 1 76 8 6 0 9 98 12 3 15 7 30 4 5 ' 51 4 1 35 1 (') Se e A pp en di x. M em ­ Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s be r U ni ts S ta te s 19 83 19 84 19 85 19 86 M ac ao 15 A (c on t'd ) 1 00 0 pi ec es P ol an d 1 00 0 pi ec es D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 16 9 30 6 37 1 4 3 10 6 28 79 6 4 8 1 1 3 13 0 17 3 3 60 3 1 3 90 17 10 30 7 37 1 4 3 10 9 31 79 &gt; 7 5 10 1 1 3 13 7 18 3 3 60 5 1 3 93 18 11 30 8 37 1 4 3 11 2 34 79 8 6 11 1 1 3 14 3 19 3 3 60 6 1 3 95 19 12 30 9 37 1 5 3 11 6 37 79 1 0 7 12 1 1 3 15 0 20 4 3 60 6 1 1 3 98 31 . 12 . 83 . Official Journal of the European Communities No L 380 / 87 R om an ia 1 00 0 pi ec es 15 B Bu lg ar ia 1 00 0 pi ec es 61 .0 2 B II e) 1 aa ) bb ) cc ) 2 aa ) bb ) cc ) D F I B N L U K IR L D K G R E E C 72 49 34 80 39 2 7 6 28 9 74 51 36 80 40 2 7 6 29 6 76 53 38 80 42 2 7 6 30 4 78 5 4 40 8 0 4 4 2 7 6 31 1 61 .0 2- 31 , 32 , 33 , 35 ,3 6, 37 ,3 9, 40 W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : B. O th er : W om en 's, gi rls 'a nd in fa nt s' wo ve n ov er co at s, ra in co at s an d ot he r co at s, cl oa ks an d ca pe s; ja ck et s an d bl az er s, ot he r th an ga rm en ts of ca te go ry 15 A , of wo ol , of co tt on or of m an -m ad e te xt ile fi br es Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 No L 380 / 88 / 88 Official Journal of the European Communities 31 . 12 . 83 ; 15 B (c on t'd ) S ou th K or ea C ze ch o ­ sl ov ak ia H on g K on g H un ga ry D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C i 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 49 6 19 0 17 0 52 4 1 69 1 61 39 1 8 4 53 1 10 0 25 20 80 74 3 6 5 31 3 3 27 3 15 8 14 3 38 7 78 0 10 12 2 11 4 88 4 10 2 75 1 4 53 49 1 8 6 30 8 1 52 7 21 9 18 7 53 6 1 71 0 62 39 1 12 4 64 4 10 2 27 22 8 0 76 3 7 5 32 2 3 27 6 17 4 15 7 40 2 81 9 11 12 6 15 4 98 0 10 5 76 1 6 54 54 1 8 6 32 0 1 56 0 24 2 20 6 54 9 1 73 1 63 39 1 18 4 76 0 10 4 30 25 80 78 3 7 5 33 2 . 3 27 9 19 1 17 3 41 8 86 0 12 13 0 16 5 07 9 10 8 77 18 55 59 1 9 6 33 3 1 59 4 26 7 2 2 7 56 2 1 75 3 64 39 1 21 4 87 9 10 6 33 27 80 80 3 8 5 34 2 3 28 2 2 0 9 18 9 4 3 4 90 1 13 13 4 17 5 17 9 11 1 78 20 56 64 1 10 6 34 6 M em ­ Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s be r U ni ts St at es 19 83 19 84 19 85 19 86 In di a 15 B (c on t'd ) 1 00 0 pi ec es 51 4 37 8 12 9 19 8 70 3 7 64 7 2 00 0 55 7 40 1 15 2 21 0 71 6 8 67 9 2 12 0 60 3 42 4 17 9 22 2 72 8 9 70 12 2 24 7 64 3 4 5 2 20 8 23 7 7 4 4 11 74 1 4 2 38 3 D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C M ac ao 1 00 0 pi ec es 40 20 1 0 13 32 1 2 6 12 4 41 21 11 13 33 1 2 6 12 8 42 22 12 1 3 34 1 2 6 13 2 42 23 13 1 4 35 1 2 6 13 6 31 . 12 . 83 Official Journal of the European Communities No L 380 / 89 / 89 Ph ili pp in es 1 00 0 pi ec es D F I B N L U K IR L D K G R E E C 41 5 O 85 84 .1 04 41 1 6 19 10 1 13 4 42 3 ( ¢) 96 93 11 1 4 1 7 7 21 11 1 17 9 40 0 C) 66 65 90 40 0 4 15 8 1 04 8 17 9 77 30 57 11 7 4 57 3 52 4 40 8 C) 75 74 97 40 5 5 17 9 1 09 0 18 4 85 35 59 12 3 4 57 3 55 0 P ol an d ' 1 00 0 pi ec es D F I B N L U K IR L D K G R E E C 18 9 92 41 63 12 9 4 57 3 57 8 19 5 10 0 48 65 13 5 4 57 3 60 7 (') Se e A pp en di x. C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r St at es 19 83 19 84 19 85 19 86 15 B (c on t'd ) R om an ia 1 00 0 pi ec es 43 0 73 27 8 53 67 4 8 7 D F I B N L U K IR L D K G R E E C 43 5 81 27 8 58 75 4 9 8 94 8 44 0 89 27 8 63 83 4 10 9 97 6 44 5 97 27 8 68 92 4 11 10 1 00 5 92 0 16 Bu lg ar ia 1 00 0 pi ec es 61 .0 1 B V c) 1 2 3 61 .0 1- 51 ,5 4, 57 M en 's an d bo ys 'o ut er ga rm en ts : M en 's an d bo ys ' w ov en su its (in cl ud in g co or di na te su its co ns ist in g of tw o or th re e pi ec es , w hi ch ar e or de re d, pa ck ed , co ns ig ne d an d no rm al ly so ld to ge th er ) of w oo l, of co tto n or of m an -m ad e tex til e fib re s, ex cl ud in g sk i su its No L 380 / 90 / 90 Official Journal of the European Communities 31 . 12 . 83 S ou th K or ea 1 00 0 pi ec es D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 59 40 35 24 25 4 12 15 21 4 17 0 56 23 17 8 27 2 4 6 3 71 2 19 5 25 1 0 65 57 4 40 9 40 5 60 41 35 24 26 4 12 15 21 7 17 6 60 25 17 8 27 3 4 7 3 72 6 19 6 26 11 66 59 4 40 9 41 1 61 42 35 24 27 4 12 15 22 0 18 2 65 27 17 8 27 5 ¢ 4 7 3 74 1 19 7 27 1 2 67 61 4 40 9 4 1 7 62 43 35 25 28 4 12 15 2 2 4 18 8 69 30 17 8 2 7 7 4 7 3 75 6 19 8 28 1 3 68 63 4 40 9 42 3 C ze ch o ­ sl ov ak ia 1 00 0 pi ec es Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts 19 83 19 84 19 85 19 86 31 . 12 . 83 Official Journal of the European Communities No L 380 / 91 / 91 16 (c on t'd ) I H on g K on g H un ga ry M ac ao Ph ili pp in es P ol an d D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C IR L D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 39 6 16 5 66 28 4 42 1 6 29 7 2 37 4 28 1 9 16 15 2 93 1 12 4 32 5 67 ' 16 9 11 31 15 1 2 3 29 9 10 . 83 57 12 9 10 6 1 13 3 28 4 1 39 7 17 4 72 28 7 43 5 6 30 8 2 40 9 30 20 1 7 15 2 94 1 12 4 33 0 69 16 9 12 31 16 1 2 3 30 3 11 87 59 14 10 10 8 1 13 3 29 5 1 39 8 18 3 78 29 0 44 9 6 31 9 2 44 4 32 21 1 8 15 2 95 1 12 4 33 5 71 16 9 13 32 17 1 2 3 30 8 12 91 61 1 6 12 11 0 1 13 3 30 7 1 39 9 19 2 84 29 3 46 3 6 33 1 0 2 48 0 34 22 1 9 15 2 96 1 12 4 34 0 73 16 9 15 32 18 1 2 3 31 3 13 95 63 18 1 4 11 2 1 13 3 31 9 C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry M em ­ be r S ta te s 19 83 19 84 19 85 19 86 16 (c on t'd ) R om an ia D F I B N L U K IR L D K G R 1 00 0 pi ec es 24 5 25 9 71 0 48 33 5 4 13 3 26 1 27 0 71 1 52 34 9 4 14 5 27 9 28 2 71 2 56 36 0 5 15 6 29 8 29 3 71 3 60 37 5 5 16 7 E E C 1 61 7 1 66 6 1 71 5 1 76 7 17 61 .0 1 B V a) 1 ¢ 2 3 61 .0 1- 34 ,3 6, 37 M en 's an d bo ys 'o ut er ga rm en ts : M en 's an d bo ys ' w ov en ja ck et s (e xc lu di ng w ai ste r ja ck et s) an d bl az er s of w oo l, of co tto n or of m an -m ad e te xt ile fi br es Bu lg ar ia S ou th K or ea U K D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 00 0 pi ec es 20 54 8( 1) 11 3 80 20 7 1 15 1 73 16 0 5 2 33 7 21 56 3C ) 11 8 87 2 1 2 1 15 2 73 16 0 7 2 37 2 21 57 8C ) 12 4 94 21 8 1 15 3 73 16 0 8 2 40 8 22 59 5( 0 13 0 99 . 22 4 1 15 4 73 16 0 9 2 44 4 No L 380 / 92 / 92 Official Journal of the European Communities 31 . 12 . 83 * \ C ze ch o ­ sl ov ak ia D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 13 5 35 10 20 90 3 21 1 0 - 32 4 13 7 37 12 22 92 3 21 10 33 4 13 8 40 1 4 24 94 3 21 10 34 4 14 0 4 4 15 26 95 3 21 1 0 35 4 H on g K on g F 1 00 0 pi ec es 10 6 11 2 11 9 12 6 H un ga ry D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 64 26 22 60 95 2 12 7 28 8 68 28 24 60 96 2 1 2 7 2 9 7 72 30 26 60 97 2 12 7 30 6 76 32 28 60 98 2 12 7 31 5 (') Se eA pp en di x. Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ go ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts 19 83 19 84 19 85 19 86 31 . 12 . 83 Official Journal of the European Communities No L 380 / 93 / 93 17 (co nt 'd) In di a M ac ao P ol an d R om an ia D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C U K D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 55 7 44 3 17 8 26 6 46 4 22 50 20 2 00 0 11 3 12 4 19 27 40 3 1 5 4 69 6 13 9 21 6 15 8 14 1 49 20 5 3 8 5 78 5 59 1 4 5 7 20 5 27 3 49 3 23 55 23 2 12 0 11 7 12 6 21 29 40 3 1 5 4 70 6 14 3 22 2 16 1 14 3 53 20 9 ¢3 9 5 80 5 62 6 47 3 23 6 27 9 52 2 24 60 26 2 24 6 12 1 12 8 24 31 40 3 1 5 4 71 7 14 7 22 8 16 5 14 5 56 21 3 3 10 5 82 5 66 2 48 9 27 1 28 7 55 2 25 65 30 2 38 1 12 6 13 0 27 32 40 3 1 5 4 72 8 15 2 23 5 16 7 14 7 60 21 7 3 11 5 84 5 Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ go ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 No L 380 / 94 Official Journal of the European Communities 31 . 12 . 83 18 61 .0 3 B C 61 .0 3- 51 , 55 , 59 , 81 , 85 , 89 M en 's an d bo ys ' un de r ga rm en ts , in cl ud in g co lla rs , sh irt fro nt s an d cu ff s: M en 's an d bo ys ' w ov en un de r ga rm en ts ot he r th an sh irt s, of w oo l, of co tto n or of m an -m ad e te xt ile fi br es Bu lg ar ia S ou th K or ea C ze ch o ­ sl ov ak ia H on g K on g M ac ao F D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T on ne s T on ne s T on ne s T on ne s T on ne s 38 26 3 51 20 16 9 72 5 8 3 59 1 13 6 16 12 12 78 3 8 9 2 7 4 1 52 2 19 2 11 2 34 5 1 02 9 13 80 5 3 29 8 69 8 64 8 11 1 19 5 21 5 4 30 4 1 90 5 39 26 5 55 23 16 9 . 77 5 9 3 60 6 13 7 18 14 13 80 3 8 9 28 2 1 53 5 . 21 0 12 9 35 6 1 04 4 14 84 8 3 38 0 70 5 64 9 11 8 20 0 22 9 4 32 6 1 94 3 40 26 8 59 25 16 9 82 5 10 3 62 1 13 8 20 1 6 15 82 3 8 9 29 1 1 55 2 2 2 9 14 2 36 7 1 0 5 9 . 15 88 12 3 4 6 4 7 1 2 65 3 12 5 20 5 2 4 2 4 34 7 1 9 8 2 42 27 0 65 27 16 9 87 5 11 3 63 7 13 9 22 18 1 6 84 3 8 9 29 9 1 57 0 25 0 15 6 37 8 1 07 4 16 92 1 4 3 55 0 7 1 9 65 5 13 5 21 0 25 5 4 36 8 2 02 2 CC T he ad in g N o D es cr ip tio n T hi rd co un tr ie s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ go ry N IM EX E co de (1 98 4) M em ­ be r S ta te s 19 83 19 84 19 85 19 86 18 (c on t'd ) M al ay sia U K ,T on ne s 11 2 11 6 12 1 12 6 P ol an d D F I B N L U K IR L D K G R E E C T on ne s 18 9 45 14 11 52 2 3 4 .3 20 ­ 19 0 48 1 5 12 57 2 4 5 33 3 19 0 51 17 13 62 2 5 6 34 6 19 1 55 20 14 67 2 5 6 36 0 R om an ia B N L T on ne s 10 9 11 4 12 0 12 6 Si ng ap or e F 1 00 0 pi ec es 24 5 25 5 26 5 27 6 Sr i L an ka U K T on ne s 12 5 13 0 13 5 14 1 31 . 12 . 83 Official Journal of the European Communities No L 380 / 95 / 95 19 H an dk er ch ie fs : B ul ga ri a U K 1 00 0 12 0 12 4 12 7 13 1 61 .0 5 A B I II I 61 .0 5- 20 61 .0 5- 30 , 99 A . O f w ov en co tto n fa br ic ,o f a va lu e of m or e th an 15 EC U /k g ne t w ei gh t B . O th er : H an dk er ch ie fs of w ov en fa br ic , of a va lu e of .n ot m or e th an 15 EC U /k g ne tw ei gh t So ut h K or ea D F I B N L U K IR L D K G R E E C pi ec es 1 00 0 pi ec es 12 74 5 2 83 3 1 78 2 3 07 3 2 41 5 17 0 32 1 10 2 23 44 1 12 75 8 3 01 7 1 89 9 3 10 7 2 60 4 18 1 34 6 11 5 24 02 7 12 77 1 3 20 7 2 01 9 3 13 9 2 80 0 19 0 37 2 13 0 24 62 8 12 7 8 4 3 40 4 2 14 2 3 17 6 3 00 5 19 9 39 5 13 9 25 2 4 4 C ze ch o ­ sl ov ak ia D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 5 96 5 35 0 1 85 0 3 6 0 0 47 0 35 39 0 .5 5 12 7 1 5 6 0 1 8 40 4 1 90 2 3 60 4 54 0 38 40 0 63 12 9 6 9 6 06 8 46 0 1 95 4 3 60 8 61 7 41 41 0 71 13 22 9 6 12 2 52 0 2 00 4 3 61 2 69 5 44 41 9 77 13 49 3 Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 H on g K on g 19 (c on t'd ) H un ga ry No L 380 / 96 / 96 Official Journal of the European Communities 31 . 12 . 83 D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es T on ne s 1 00 0 pi ec es T on ne s 20 9 9 2 4 27 5 23 05 8 19 55 6 7 06 1 33 0 7 3 4 30 4 76 3 1 0 12 4 24 25 1 7 48 1 37 54 33 0 10 0 5 2 12 39 8 3 51 3 2 79 8 14 20 0 38 3 88 8 5 44 23 7 13 6 11 0 12 2 50 33 2 4 5 46 2 21 52 0 4 60 1 23 08 1 19 57 6 7 57 4 35 4 78 9 34 2 77 83 7 12 5 26 26 1 8 50 1 37 54 33 7 11 10 5 12 60 0 4 02 3 3 20 6 14 51 4 41 9 1 01 8 8 46 89 3 13 9 11 1 12 3 51 36 2 4 5 47 1 22 04 4 4 93 8 23 10 4 19 59 6 8 10 5 37 9 84 6 . 38 3 79 39 5 12 6 27 27 1 9 52 1 37 54 34 3 12 23 7 12 78 3 4 59 1 3 66 2 14 80 7 45 2 1 16 4 12 49 70 8 14 2 11 2 12 4 52 39 2 4 5 48 0 22 56 3 5 28 5 23 12 7 19 61 6 8 65 6 40 4 90 5 . 42 7 80 98 3 12 7 28 28 20 55 1 37 54 35 0 13 35 5 12 97 6 5 25 0 4 19 0 15 11 6 48 8 1 29 8 18 52 69 1 14 5 11 3 12 5 54 42 2 4 5 49 0 In di a O M ac ao () Se e A pp en di x. CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry 19 83 19 84 19 85 19 86 19 (c on t'd ) M al ay sia D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 27 49 0 3 25 0 2 30 0 30 0 2 00 0 10 59 0 60 36 00 0 27 62 7 3 63 8 2 57 4 45 0 2 39 7 15 64 9 90 37 44 0 27 76 5 4 0 1 9 2 89 7 67 5 2 70 7 23 71 7 13 5 38 93 8 27 90 4 4 46 0 3 21 9 83 3 3 08 3 35 79 5 16 6 40 49 5 Ph ili pp in es . I 1 00 0 pi ec es 1 70 0 1 76 8 1 83 9 . 1 91 2 P ol an d D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 2 00 5 76 2 47 6 1 61 8 74 5 32 95 58 5 79 1 2 0 2 9 81 5 50 8 1 62 0 79 6 34 10 1 . 62 5 96 5 2 05 5 86 1 54 4 1 62 2 85 2 36 10 8 66 6 14 4 2 08 4 90 7 58 0 1 62 4 91 0 38 11 5 70 6 32 8 31 . 12 . 83 Official Journal of the European Communities No L 380 / 97 / 97 21 61 .0 1 B IV 61 .0 2 B II d) 61 .0 1- 29 ,3 1, 32 61 .0 2- 25 ,2 6, 28 M en 's an d bo ys 'o ut er ga rm en ts : W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : B . O th er : Pa rk as , an or ak s, w in dc he at er s, wa ist er jac ke ts an d th e lik e, wo ve n, of w oo l, of co tto n or of m an -m ad e te xt ile fi br es S ou th K or ea (') D F I B N L U K IR L D K G R E E C 1 000 pi ec es 3 89 9 0) 1 03 1 25 2 1 69 7 2 58 0 26 56 3 21 10 06 9 3 93 0 O 1 07 5 27 5 1 70 7 2 61 4 27 56 4 28 10 22 0 3 96 0 (') 1 12 0 29 9 1 71 7 2 64 7 28 56 5 37 10 37 3 3 99 2 (') 1 16 9 32 5 1 7 2 7 2 68 0 30 56 6 40 10 52 9 C ze ch o ­ sl ov ak ia D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 13 0 43 33 30 54 5 12 11 31 8 13 0 46 35 31 57 5 13 11 32 8 13 1 48 37 32 60 5 13 11 33 7 13 2 50 40 33 63 5 13 11 34 7 (') Se e A pp en di x. Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 No L 380 / 98 Official Journal of the European Communities 31 . 12 . 83 21 (c on t'd ) H on g K on g In di a M ac ao Ph ili pp in es R om an ia Si ng ap or e D F I B N L U K IR L D K G R E E C F B N L D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C I D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 6 85 4 43 2 25 6 1 18 2 4 83 4 19 81 9 20 1 4 4 1 6 38 7 68 7 53 19 4 2 2 24 50 1 7 12 36 3 1 50 0 33 8 12 8 30 0 60 0 20 91 1 2 2 98 9 £1 2 ' 36 3 25 2 17 5 13 4 29 9 13 38 26 1 30 0 6 87 1 45 6 30 9 1 2 0 7 4 85 1 23 82 0 24 14 56 1 39 9 70 8 54 19 4 23 25 51 1 7 12 36 7 1 51 2 37 2 14 2 31 2 63 8 22 95 1 4 3 10 7 64 3 37 7 26 0 18 5 13 9 31 1 14 39 27 1 35 2 6 88 6 48 0 .3 71 1 22 9 4 86 7 24 82 1 29 14 70 7 41 1 7 2 9 55 19 4 24 26 5 2 1 7 12 37 1 1 52 3 40 8 16 0 32 4 67 8 24 99 1 7 3 23 3 67 5 39 2 26 8 19 5 14 5 32 3 14 41 28 1 40 6 6 9 1 3 51 3 39 7 1 25 6 4 89 3 26 82 2 36 14 85 6 42 3 75 1 56 19 4 25 27 53 1 7 ' 12 37 5 1 53 5 44 8 17 8 33 7 71 6 26 10 3 19 3 36 2 70 8 40 7 27 6 20 6 15 0 33 6 15 43 29 1 46 2 Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 21 (c on t'd ) Sr i L an ka D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 90 0 43 0 90 43 0 35 4 7 24 1 5 2 25 0 91 5 44 6 10 3 43 2 39 2 8 27 1 7 2 34 0 '9 30 46 1 11 6 43 6 43 3 9 30 19 2 43 4 94 6 48 0 , 13 1 44 0 46 9 10 34 21 2 53 1 T ha il an d D F I B N L U K IR L D K G R 1 00 0 pi ec es 83 2 77 0 26 5 35 9 64 7 20 13 9 18 86 5 78 2 29 0 36 9 68 3 22 14 1 20 89 8 79 4 31 9 37 9 72 0 24 14 3 22 93 2 80 5 35 0 38 9 75 9 26 14 5 25 E E C 3 05 0 3 17 2 3 29 9 3 43 1 31 . 12 . 83 Official Journal of the European Communities No L 380 / 99 / 99 24 60 .0 4 B IV b) 1b b) 2 aa ) bb ) d) 1b b) 2 aa ) bb ) 60 .0 4- 47 ,7 3 60 .0 4- 51 , 53 , 81 , 83 U nd er ga rm en ts ,k ni tte d or cr oc he te d, no t el as tic or ru bb er iz ed : M en 's an d bo ys 'p yj am as ,k ni tte d or cr oc he te d, of co tto n or of sy nt he tic te xt ile fi br es W om en 's gi rls ' an d in fa nt s' (o th er th an ba bi es ') kn itt ed or cr oc he te d py ja m as an d ni gh td re ss es ,o f co tto n or of sy nth eti cf ibr es Br az il (') D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 79 3 99 15 8 29 0 19 7 6 15 13 ¢ 1 57 1 80 0 11 1 17 4 29 3 2 1 7 7 17 15 1 63 4 x 80 6 12 4 19 1 29 5 23 9 8 19 17 1 69 9 81 2 14 0 20 6 29 7 26 3 9 21 1 9 1 76 7 Bu lg ar ia B N L 1 00 0 pi ec es 19 20 21 21 S ou th K or ea D F I B N L U K IR L D K ' G R 1 00 0 pi ec es 61 6 1 14 0 24 0 32 4 36 3 23 59 9 64 8 1 14 1 25 5 33 0 38 6 24 63 10 68 0 1 14 2 27 2 33 5 41 2 25 66 11 71 2 1 14 3 29 0 34 0 43 9 26 69 12 E E C 2 77 4 2 85 7 2 94 3 3 03 1 (') Se e A pp en di x. C ac e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s No L 380 / 100 2 4 (c on t 'd ) C ze ch o ­ sl ov ak ia H on g K on g M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 D 1 00 0 pi ec es 1 23 2 1 23 3 1 23 4 1 23 5 F 27 0 28 3 29 8 31 3 I \ 33 50 60 70 B N L \ 90 98 10 5 11 3 U K l 80 90 10 6 12 3 IR L l i 11 12 13 14 D K I l 35 37 40 43 G R \ 12 13 14 15 E E C 1 76 3 1 81 6 1 87 0 1 92 6 D 1 00 0 pi ec es 1 53 9 1 57 5 1 61 1 1 65 0 F 50 1 52 3 54 5 57 0 I l l 21 9 23 5 25 2 26 3 B N L 2 10 7 2 10 9 2 11 1 2 11 3 U K l l 1 6 7 7 1 69 4 1 71 0 1 72 8 IR L \ 14 15 16 17 D K \ 33 7 33 8 33 9 34 0 G R \ 23 25 27 29 E E C \ 6 41 7 6 51 4 6 6 1 1 6 71 0 D 1 00 0 pi ec es 73 3 73 7 74 0 74 5 F 20 2 21 4 22 6 23 9 I \ 14 3 15 5 16 8 17 9 B N L - 79 85 93 10 0 U K \ 11 9 13 1 14 3 15 7 IR L I l 6 7 8 9 D K l l 40 41 42 43 G R I I 54 54 54 54 E E C \ 1 37 6 1 42 4 1 47 4 1 52 6 F 1 00 0 61 3 65 0 68 9 73 0 l l pi ec es l l l l D 1 00 0 25 6 25 8 26 0 26 2 F pi ec es 20 1 20 2 20 3 20 4 I I l 62 65 68 71 B N L I l 53 55 58 60 U K l . I 10 6 11 1 11 5 12 1 IR L I l 5 5 5 5 D K l i 15 16 17 18 G R I ' I 12 12 12 12 E E C \ 71 0 72 4 73 8 75 3 Official Journal of the European Communities H un ga ry In di a M ac ao 31 . 12 . 83 T hi rd co un tr ie s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ go ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n M em ­ be r S ta te s 31 . 12 . 83 19 83 19 84 19 85 19 86 24 (c on t'd ) M al ay sia Pa ki sta n (*) Ph ili pp in es P ol an d Official Journal of the European Communities B N L 1 00 0 pi ec es 30 0 31 2 32 4 33 7 \ \ \ \ F &gt; 1 00 0 pi ec es 26 4 28 0 29 7 31 4 \ l D 1 00 0 pi ec es 2 40 0 2 4 1 1 2 42 2 2 43 5 F 29 4 33 2 36 9 40 9 I I l 12 6 14 4 16 5 18 7 B N L 25 1 27 8 30 3 32 6 U K 21 5 24 5 28 0 31 7 IR L 17 19 21 23 D K l 4 7 53 59 65 G R \ 19 22 25 28 E E C 3 36 9 3 50 4 3 64 4 3 79 0 D 1 00 0 pi ec es 27 5 29 1 30 4 3 1 7 F 30 7 31 1 31 6 32 0 I \ 55 62 70 80 B N L 37 42 48 54 U K \ \ 26 7 27 5 28 4 29 4 IR L l 8 9 10 11 D K 81 81 81 81 G R \ 11 12 13 14 E E C 1 04 1 1 08 3 1 12 6 1 17 1 D 1 00 0 pi ec es 1 70 0 (') 17 23 O 1 74 4 0) 1 76 1 O F 36 8 41 1 45 7 50 5 I \ 78 99 12 2 14 8 B N L 1 16 1 1 16 7 1 17 3 1 17 9 U K l 12 9 16 3 20 1 24 4 IR L l 5 ' 8 10 11 D K \ 37 42 48 54 G R \ 10 15 18 22 E E C 3 48 8 3 62 8 3 77 3 3 92 4 D 1 00 0 pi ec es 16 8 17 1 17 4 17 6 F 81 84 87 90 I l 37 41 45 50 B N L 64 65 66 67 U K \ 63 69 76 83 IR L 4 4 4 4 D K \ 12 13 13 14 G R \ 11 / 11 11 11 E E C 44 0 45 8 4 7 6 49 5 R om an ia Si ng ap or e (') No L 380 / 101 (*) Se e A pp en di x. No L 380 / 102 C at e ­ g o ry CC T he ad in gs N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 24 (c on t'd ) Th ai la nd (') D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 04 7 17 8 64 20 1 12 8 7 61 1 4 1 70 0 1 05 2 20 0 74 20 8 14 7 8 63 1 6 1 76 8 1 05 8 22 1 85 21 5 16 8 9 , 65 18 1 83 9 1 06 2 . 24 5 96 22 2 19 0 10 67 20 1 91 2 26 60 05 O ut er ga rm en ts an d ot he r ar tic le s So ut h K or ea D 1 0 0 0 pi ec es 93 2 93 5 93 8 94 1 A II b) 4 cc ) 11 I l kn itt ed or cr oc he te d, no t el as tic or I l F 32 8 33 5 34 0 34 7 \ 22 I l ru bb er iz ed : I l I 18 4 18 8 19 2 19 8 33 I l A. O ut er ga rm en ts an d cl ot hi ng I I B N L I l 32 5 32 6 32 8 32 8 \ 4 4 I I I l U K I I 43 8 44 6 45 5 46 2 ac ce ss or ie s : I l IR L I I 20 20 20 20 I l I II . O th er : I I D K I I 15 2 15 2 15 2 15 2 \ I I l G R I 11 12 13 14 I I | | E E C I 2 39 0 2 4 1 4 2 43 8 2 46 2 61 .0 2 I W om en t's , gi rls ' an d in fa nt s' ou te r C ze ch o D 1 00 0 pi ec es 17 9 17 9 17 9 17 9 B II e) 4 bb ) I I ga rm en ts : sl ov ak ia F ' 82 (1 ) 82 C ) 83 (1 ) 83 0) cc ) I l B . O th er : I I l 15 16 17 18 dd )' I I B N L I 17 18 19 20 ee ) 60 .0 5- 45 ,4 6, 47 ,4 8 W om en 's, gi rls 'a nd in fa nt s' (o th er I I U K I I 22 23 24 25 I I 61 .0 2- 48 ,5 2, 53 ,5 4 th an ba bi es ') w ov en an d kn itt ed or I l IR L I l 5 5 5 5 cr oc he te d dr es se s of w oo l, of I l D K I I 7 7 7 7 co tt on or of m an -m ad e te xt ile G R 8 8 8 8 \ fi br es I E E C 33 5 33 8 34 2 34 5 I I H on g K on g D 1 00 0 pi ec es 3 96 9 3 99 0 4 01 0 4 0 3 0 \ \ I I F 44 5 46 4 48 3 50 2 \ \ I l I I I 34 4 35 9 37 4 38 9 \ \ \ B N L \ 1 11 0 1 11 9 1 12 9 1 13 9 \ \ \ \ U K 2 90 3 2 91 9 2 93 7 2 95 5 \ I \ I l IR L I l 23 24 25 26 I I \ I l D K 17 5 18 0 18 5 19 0 I I I I G R \ 8 12 15 19 E E C \ 8 97 7 9 06 7 9 15 8 9 25 0 Official Journal of the European Communities 31 . 12 . 83 (') Se e A pp en di x. 31 . 12 . 83 C at e ­ go ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 26 (c on t'd ) I H un ga ry B N L 1 00 0 pi ec es 19 0 ' 19 3 19 6 19 9 I I I \ In di a D 1 00 0 pi ec es 1 78 0 1 85 6 1 93 8 2 01 4 I I I l I l I l F 1 78 5 1 80 0 1 81 7 1 83 9 I l I l \ I \ 82 0 86 9 91 1 95 6 I l I l \ B N L I l 1 01 8 1 02 7 1 03 7 1 0 4 7 I l I l \ U K I l 1 98 3 2 01 4 2 04 8 2 08 3 I l I l I I I I IR L 23 25 27 29 1 I l I l D K 20 1 20 9 21 6 22 3 \ I l I I G R \ 40 43 46 49 I \ E E C 7 65 0 7 84 3 8 04 0 8 2 4 0 . \ M ac ao D 1 00 0 pi ec es 18 2 18 5 18 8 19 1 I I I l I l \ F 25 0 25 0 25 1 25 1 I l l . \ \ I I I 80 83 85 87 I l \ B N L \ 95 95 95 95 I l I l I - I \ U K 13 8 14 0 14 2 14 5 \ I l I I I I IR L 6 6 6 6 \ I l D K 14 14 14 14 \ I I I I G R \ 13 13 13 13 \ | | E E C 77 8 78 6 79 4 80 2 M al ay sia B N L 1 00 0 pi ec es 20 0 21 0 22 1 2 3 2 | | | | I I I I | | P ak is ta n F 1 00 0 pi ec es 35 7 37 8 40 1 4 2 5 I I I | | I \ I I \ | Ph ili pp in es D 1 00 0 pi ec es 55 0 55 5 56 0 56 6 I - I \ I l F 15 0 16 5 18 0 19 4 I l I l I . \ I l I I l 81 90 10 0 11 0 I I I I B N L I I 80 88 97 10 5 I l I l I l I l U K I l 30 0 30 9 31 7 32 6 \ I l I l IR L 15 15 15 15 I I l I I I l I l D K \ 23 25 27 30 I I l I I I l I I G R I 14 15 16 18 I | | \ E E C I 1 21 3 1 26 2 1 31 2 1 36 4 Official Journal of the European Communities No L 380 / 103 No L 380 / 104 C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 26 (c on t'd ) I P ol an d D 1 00 0 pi ec es 67 8 68 3 68 8 69 3 l I l I I F 26 0 26 5 27 0 27 8 I l I I I I l 2 1 2 21 7 22 2 2 2 5 I l \ I I I I B N L 16 1 16 4 16 7 17 0 \ \ I U K 14 8 15 8 16 8 17 8 I l \ I IR L \ 4 4 4 4 I l \ \ I I l D K 8 9 10 11 \ l i l G R 13 14 15 16 I I \ E E C 1 48 4 1 51 4 1 54 4 1 57 5 I I R om an ia D 1 00 0 pi ec es 12 0 12 2 12 4 12 6 I - I l F 10 5 10 7 10 9 11 1 \ I l I \ I l 68 70 72 73 \ I l I - I B N L 31 5 31 5 31 5 31 5 l \ I l I I U K 14 0 14 2 14 4 14 6 \ I I I I IR L I l 4 4 4 4 . - I I I l D K 11 11 11 11 I l I I I I G R 12 12 12 12 I E E C I 77 5 78 3 79 1 79 8 I I Si ng ap or e F 1 0 0 0 pi ec es 30 9 32 1 33 4 34 8 I l I I I l U K 60 5 62 9 6 5 4 68 1 \ | | I IR L 2 2 23 2 4 25 \ | | I I Sr i L an ka F 1 00 0 pi ec es 20 8 21 6 22 5 23 4 I | | I I I || I I \ \ I I I T ha il an d D 1 00 0 pi ec es 70 5 71 8 73 0 7 4 7 I l I I F 26 5 28 8 31 2 33 8 \ I - I I I I I I 23 1 25 1 27 2 29 0 I l I I B N L 44 5 44 7 45 0 45 0 I I U K 31 9 34 6 37 5 40 5 I l I I I I I l IR L 13 14 15 16 \ I l I I I I D K I l 20 7 20 8 20 9 21 0 I I I I I l G R I I 15 16 17 19 I E E C 2 20 0 2 28 8 2 38 0 2 47 5 Official Journal of the European Communities 31 . 12 . 83 31 . 12 . 83 C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 27 60 .0 5 A II b) 4 dd ) O ut er ga rm en ts an d ot he r ar tic le s, S ou th K or ea D 1 00 0 pi ec es 49 0 49 6 50 2 50 8 kn itt ed or cr oc he te d, no t el as tic or F 63 69 75 81 I l ru bb er iz ed : I I I I l 56 61 66 71 \ A. O ut er ga rm en ts an d cl ot hi ng ac ­ ce ss or ie s : B N L U K \ 43 1 78 43 1 85 43 1 92 43 1 10 0 \ I l \ IR L I l 10 10 10 10 \ II . O th er \ D K I l 11 5 11 5 11 5 11 5 I I l \ | | G R I 7 8 10 11 | | I I I I I I E E C I I 1 25 0 1 27 5 1 30 1 1 32 7 61 .0 2 I I W om en 's, gi rls ' an d in fa nt s' ou te r C ze ch o ­ sl ov ak ia F 1 00 0 pi ec es C) C) O O B II e) 5 aa ) ga rm en ts : D K 11 11 11 12 bb ) cc ) \ B. O th er : H on g K on g D 1 00 0 pi ec es 3 98 9 4 0 1 5 4 04 2 4 06 8 60 .0 5- 51 , 52 , 54 , 58 W om en 's, gi rls 'a nd in fa nt s' (o th er F 28 0 31 5 35 3 39 4 \ th an ba bi es ') w ov en an d kn itt ed or I l I 31 8 34 2 36 8 39 5 ' cr oc he te d sk irt s, in cl ud in g di vi de d I l B N L I I 94 7 96 2 97 7 99 2 I I 61 .0 2- 57 ,5 8, 62 sk ir ts \ U K I l 1 91 7 1 95 6 1 99 6 2 03 6 I l I I \ \ \ IR L I l 22 24 26 28 I l I l I l \ D K I l 22 6 23 2 23 8 24 4 l I l G R I l 19 27 30 34 \ I I I I E E C I I 7 7 1 8 7 87 3 8 03 0 8 19 1 I I I I I In di a D 1 00 0 pi ec es 1 60 2 1 64 3 1 68 6 1 72 9 \ I l I l F 1 11 9 1 14 7 1 17 7 1 20 7 I l I I l 73 8 77 2 80 4 83 7 I l I l B N L I l 72 0 73 1 74 3 75 6 I l I l I l I l U K I l 1 54 2 1 57 0 1 59 9 1 62 8 l i I l IR L I l 31 33 35 37 I l I l D K I l 19 6 20 0 20 4 20 8 l G R 38 41 44 4 7 \ \ \ I E E C 5 98 6 6 13 7 6 29 2 6 44 9 I I I \ \ M ac ao D 1 00 0 pi ec es 67 2 67 6 68 0 68 5 I l F 28 8 29 5 30 2 31 0 I l I l I l I l 61 67 72 - 77 I l I l I l \ B N L \ 33 4 33 5 33 6 33 7 I l I l I l U K I 37 9 38 8 39 8 40 7 I l I l I l IR L \ 5 5 5 5 I l l i I l D K \ 11 7 11 7 11 7 11 7 I I l I I l G R 8 9 10 11 l \ \ I I E E C I 1 86 4 1 89 2 1 92 0 1 94 9 Official Journal of the European Communities No L 380 / 105 (') Se e ca te go ry 26 . No L 380 / 106 C at e ­ go ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r I | | I 19 83 19 84 19 85 19 86 27 (c on t'd ) r M al ay sia U K 1 00 0 pi ec es 26 0 27 3 28 7 30 1 P ak is ta n F U K 1 00 0 pi ec es 20 0 39 0 20 1 41 0 22 1 43 0 23 2 45 1 Ph ili pp in es U K 1 00 0 pi ec es 26 0 27 0 28 1 29 2 Si ng ap or e D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 17 6 11 5 17 15 0 94 5 7 6 57 0 17 9 11 7 19 15 0 10 0 5 8 6 58 4 18 2 12 0 21 15 0 10 6 5 9 6 59 9 18 6 12 2 2 4 15 0 11 1 5 10 6 6 1 4 - T ha il an d U K D K 1 00 0 pi ec es 30 6 10 7 31 8 11 1 33 1 11 6 34 4 12 0 28 60 .0 5 A II b) 4 ee ) 60 .0 5- 61 ,6 2, 64 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ie s : II . O th er : K ni tt ed or cr oc he te d tr ou se rs (e xc ep t sh or ts ) ot he r th an ba bi es ' S ou th K o re a D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 13 5 37 22 61 10 0 2 8 3 36 8 .1 36 40 23 62 10 2 2 9 3 37 7 13 7 43 25 63 10 4 2 9 3 38 6 14 0 46 27 64 10 5 2 9 3 . 39 6 Official Journal of the European Communities 31 . 12 . 83 31 . 12 . 83 C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts Qu an tit ati ve lim its fro m 1 J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 28 (c on t'd ) H on g K on g D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 1 45 7 13 3 88 30 1 93 9 8 51 6 2 98 3 1 46 9 15 3 10 1 31 0 95 2 9 55 9 3 05 8 1 48 3 16 9 11 7 32 0 96 7 10 59 11 3 13 6 1 49 8 18 6 13 0 33 1 98 3 11 63 1 3 3 21 5 R om an ia B N L 1 0 0 0 pi ec es 12 2 12 8 13 5 14 1 Si ng ap or e U K 1 0 0 0 pi ec es 36 0 37 4 38 9 40 5 29 61 .0 2 W om en 's, gi rls ' an d in fa nt s' ou te r S ou th D 1 00 0 pi ec es 59 62 65 68 B II e) 3 aa ) ga rm en ts : K o re a F 21 22 24 25 bb ) I I B. O th er : I I l 18 20 21 23 cc ) \ B N L l 40 41 4 2 43 61 .0 2- 42 ,4 3, 44 W om en 's, gi rls 'a nd in fa nt s' (o th er th an ba bie s') wo ve n su its an d I I U K I l 17 3 17 3 17 3 17 3 \ I l IR L I l 5 5 5 5 I l l i co stu m es (in cl ud in g co or di na te D K I I 16 16 16 16 l su its co ns ist in g of tw o or th re e G R l 3 3 3 3 I l pi ec es w hi ch ar e or de re d, pa ck ed , I l E E C 33 5 34 2 34 9 35 6 \ ' co ns ig ne d an d no rm al ly so ld to ge th er ), of wo ol ,o f co tto n or of H on g K on g D 1 0 0 0 pi ec es 1 21 3 1 21 4 1 22 4 1 23 5 m an -m ad e tex til e fib re s, ex cl ud in g sk i su its F I 72 69 86 82 10 0 94 11 6 10 4 B N L U K IR L D K G R E E C 22 8 67 6 6 25 6 2 29 5 23 7 69 0 7 28 9 2 35 3 2 4 4 70 0 8 31 1 0 2 4 1 1 25 2 71 1 9 . 34 12 2 47 3 I l I l I l In di a D 1 00 0 pi ec es 1 47 1 1 49 6 1 51 9 1 53 9 I I I I F 55 2 59 1 63 2 67 5 I I I l I l I I I I l . 36 7 40 3 4 4 2 48 4 I l I l B N L I l 20 5 22 5 24 7 2 7 0 I I I l I l U K I 1 08 9 1 11 0 1 13 1 1 15 4 l l l i IR L l 22 24 26 28 I I l D K I I 75 82 90 99 I I I l I l G R 19 21 23 25 I l I I l E E C 3 80 0 3 95 2 4 11 0 4 27 4 Official Journal of the European Communities No L 380 / 107 Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts No L 380 / 108 19 83 19 84 19 85 19 86 M ac ao F 21 8 22 1 22 4 29 (c on t'd ) 22 7 Ph ili pp in es IR L 15 16 16 1 0 0 0 pi ec es 1 00 0 pi ec es 1 00 0 pi ec es 17 R om an ia 61 I 64 67 71 30 A 61 .0 4 B I W om en 's, gi rls ' an d in fa nt s' un de r ga rm en ts : S ou th K o re a 1 00 0 pi ec es 61 .0 4- 11 , 13 , 18 W om en s's ,g irl s' an d in fa nt s' w ov en py jam as an d ni gh td re ss es ,o f wo ol , of co tto n or of m an -m ad e te xt ile fi br es 90 0 87 73 63 11 1 4 14 6 1 25 8 Official Journal of the European Communities C ze ch o ­ sl ov ak ia 1 00 0 pi ec es D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 90 1 97 80 70 12 2 4 15 7 1 29 6 91 32 0 12 11 21 5 24 5 48 9 5 07 1 49 5 43 0 99 5 2 03 3 24 10 1 21 9 17 0 90 2 10 7 88 76 13 4 4 16 8 1 33 5 98 32 0 14 13 25 5 24 5 50 4 5 07 6 54 9 47 6 1 02 4 2 10 5 27 11 1 32 9 40 0 90 3 11 7 95 82 14 7 4 18 9 1 37 5 10 5 32 0 16 15 29 5 2 4 5 51 9 5 08 1 60 7 52 5 1 05 4 2 17 9 30 12 2 38 9 63 6 88 32 0 12 7 14 5 24 5 47 5 5 06 6 4 4 9 39 1 96 4 1 9 4 9 21 92 1 4 8 94 6 H on g K on g 1 00 0 pi ec es 31 . 12 . 83 31 . 12 . 83 C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at e? U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 30 A (c on t'd ) I H un ga ry D F 1 00 0 pi ec es 88 5 72 88 6 79 88 7 86 88 8 95 \ I l \ I l I 44 50 57 63 I I \ B N L 13 1 13 5 14 0 14 5 I I I l \ U K I l 14 5 15 8 17 0 18 2 I I I l I l I l IR L I l 4 4 4 4 I l \ \ D K l 38 39 40 41 I I I \ \ G R 6 7 8 9 \ \ \ E E C 1 32 5 1 35 8 1 39 2 1 42 7 l In di a F 1 00 0 pi ec es 24 7 26 2 27 8 29 4 l \ I \ \ I \ I . \ \ M ac ao D 1 00 0 pi ec es 2 22 9 . 2 23 1 2 23 3 2 23 5 I I I l F 70 5 72 4 74 4 76 0 I \ l \ I l 35 6 37 3 39 1 41 1 l I I I l I l B N L 23 9 25 0 26 2 27 5 I I I l U K I l 50 0 52 5 ' 55 0 57 8 I I I l I l IR L I I 22 23 24 25 I I I l I l \ D K \ 72 75 79 83 I l \ I l G R 12 17 19 21 \ I \ \ E E C I 4 13 5 4 21 8 4 30 2 4 38 8 l Ph ili pp in es U K 1 00 0 pi ec es 25 0 26 0 27 0 28 1 I l \ \ \ I I \ l \ ' R om an ia B N L 1 00 0 pi ec es 16 5 17 3 18 2 19 1 I I I 30 B 61 .0 4 W om en 's, gi rls ' an d in fa nt s' un de r So ut h K or ea D 1 00 0 pi ec es 8 9 10 11 B II I l ga rm en ts : F 4 4 5 5 I 61 .0 4- 91 ,9 3, 98 W om en 's, gi rls ' an d in fa nt s' (o th er th an ba bi es ') w ov en un de r I B N L U K 3 58 6 4 58 7 4 58 8 5 58 9 I I ga rm en ts , ot he r th an py jam as an d IR L I I  - - I I I I l . ni gh td re ss es ,o f w oo l, of co tto n or D K 2 2 2 2 \ I \ of m an -m ad e te xt ile fi br es I G R I 3 3 3 3 \ \ \ E E C 84 87 90 93 Official Journal of the European Communities No L 380 / 109 No L 380 / 110 C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hr id co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 30 B (c on t'd ) H on g K on g M ac ao U K D F I B N L U K IR L D K G R E E C T on ne s . T on ne s 40 ,0 2, 0 3 2 1 3 3 14 ,0 41 ,2 2, 5 3 2 1 3 3 14 ,5 42 ,4 3, 0 3 ¢2 1 3 3 15 ,0 43 ,7 3, 5 3 . 2 1 3 3 15 ,5 31 61 .0 9 Co rs et s, co rs et -b el ts , su sp en de rb el ts , B ra zi l D 1 00 0 pi ec es 7 2 0 73 5 74 7 76 1 D l br as sie re s, br ac es , su sp en de rs , ga rte rs \ F 1 05 1 1 05 2 1 05 3 ' 1 05 4 \ \ \ \ an d th e lik e (in cl ud in g su ch ar tic les of l i I \ \ 90 97 10 5 11 2 l l I l kn itt ed or cr oc he te d fa br ic s) w he th er I I B N L 19 4 20 2 21 0 2 2 0 \ or no t el as ti c : I I U K | | 18 1 19 5 21 0 22 5 6 1 .0 9 -5 0 B ra ss ie re s, w ov en , kn itt ed or \ IR L D K 6 80 6 81 7 82 8 83 I l cr oc he te d G R 20 21 22 23 I l E E C 2 34 2 2 38 9 2 43 7 2 48 6 \ \ S ou th K o re a D 1 00 0 pi ec es 2 0 6 2 2 08 0 2 09 6 2 11 3 - I \ I F 94 3 95 9 97 5 99 2 I I l I I I l I I l 17 0 18 6 20 3 22 2 I I I \ B N L I l 52 3 53 2 54 2 55 3 I I U K 44 7 48 6 52 7 56 6 l I IR L 13 14 15 16 \ I \ \ D K I l 38 42 46 50 I . I G R I I 15 17 20 23 l \ 1 l I E E C 4 21 1 4 31 6 4 42 4 4 53 5 \ \ C ze ch o ­ sl ov ak ia D 1 00 0 pi ec es 30 5 30 6 30 7 30 8 I I I l I I F 49 54 59 64 I l I I \ I I l 83 86 90 94 l I I B N L I l 57 60 62 65 \ \ I U K I l 91 98 10 5 11 2 I IR L 7 7 7 7 I I l I l I I I D K 21 21 21 21 I \ I I G R \ 13 13 13 13 \ l I E E C I I 62 6 64 5 66 4 68 4 Official Journal of the European Communities 31 . 12 . 83 31 . 12 . 83 C at e ­ g o ry . CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s  M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 31 (c on t'd ) ' H on g K on g D 1 00 0 pi ec es 6 23 2 6 27 9 6 32 0 6 36 5 I I - l , F 1 51 4 1 60 9 1 70 6 1 81 1 I l I . ! \ I \ 48 4 54 5 61 0 65 4 I l I l \ B N L \ 3 19 8 3 20 1 3 20 4 3 20 7 \ I l I l I - I U K I l 2 35 3 2 50 1 2 65 3 2 81 7 I I I I I l I l IR L I I 31 35 39 42 I l D K I l 93 3 93 4 93 5 93 6 l l l l G R \ 20 30 45 68 E E C 14 76 5 15 13 4 15 51 2 15 9 0 0 M ac ao D 1 00 0 pi ec es 2 54 8 2 55 9 2 56 9 2 57 9 l F 76 3 78 8 81 3 84 0 I - I I I \ I l I I l 18 9 20 1 21 5 22 8 I l B N L I I 2 7 4 28 8 30 2 31 7 U K 1 05 8 ' 1 08 8 1 11 9 1 15 0 I l I l IR L 10 11 12 13 I l I I I l D K \ 82 86 90 94 I I \ I l . I G R 21 23 25 27 . E E C 4 94 5 5 04 4 5 14 5 5 24 8 Ph ili pp in es D 1 00 0 pi ec es 2 00 0 2 04 2 2 08 5 2 12 8 I l I l F 1 00 0 1 04 6 1 09 4 1 14 4 I l I l I l I l I 25 0 28 5 32 5 37 0 I l I l B N L \ 27 5 31 2 34 7 38 5 l \ \ U K l 1 70 0 1 73 5 1 77 1 1 80 8 I l \ I l IR L 25 28 31 34 \ I l D K 10 9 12 1 13 4 14 6 \ \ G R I 21 26 32 37 E E C 5 38 0 5 59 5 5 81 9 6 05 2 Official Journal of the European Communities No L 380 / 111 No L 380 / 112 C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 68 60 .0 4 A I II a) b) c) II I a) b) c) d) 60 .0 4- 02 , 03 , 04 , 06 , 07 , 08 , 10 , 11 , 12 , 14 U nd er ga rm en ts ,k ni tte d or cr oc he te d, no t el as tic or ru bb er iz ed : ¢ A. Ba bi es ' ga rm en ts ; gi rls ' ga rm en ts up to an d in cl ud in g co m m er cia l si ze 86 : Ba bi es ' un de r ga rm en ts of kn itt ed or cr oc he te d fa br ic s, no t el as tic or ru bb er iz ed S ou th K or ea H on g K on g M ac ao F D F I B N L U K IR L D K G R E E C F U K IR L T on ne s T on ne s T on ne s 50 12 4 10 2 24 10 2 25 4 6 22 3 63 7 94 30 0 8 52 13 2 10 6 26 10 3 25 5 6 22 3 65 3 97 30 9 8, 5 53 14 0 11 0 28 10 4 25 6 6 22 3 66 9 10 0 31 8 9 55 14 8 11 4 30 10 5 25 7 6 22 3 68 5 10 3 32 8 9, 5 73 60 .0 5 O ut er ga rm en ts an d ot he r ar tic le s, S ou th K o re a D 1 00 0 pi ec es 27 7 27 8 27 9 28 0 A II b) 3 I l kn itt ed or cr oc he te d, no t el as tic or F 58 60 62 64 I l I l ru bb er iz ed : | | I 46 47 48 49 l I I I l A. O ut er ga rm en ts an d cl ot hi ng ac ­ ce ss or ie s : I I B N L I 64 65 66 67 ' I l U K 15 8 15 9 16 0 16 1 l IR L 4 4 4 4 \ I II . O th er : I D K /T &gt; I 10 10 10 10 \ 60 .0 5- 16 , 17 , 19 T ra ck su its of kn itt ed or G R I 8 8 8 8 \ cr oc he te d fa br ic , no t el as tic or E E C I I 62 5 63 1 63 7 64 3 I l ru bb er iz ed , of w oo l, of co tto n \ I l \ I l I I I \ or of m an -m ad e te xt ile fib re s C ze ch o ­ sl ov ak ia D 1 00 0 pi ec es 20 5 20 7 20 9 21 1 l \ F 63 66 70 75 \ I l I 15 17 20 22 I \ I l \ B N L \ 13 15 16 17 I \ \ \ U K \ 13 0 13 2 13 4 13 6 \ \ I l \ IR L 3 3 3 3 I l \ D K 21 21 21 21 \ \ \ \ G R ,8 8 8 8 E E C 45 8 46 9 48 1 49 3 Official Journal of the European Communities 31 . 12 . 83 31 . 12 . 83 C at e ­ go ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r I I \ 19 83 19 84 19 85 19 86 73 (c on t'd ) I \ H on g K on g D 1 00 0 pi ec es 73 1 73 4 73 7 74 0 I I I l I l F 86 89 93 97 I I I l I l I I l 67 70 73 76 I I I l B N L I I 18 2 18 4 18 6 18 8 I I I l U K I l 49 8 50 1 50 4 50 7 I . \ I l I l IR L I l 11 11 11 11 I I I l I l D K I l 38 39 40 41 I I I l G R I I 11 11 11 11 l I | \ I E E C | | 1 62 4 1 63 9 1 65 5 1 67 1 \ I I H un ga ry D 1 00 0 pi ec es 17 0 17 3 17 6 17 9 I I \ I l I l F 30 34 37 40 I l I l I l I I l 40 43 47 51 I I I \ I l B N L I l 64 65 66 67 I I I l I l U K I l 13 2 13 4 13 6 13 8 \ I l I l IR L I l 2 2 2 2 I I \ I l \ D K I l 5 6 7 8 I \ I I I I G R I l 11 11 11 11 I l l E E C 45 4 46 8 48 2 49 6 I l M ac ao D 1 00 0 pi ec es 41 5 41 6 41 7 41 8 I I I l F 13 0 13 2 13 5 13 6 t I I I l l I l I » 40 41 42 45 I I l I l B N L I l 29 30 31 . 32 I I I l I l I l U K I l 15 2 15 6 15 9 16 2 I I I l I l I l IR L I l 4 4 4 4 I I I l I l D K I l 10 2 10 2 10 2 10 2 I I I l I I G R I I 8 8 8 8 I l \ I I E E C | | 88 0 88 9 89 8 90 7 . \ | | I P ol an d D 1 00 0 pi ec es . 15 8 16 4 17 0 17 5 I \ I l F 31 5 31 6 31 8 32 0 I I I l I l I l I I l 33 36 39 42 l I I l I l B N L I l 24 26 28 30 \ I I I l I l U K I l 53 57 62 67  I I I l IR L I l 4 4 4 4 I I I l D K I l 10 11 12 13 I I I l I I G R I l 9 . 10 10 11 I I | | I I E E C 60 6 62 4 64 3 66 2 | | \ \ R om an ia D 1 00 0 pi ec es 58 5 59 7 60 9 62 1 I I I l I l F .1 00 10 2 10 4 10 6 I l I l I l B N L I l 12 9 13 2 13 4 13 7 Official Journal of the European Communities No L 380 / 113 M em ­ Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r No L 380 / 114 C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s be r S ta te s U ni ts 19 83 19 84 19 85 19 86 T ha il an d 73 (c on t'd ) 1 00 0 pi ec es D F I B N L U K IR L D K G R E E C 25 4 97 17 9 30 9 34 3 22 17 2 2 4 1 40 0 27 2 10 5 18 7 30 9 35 0 22 17 2 25 1 44 2 29 1 11 3 19 5 30 9 35 7 22 17 2 26 1 48 5 31 0 12 2 20 3 30 9 36 5 22 17 2 27 1 53 0 76 Bu lg ar ia 1 00 0 pi ec es 61 .0 1 B I 61 .0 2 B II a) 87 8 17 1 91 58 14 0 9 28 57 1 4 3 2 87 9 18 0 97 61 14 9 9 29 57 1 46 1 88 0 18 9 10 3 65 15 7 9 30 57 1 49 0 88 1 19 8 10 9 69 16 6 9 31 57 1 52 0 Official Journal of the European Communities 61 .0 1- 13 , 15 , 17 , 19 61 .0 2- 12 , 14 M en 's an d bo ys 'o ut er ga rm en ts : W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : B. O th er : M en 's an d bo ys ' w ov en in du str ia l an d oc cu pa tio na lc lo th in g W om en 's, gi rls 'a nd in fa nt s' w ov en ap ro ns , sm oc k- ov er al ls an d ot he r in du str ia l an d oc cu pa tio na l .c lo th in g (w he th er or no t als o su it ­ ab le fo r do m es tic us e) , of w oo l, of co tt on or of m an -m ad e te xt ile fi br es C ze ch o ­ sl ov ak ia T on ne s D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 31 0 43 26 28 52 7 14 15 49 5 1 19 7 23 5 18 8 13 1 1 45 5 12 11 7 29 3 36 4 31 0 47 30 30 57 7 14 15 51 0 1 21 8 25 8 20 7 14 4 1 45 6 13 12 0 32 3 44 8 31 0 51 33 32 62 7 15 15 52 5 1 23 5 28 0 22 5 15 6 1 46 7 14 12 2 35 3 53 4 31 0 55 35 35 67 7 16 16 54 1 1 25 1 30 4 2 4 4 16 9 1 47 8 15 12 4 37 3 62 2 H on g K on g T on ne s 31 . 12 . 83 31 . 12 . 83 C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r | | \ I 19 83 19 84 19 85 19 86 76 (c on t'd ) H un ga ry D F I B N L U K IR L D K G R E E C T on ne s 28 0 42 28 18 0 48 2 20 1 4 61 4 28 3 45 30 18 0 52 2 20 1 4 6 2 6 28 5 48 33 18 0 57 2 20 1 4 63 9 28 7 51 36 18 0 62 2 20 1 4 65 2 M ac ao U K T on ne s 33 0 33 8 34 7 35 6 78 61 .0 1 A II B II I V f) 1 g) 1 2 3 61 .0 1- 09 , 24 , 25 , 26 ,8 1, 92 ,9 5, 96 M en 's an d bo ys 'o ut er ga rm en ts : M en 's an d bo ys 'w ov en ba th ro be s, dr es sin g go w ns , sm ok in g ja ck et s an d si m ila r in do or w ea r, sk i su its co ns ist in g of tw o or th re e pi ec es an d ot he r ou te r ga rm en ts , ex ce pt ga rm en ts of ca te go rie s 6, 14 A , 14 B, 16 , 17 , 21 , 76 an d 79 , of w oo l, of co tto n or of m an -m ad e te xt ile fi br es S ou th K o re a D F I B N L U K IR L D K G R E E C T on ne s » -2 75 30 6 91 58 4 32 2 6 18 10 1 61 2 29 0 31 2 97 58 5 33 3 6 19 11 1 65 3 30 5 31 8 10 3 58 6 34 4 6 20 12 1 69 4 32 1 32 4 10 9 58 7 35 5 6 21 13 1 73 6 C ze ch o ­ sl ov ak ia (') F T on ne s 80 i 82 85 87 H on g K on g D F I B N L . U K IR L D K G R E E C T on ne s 1 62 9 19 1 20 0 35 5 1 49 0 33 27 3 24 4 19 5 1 65 4 21 1 2 1 9 37 4 1 50 8 35 27 3 26 4 30 0 1 67 8 23 2 23 9 39 4 1 52 6 37 27 3 28 4 40 7 1 70 3 25 4 26 1 41 3 1 54 4 39 27 3 31 4 5 1 8 Official Tournal of the European Communities No L 380 / 115 () Se e A pp en di x. C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s No L 380 / 116 H un ga ry 78 (c on t'd ) M a c a o 81 M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1 J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 D T on ne s 61 65 67 70 F I l 25 26 27 28 I I I 14 15 17 18 B N L f 25 5 25 5 25 5 25 5 U K \ 50 52 55 58 IR L I l 1 1 1 1 D K . I l 5 5 5 6 G R I l 9 9 10 10 E E C 42 0 42 8 43 7 44 6 F T on ne s 15 0 15 3 15 6 15 9 B N L 94 96 98 10 0 D 10 00 pi ec es 1 53 8 1 55 4 1 57 1 1 58 8 F 57 2 60 0 62 9 65 7 I l ' l 14 0 15 8 17 0 18 4 . B N L l l 78 0 78 1 78 5 78 9 U K I l 70 6C ) 74 1( *) 77 9( «) 81 9( l) IR L I l 12 13 14 15 - D K l l 26 3 26 3 26 3 26 3 G R l l 20 22 24 26 E E C l 4 03 1 4 13 2 4 23 5 4 34 1 F T on ne s o C) O O D T on ne s 3 47 7 3 51 9 3 56 2 3 60 4 F l i 37 2 41 0 45 2 49 6 I I I 30 2 33 3 36 7 40 2 B N L I l 70 1 73 5 76 7 79 9 U K I l 2 27 4 2 31 0. 2 34 7 2 38 3 IR L l l 43 46 49 53 D K I l 43 1 43 1 43 1 43 5 G R l l 36 42 46 50 E E C 7 63 6 7 82 6 8 02 1 8 22 2 S ou th K or ea (') 61 .0 2 B I b) II c) e) Official Journal of the European Communities 8 aa ) 9 aa ) bb ) cc ) 61 .0 2- 07 , 22 , 23 , 24 ,8 5, 90 ,9 1, 92 W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : B . O th er : W om en 's, gi rls 'a nd in fa nt s' w ov en ba th ro be s, dr es sin g go wn s, be d jac ke ts an d sim ila r in do or w ea r an d ou te r ga rm en ts , ex ce pt ga rm en ts of ca te go rie s 6, 7, 15 A, 15 B 21 ,2 6, 27 ,2 9, 76 ,7 9 an d 80 , of w oo l, of co tto n or of m an -m ad e te xt ile fi br es . C ze ch o ­ sl ov ak ia H on g K on g (') 31 . 12 . 83 (') Se e A pp en di x. (2) Se e ca te go ry 78 . 31 . 12 . 83 M em ­ Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ go ry CC T he ad in g N o N IM E X E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s be r U ni ts S ta te s 19 83 19 84 19 85 19 86 M ac ao T on ne s 81 (c on t'd ) D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 33 6 23 4 58 11 9 10 0 5 42 8 90 2 50 42 26 32 25 1 3 8 18 7 33 9 23 6 62 12 0 10 7 5 42 9 92 0 52 43 27 32 28 1 3 8 19 4 34 3 23 8 66 12 1 11 3 5 42 10 93 8 54 44 29 32 31 1 3 8 34 6 24 0 70 12 2 12 0 6 42 11 95 7 55 45 30 33 35 1 3 8 21 0 R o m an ia T on ne s Official Journal of the European Communities 20 2 83 T on ne s 60 .0 5 A II a) S ou th K or ea b) 4 hh ) iji j) kk ) 11) 11 22 33 44 11 11 11 22 33 44 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ­ ce ss or ie s : II . O th er : O ut er ga rm en ts , kn itt ed or cr oc he te d, no t el as tic or ru b ­ be riz ed ,o th er th an ga rm en ts of ca te go rie s 5, 7, 26 ,2 7, 28 ,7 1, 72 , 73 , 74 an d 75 , of w oo l, of co tt on or of m an -m ad e te xt ile fi br es 60 .0 5- 04 , 76 , 77 , 78 , 79 , 81 , 85 , 88 , 89 ,9 0, 91 D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 95 17 13 1 0 27 3 6 4 5 42 3 42 1 12 2 10 1 21 8 1 27 1 7 35 9 2 18 4 10 4 22 18 1 2 27 3 6 5 5 44 5 47 6 14 1 11 7 22 9 1 27 3 9 39 11 2 29 5 H on g K on g T on ne s 10 0 20 1 5 11 27 3 6 4 5 43 4 44 8 13 1 10 9 22 4 1 27 2 8 37 10 2 23 9 10 9 25 20 1 3 27 3 6 5 5 45 6 50 5 15 1 12 5 23 4 1 27 4 10 41 12 2 35 2 No L 380 / 117 No L 380 / 118 C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 83 (c on t'd ) I H un ga ry D F T on ne s 15 6 29 16 3 33 17 0 37 17 6 42 I l \ I l 25 28 32 36 I I I I l B N L I l 15 5 15 6 15 7 15 8 I I I l I I U K 12 6 13 2 13 8 14 4 I I I l IR L 3 3 3 3 I I I l D K \ 19 19 20 21 I I l \ \ G R I l 22 22 2 2 22 \ \ \ E E C I 53 5 55 6 57 9 60 2 I M ac ao F T on ne s 16 4 16 7 17 0 17 3 l P ol an d F T on ne s 75 77 80 82 l l | | I | 1 B N L I l 14 4 4 4 8 15 3 15 7 I I R om an ia B N L T on ne s 10 6 11 1 11 7 12 3 I I T ha il an d U K T on ne s 18 6 19 4 20 3 21 2 Official Journal of the European Communities 31 . 12 . 83 G R O U P II I A 31 . 12 . 83 Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 33 T on ne s 51 .0 4 A II I a) Bu lg ar ia S ou th K o re a T on ne s U K D F I ¢ B N L U K IR L D K G R E E C B N L 50 75 1 20 4 17 8 1 64 0 41 0 18 10 1 16 6 3 46 8 43 0 52 81 0 22 6 19 8 1 64 8 45 0 20 10 5 16 7 3 62 4 44 3 53 86 8 25 0 22 0 1 65 6 49 4 22 10 9 16 8 3 78 7 45 6 55 92 5 27 8 24 4 1 66 4 54 0 24 11 3 16 9 3 95 7 47 0 62 .0 3 B II b) 1 W ov en fa br ic s of m an -m ad e fi br es (c on tin uo us ), in clu di ng w ov en fa br ics of ' m on of il or str ip fa lli ng w ith in he ad in g N o 51 .01 or 51 .0 2: A. W ov en fa br ics of sy nt he tic te xt ile fi br es : Sa ck s an d ba gs ,o fa ki nd us ed fo rt he pa ck in g of go od s: B. O f ot he r te xt ile m at er ia ls : II . O th er : . W ov en fa br ics of str ip or th e lik e of po ly et hy le ne or po ly pr op yl en e, les s th an 3 m w id e; w ov en sa ck s of su ch str ip or th e lik e 5 1 .0 4 -0 6 C ze ch o ­ sl ov ak ia T on ne s Official Journal of the European Communities 62 .0 3- 51 ,5 9 35 51 .0 4 A IV S ou th K or ea T on ne s 31 6 20 5 18 8 28 1 1 40 0 80 39 17 0 2 67 9 36 4 23 5 21 6 29 5 1 40 7 . 80 45 17 1 2 81 3 W ov en fa br ic s of m an -m ad e fi br es (c on tin uo us ), in clu di ng wo ve n fa br ics of m on of il or str ip fa lli ng w ith in he ad in g N o 51 .01 or 51 .0 2: A. W ov en fa br ics of sy nt he tic tex til e fi br es : W ov en fa br ics of sy nt he tic tex til e fib re s (c on tin uo us ) ot he r th an th os e fo r ty re s an d th os e co nt ai ni ng el as to m er ic ya rn D F I B N L U K IR L D K G R E E C IR L D K 41 7 27 0 24 2 30 9 1 4 1 4 80 50 17 2 2 95 4 9 14 47 0 30 4 27 3 32 5 1 42 1 80 56 17 3 3 10 2 10 15 51 .0 4- 10 , 11 , 13 , 15 , 17 , 18 , 21 , 23 , 25 , 27 , 28 , 32 , 34 , 36 ,4 1, 48 C ze ch o ­ sl ov ak ia T on ne s 8 13 8 14 No L 380 / 119 M em ­ Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s be r U ni ts No L 380 / 120 S ta te s 19 83 19 84 19 85 19 86 36 T on ne s 51 .0 4 B II I C ze ch o ­ sl ov ak ia D . F I B N L U K IR L D K G R E E C 40 0 50 1 0 55 45 5 20 35 62 0 40 0 55 15 58 50 5 21 35 63 9 40 0 61 18 61 56 5 22 35 65 8 40 0 67 21 64 62 5 23 35 67 7 W ov en fa br ic s of m an -m ad e fi br es (c on tin uo us ), in cl ud in g w ov en fa br ic s of m on of il or str ip fa lli ng w ith in he ad in g N o 51 .01 or 51 .02 : B. W ov en fa br ics of re ge ne ra te d te xt ile fi br es : W ov en fa br ics of re ge ne ra te d te xt ile fib re s (c on tin uo us ) ot he r th an th os e fo r tyr es an d th os e co nt ai ni ng el as to m er ic ya rn 51 .0 4- 55 , 56 , 58 , 62 , 64 , 66 , 72 , 74 , 76 , 81 , 89 , 93 , 94 , 97 ,9 8 H un ga ry T on ne s Official Journal of the European Communities 12 3 83 11 7 15 47 2 8 7 4 0 2 58 7 35 8 12 0 12 1 13 0 15 29 57 1 41 7 P ol an d T on ne s D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 11 4 7 7 11 7 12 35 2 5 6 36 8 56 0 34 2 86 92 88 1 4 21 57 .1 26 0 48 15 8 26 20 57 2 6 6 32 3 11 7 79 11 7 13 39 2 6 6 37 9 57 0 34 7 97 10 2 10 0 14 23 57 1 31 0 53 15 8 29 22 62 2 7 6 33 9 12 0 81 11 7 14 43 2 7 6 39 0 57 8 35 3 10 8 11 1 11 5 15 26 57 1 36 3 59 15 8 32 24 67 2 8 6 35 6 R om an ia T on ne s 65 15 8 35 26 72 2 9 7 37 4 31 . 12 . 83 31 . 12 . 83 C at e ­ go ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 37 56 .0 7 "W ov en fa br ic s of m an -m ad e fi br es Bu lg ar ia U K T on ne s 30 31 32 34 B (d isc on tin uo us or w as te ): I I I 50 1 52 1 54 2 56 4 \ \ B. O fr eg en er at ed tex til e fib re s: \ \ l l l l i 56 .0 7- 50 , 51 , 55 , W ov en fa br ics of re ge ne ra te d S ou th K or ea D T on ne s 41 1 45 5 50 1 54 9 l 56 , 59 , 60 , 61 , 65 , te xt ile fib re s (d isc on tin uo us or F 36 8 40 1 43 6 47 2 I l 67 , 68 , 69 , 70 , 71 , w as te ) ot he r th an na rr ow w ov en I I l 1 91 5 1 92 5 1 93 5 1 94 5 72 , 73 , 74 , 77 , 78 , fa br ics ,p ile fa br ics (in cl ud in g te rry I I B N L \ \ 11 0 12 1 13 2 14 4 f 82 , 83 , 84 ,8 7 fa br ic s) an d ch en ill e fa br ic s \ U K I l 34 5 38 2 42 1 46 2 I l I l I l I l IR L I l 12 13 14 15 \ \ I l D K 32 2 32 4 32 6 32 8 I I I I \ G R \ \ 23 25 27 29 \ \ E E C I I 3 50 6 3 64 6 3 79 2 3 94 4 I I I I | | C ze ch o ­ sl ov ak ia D T on ne s 1 21 9 1 22 0 1 22 1 1 22 2 \ \ I l F I l 51 66 80 90 l . \ l l I \ 8 12 18 27 I l I l B N L 8 12 18 2 7 , \ U K I l 10 0 11 7 13 2 14 7 . \ \ I I IR L I l 10 11 12 13 l i I . \ D K 28 31 34 37 \ G R 70 70 70 70 \ I l E E C \ 1 49 4 1 53 9 1 58 5 , 1 63 3 \ I l P ol an d D T on ne s 31 0 31 8 32 6 33 5 I l I l F \ 13 1 14 1 15 2 16 1 I I \ I I l 42 5 42 5 42 5 42 5 I l \ B N L I l 55 59 64 70 I l I l I l U K \ 72 80 88 95 l IR L 11 11 11 12 I l D K 9 10 11 12 I I  I l G R I l 31 31 .3 1 31 I I \ E E C \ 1 04 4 1 07 5 1 10 8 1 14 1 l I I I I I l R om an ia D T on ne s 96 5 98 1 99 9 1 02 0 l . \ \ F \ 46 2 48 6 51 1 53 7 l i I l I 33 5 35 9 38 3 40 2 B N L 27 3 28 4 . 29 5 30 7 I l I l U K 30 1 33 9 38 0 42 8 I l I l IR L I I 5 6 7 8 I l - l D K l 73 77 81 85 \ I I \ G R \ 33 37 42 46 I l E E C 2 44 7 2 56 9 2 69 8 2 83 3 Official Journal of the European Communities No L 380 / 121 No L 380 / 122 C at e ­ go ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 37 (c on t'd ) T ha il an d I T on ne s .2 60 0 2 7 0 4 2 81 2 2 92 5 38 A 60 .0 1 B ib ) 1 60 .0 1- 40 K ni tte d or cr oc he te d fa br ic ,n ot el as tic or ru bb er iz ed : B . O f m an -m ad e fi br es : K ni tte d or cr oc he te d sy nt he tic cu rta in fa br ics in cl ud in g ne tc ur ta in fa br ic C ze ch o ­ slo va ki a (') P ol an d I D F I B N L U K IR L D K G R E E C T on ne s T on ne s 6 2 4 4 15 5 66 10 5 10 3 7 15 4 69 9 6 24 8 15 7 71 10 6 11 1 7 16 4 72 0 . » 6 25 3 15 9 76 10 7 11 9 7 17 4 74 2 7 25 6 16 2 81 10 8 12 8 7 18 4 76 4 38 B 62 .0 2 A II 62 .0 2- 09 Be d lin en ,t ab le lin en ,t oi le t lin en an d ki tc he n lin en ; cu rta in s an d ot he r fu rn ish in g ar tic les : A . N et cu rt ai ns C ze ch o ­ sl ov ak ia I T on ne s O o O O 40 62 .0 2 B IV a) c) 62 .0 2- 83 , 85 ,8 9 Be d lin en ,t ab le lin en ,t oi le t lin en an d ki tc he n lin en ; cu rta in s an d ot he r fu rn ish in g ar tic les : B. O th er : W ov en cu rta in s (o th er th an ne t cu rta in s) an d fu rn ish in g art icl es ,o f w oo l, of co tto n or of m an -m ad e te xt ile fi br es C ze ch o ­ sl ov ak ia I T on ne s 11 11 11 12 41 ex 51 .0 1 A Y ar n of m an -m ad e fi br es (c on tin uo us ), no t pu t up fo r re ta il sa le : C ze ch o ­ sl ov ak ia B N L T on ne s 10 8 11 2 11 6 12 0 * 51 .0 1- 01 , 02 , 03 , 04 , 08 , 09 , 10 , 12 , 20 , 22 , 24 , 27 , 29 , 30 , 41 , 42 , 43 , 44 , 46 ,4 8 A. Y ar n of sy nt he tic te xt ile fib re s: Y ar n of sy nt he tic te xt ile fib re s (c on tin uo us ), no t pu t up fo r re ta il sa le ,o th er th an no n- te xt ur ed sin gl e ya rn un tw ist ed or w ith a tw ist of no tm or e th an 50 tu rn s pe rm et re R om an ia D F I B N L U K IR L D K G R E E C T on ne s 1 44 6 24 5 19 6 15 8 32 1 14 47 65 2 49 2 1 44 6 27 6 22 1 17 8 36 1 16 53 66 2 61 7 1 44 6 30 8 24 7 19 9 40 3 18 59 67 2 74 7 1 44 6 34 2 27 5 22 1 44 7 20 66 68 2 88 5 Official Journal of the European Communities 31 . 12 . 83 () Se e A pp en di x. (2) Se e ca te go ry 38 A. 31 . 12 . 83 Official Journal of the European Communities C at e ­ go ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s' M em ­ be r 1 S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 46 ex 53 .0 5 53 .0 5- 10 , 22 , 29 , 32 ,3 9 Sh ee p's or lam bs ' w oo l or ot he r an i ­ m al ha ir (fi ne or co ar se ), ca rd ed or co m be d : Ca rd ed or co m be d sh ee p's or lam bs ' w oo l or ot he r fi ne an im al ha ir B ra zi l U ru gu ay D F I B N L U K IR L D K G R E E C F I U K T o n n es T on ne s 2 31 5 1 59 0 3 08 0 1 24 9 67 1 13 25 84 4 9 78 7 1 80 0 5 30 0 . 84 8 2 56 0 1 7 4 0 3 09 5 1 28 5 78 8 20 38 84 8 10 37 4 1 90 8 5 61 8 89 9 2 81 0 1 88 7 3 11 0 1 32 4 93 1 26 57 85 2 10 99 7 2 02 2 5 95 5 95 3 3 04 7 2 04 7 3 12 6 1 37 2 1 10 0 34 74 85 6 11 65 6 2 14 3 6 31 2 1 01 0 50 53 .1 1 53 .1 1- 01 , 03 , 07 , W ov en fa br ics of sh ee p's or lam bs ' Bu lg ar ia D T on ne s 62 63 64 65 I 11 , 13 , 17 , 20 , 30 , w oo l or of fin e an im al ha ir F 42 43 44 45 I I 40 , 52 , 54 , 58 , 72 , I l I l I I l 34 35 36 37 I 74 , 75 , 82 , 84 , 88 , \ B N L 20 21 22 23 I 91 ,9 3, 97 I l I l U K I l 51 51 52 53 I l l \ IR L 2 2 2 2 I I l I I D K I l 8 8 8 8 I \ | | I l G R I l 5 5 5 5 I I l E E C \ 22 4 22 8 23 3 23 8 l I l S ou th K o re a D T on ne s 10 0 10 6 11 3 12 0 I I \ F \ 61 66 70 76 I \ I l I l I I l 57 60 63 66 I l B N L , 11 13 15 17 \ I I I l I l U K 14 6 14 8 15 0 15 2 I \ IR L 3 3 3 3 I I I I \ I l D K \ \ 5 6 7 8 I G R 11 11 11 11 \ \ E E C \ 39 4 41 3 43 2 45 3 l \ H un ga ry D T on ne s 63 '6 7 71 75 l - I I l l i I l F I l 15 9 15 9 15 9 16 0 \ \ \ I \ 15 16 17 18 I I \ I l B N L I I 18 20 20 21 \ I I l \ \ U K \ 20 ' 22 25 26 I I \ \ IR L I l 1 1 1 1 I I l l D K 2 2 2 3 I I \ G R I l 9 9 9 10 \ \ \ E E C 28 7 29 6 30 4 31 4 No L 380 / 123 No L 380 / 124 C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 50 (c on t'd ) ¢ U ru gu ay \ D F I B N L U K IR L D K G R E E C T on ne s 63 0 59 48 17 1 20 0 3 10 6 1 12 7 63 3 73 60 17 6 23 0 4 12 7 1 19 5 63 6 90 73 18 1 25 8 5 . 15 9 1 26 7 64 5 10 6 87 18 6 28 4 6 18 11 1 34 3 53 55 .0 7 55 .0 7- 10 ,9 0 C ot to n ga uz e Bu lg ar ia I T on ne s 90 93 95 98 55 56 .0 4 A 56 .0 4- 11 , 13 , 15 , 16 , 17 , 18 M an -m ad e fib re s (d isc on tin uo us or w as te ), ca rd ed , co m be d or ot he rw ise pr ep ar ed fo rs pi nn in g: A. Sy nt he tic tex til e fib re s: Sy nt he tic tex til e fib re s (d is ­ co nt in uo us or w as te ), ca rd ed or co m be d R om an ia D F I B N L U K IR L D K G R E E C T on ne s 3 32 8 2 03 2 1 38 7 89 0 1 79 3 51 17 5 19 0 9 84 6 3 40 6 2 10 0 1 45 3 95 9 1 96 8 57 19 6 19 9 10 33 8 3 50 3 2 17 0 1 52 3 1 02 5 2 14 1 64 22 0 20 9 10 85 5 3 60 8 2 24 5 1 60 0 1 09 6 2 31 1 72 24 7 21 9 11 39 8 58 58 .0 1 58 .0 1- 01 , 11 , 13 , 17 , 30 ,8 0 Ca rp et s, ca rp et in g an d ru gs , kn ot te d (m ad e up or no t) C ze ch o ­ sl ov ak ia G R T on ne s O C) O 0) I P ol an d G R T on ne s . , o 0) C) C) - R om an ia (*) D F I B N L U K IR L D K G R E E C T on ne s 11 4 77 13 0 51 11 6 3 9 50 0 12 2 83 13 1 54 12 1 3 10 1 52 5 13 1 90 13 2 56 12 6 ¢ 3 11 2 55 1 14 0 97 13 4 58 13 2 3 12 3 57 9 Official Journal of the European Communities 31 . 12 . 83 (') Se e A pp en di x. 31 . 12 . 83 C at e ­ go ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts ¢Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 61 58 .0 5 A I a) c) II B 58 .0 5- 01 , 08 , 30 , 40 , 51 , 59 , 61 , 69 , 73 ,7 7, 79 ,9 0 N ar ro w w ov en fa br ic s, an d na rr ow fa br ics (b ol du c) co ns ist in g of wa rp w ith ou t w ef t as se m bl ed by m ea ns of an ad he siv e, ot he r th an go od s fa lli ng w ith in he ad in g N o 58 .06 : N ar ro w w ov en fa br ic s no t ex ce ed in g 30 cm in w id th w ith se lv ed ge s (w ov en ,g um m ed or m ad e ot he rw ise ) on bo th ed ge s, ot he r th an w ov en la be ls an d th e lik e; bo ld uc C ze ch o ­ sl ov ak ia H on g K on g P ol an d D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T on ne s T on ne s T on ne s 40 0 8 21 32 61 2 10 6 54 0 21 3 75 19 0 59 73 5 4 12 5 1 29 3 14 1 62 1 4 37 84 2 8 5 35 3 4 0 0 11 22 35 65 2 10 6 55 1 23 4 84 19 8 66 73 9 4 13 6 1 34 4 14 3 65 . 15 38 87 2 9 5 36 4 40 0 15 24 37 68 2 10 6 56 2 25 6 93 20 5 74 74 3 4 14 7 1 39 6 14 5 66 1 7 39 90 2 10 5 37 4 4 0 0 20 26 38 71 2 10 6 57 3 28 0 10 3 21 3 81 74 7 4 16 8 1 45 2 14 7 68 20 40 93 2 10 6 38 6 62 58 .0 6 58 .0 7 58 .0 6- 10 ,9 0 W ov en lab els ,b ad ge s an d th e lik e, no t em br oi de re d, in th e pi ec e, in str ip s or cu tt o sh ap e or siz e Ch en ill e ya rn (in clu di ng flo ck ch en ill e ya rn) , gim pe d ya rn (ot he r tha n m eta lli ze d ya rn fa lli ng w ith in he ad in g N o 52 .01 an d gi m pe d ho rs eh ai ry ar n) ; br ai ds an d or na m en ta l tri m m in gs in th e pi ec e; tas se ls, po m po ns an d th e lik e : S ou th K or ea F T on ne s 59 6 63 2 67 0 71 0 Official Journal of the European Communities No L 380 / 125 No L 380 / 126 C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 62 (c on t'd ) 58 .0 8 58 .0 9 58 .1 0 58 .0 7- 31 , 39 , 50 , 80 58 .0 8- 10 ,9 0 58 .0 9- 11 , 19 , 21 , 31 , 35 , 39 , 91 , 95 , 99 58 .1 0- 21 , 29 , 41 , 45 ,4 9, 51 ,5 5, 59 Ch en ill e ya rn (in cl ud in g flo ck ch en ill e ya rn ), gi m pe d ya rn (o th er th an m et al liz ed ya rn an d gi m pe d ho rs eh ai r ya rn ); br aid s an d or na ­ m en ta l tri m m in gs in th e pi ec e; ta ss el s, po m po ns an d th e lik e Tu lle an d ot he r ne t fa br ic s (b ut ho t in cl ud in g w ov en ,k ni tte d or cr oc he te d fa br ic s) ,p la in Tu lle an d ot he r ne t fa br ic s (b ut no t in cl ud in g w ov en ,k ni tte d or cr oc he te d fa br ics ), fig ur ed ;h an d or m ec ha ni ca lly m ad e lac e, in th e pie ce ,i n str ips or in m ot if s Em br oi de ry , in th e pi ec e, in str ip s or in m ot if s  64 60 .0 1 B lb ) 2 3 60 .0 1- 51 ,5 5 K ni tte d or cr oc he te d fa br ic ,n ot el as tic or ru bb er iz ed : B . O f m an -m ad e fi br es : Ra ch el lac e an d lo ng -p ile fa br ic (im ita tio n fu r), kn itt ed or cr oc he te d, no t el as tic or ru b ­ be riz ed ,o fs yn th et ic te xt ile fib re s P ol an d U K T on ne s 52 54 55 57 66 62 .0 1 l Tr av el lin g ru gs an d bl an ke ts : Bu lg ar ia U K T on ne s 30 31 32 34 A B I II a) b) c) 62 .0 1- 10 , 20 , 81 , 85 ,9 3, 95 Tr av el lin g ru gs an d bl an ke ts , of w oo l, of co tto n or of m an -m ad e te xt ile fi br es C ze ch o ­ sl ov ak ia D F I B N L U K IR L D K G R E E C T on ne s 20 0 0) 23 25 15 6 47 3 15 10 1 11 1 00 4 21 9 O 35 29 15 7 47 5 15 10 2 12 1 04 4 23 9 O 43 36 16 0 4 7 7 15 10 3 13 1 08 6 25 9 C) 52 44 16 2 47 9 15 10 4 14 1 12 9 Official Journal of the European Communities (') Se e A pp en di x. 31 . 12 . 83 G R O U P II I B 31 . 12 . 83 C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s 10 60 .0 2 S ou th K or ea A B 60 .0 2- 40 G lo ve s, m itt en s an d m itt s, kn itt ed or cr oc he te d, no te la st ic or ru bb er iz ed : G lo ve s, m itt en s an d m itt s, kn itt ed or cr oc he te d, no t el as tic or ru b ­ be riz ed ,i m pr eg na te d or co at ed w ith ar tif ici al pl as tic m ate ria ls G lo ve s, m itt en s an d m itt s, kn itt ed or cr oc he te d, no t el as tic or ru b ­ be riz ed , ot he r th an th os e of ca te ­ go ry 10 , of w oo l, of co tto n or of m an -m ad e te xt ile fi br es 60 .0 2- 50 , 60 , 70 , 80 C ze ch o ­ sl ov ak ia H on g K on g M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 D F I B N L U K IR L D K G R 10 00 pa irs 2 4 1 8 3 80 2 71 7 4 53 9 1 92 4 ( ») 21 3  40 5 47 2 64 3 3 83 7 79 4 4 56 2 2 10 3 O 21 5 41 9 55 2 88 0 3 86 6 87 6 4 58 5 2 29 2 O 21 7 43 3 64 3 13 3 3 88 9 96 2 4 60 8 2 49 1 (') 21 8 44 7 74 E E C 14 06 5 14 62 8 15 21 3 15 82 2 F 10 00 pa irs 20 8 21 6 22 5 23 4 D F I B N L U K IR L D K G R 10 00 pa irs 13 93 0 1 35 4 1 52 7 5 45 3 42 89 9 (') 25 5 1 64 5 45 14 47 5 1 79 7 1 60 0 5 61 5 42 94 2 O 26 5 1 68 8 68 14 88 7 2 40 7 1 67 2 5 77 8 42 98 5 O 27 5 1 73 1 83 15 49 3 2 65 5 1 84 5 5 99 0 43 02 8 (') 29 2 1 79 4 11 7 E E C 67 10 8 68 45 0 69 81 8 71 21 4 F 10 00 pa irs "5 15 O 54 1 C) 56 8 0) 59 6 0) F U K 10 00 pa irs 1 84 4 5 66 7 O 1 88 1 5 78 0 (') 1 9 1 9 5 89 6 0) 1 95 7 6 01 4 (') F 1 00 0 pa irs 2 10 0 2 22 6 2 36 0 2 50 1 F U K 10 00 pa irs 1 01 0 1 89 4 1 07 1 2 00 8 1 13 5 2 12 8 1 20 3 2 25 6 Official Journal of the European Communities H un ga ry M ac ao M al ay sia Pa ki st an (') No L 380 / 127 (') Se e A pp en di x. No L 380 / 128 C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 10 (c on t'd ) Ph ili pp in es D F I B N L U K IR L D K G R E E C 10 00 pa irs 1 62 7 95 6 85 7 83 4 1 24 3 77 17 1 80 5 84 5 17 02 ' 1 01 8 89 7 84 8 1 32 5 78 17 9 90 6 13 7 1 78 0 1 08 5 93 8 86 2 1 41 2 79 18 7 10 1 6 44 4 1 86 9 1 16 2 98 5 87 9 1 48 3 81 19 6 11 1 6 76 6 T ha il an d D F I B N L U K IR L D K G R E E C 10 00 pa irs 1 96 4 44 0 10 0 1 02 5 1 12 3 O 25 36 49 4 76 2 2 01 6 5 1 7 15 0 1 03 0 1 20 4 O 29 44 58 5 04 8 2 06 7 60 4 20 2 1 03 5 1 28 8 C) 34 53 68 5 35 1 2 12 8 70 2 24 4 1 04 0 1 37 5 0) 40 64 79 5 67 2 67 60 .0 5 A II b) 5 B 60 .0 6 B II II I O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : K ni tte d or cr oc he te d fa br ic an d ar tic le s th er eo f, el as tic or ru bb er iz ed (in cl ud in g ela sti c kn ee -c ap s an d ela sti c sto ck in g) : B . O th er : S ou th K or ea D F I B N L U K IR L D K G R E E C T on ne s 50 37 34 29 59 5 ¢ 8 19 8 78 0 61 42 39 33 59 8 8 21 9 81 1 70 48 45 39 60 1 8 23 1 0 84 4 80 55 51 44 60 4 8 24 11 87 7 60 .0 5- 93 , 94 , 95 , 96 ,9 7, 98 ,9 9 60 .0 6- 92 ,9 6, 98 Cl ot hi ng ac ce ss or ie s an d ot he r ar tic le s (e xc ep t ga rm en ts ), kn itt ed or cr oc he te d, no t el as tic or ru b ­ be riz ed ; ar tic le s (o th er th an ba th in g co stu m es ) of kn itt ed or cr oc he te d fa br ic , el as tic or ru b ­ be riz ed , of w oo l, of co tto n, or of m an -m ad e te xt ile fi br es C ze ch o ­ sl ov ak ia D F I B N L U K IR L D K G R E E C T on ne s 23 0 O 33 1 8 12 0 15 0 3 13 6 57 3 23 5 C) 38 23 12 0 15 6 3 14 7 59 6 24 0 (') 44 27 12 1 16 2 3 15 8 62 0 24 5 (') 50 31 12 3 16 8 3 16 9 64 5 Official Journal of the European Communities 31 . 12 . 83 ( ®) Se e A pp en di x. T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 31 . 12 . 83 C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n 19 83 19 84 19 85 19 86 67 (c on t'd ) H un ga ry T o n n es D F I B N L U K IR L D K G R E E C 27 5( ) 70 ¢ 50 30 0 80 2 25 10 81 2 28 2( ) 80 58 30 2 92 2 26 11 85 3 29 0( ') 90 65 30 4 10 5 2 27 1 2 89 5 29 8( 0 10 0 75 30 6 11 8 2 28 1 3 94 0 67 a) 6 0 .0 5 -9 7 T on ne s C ze ch o ­ sl ov ak ia a) O f w hi ch sa ck s an d ba gs of a ki nd us ed fo r th e pa ck in g of go od s, m ad e fro m po ly et hy le ne or po ly pr op yl en e str ip D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C 11 5 5 18 95 11 2 3 13 - 2 36 3 25 2 35 40 26 9 65 2 20 5 68 8 . 12 0 5 19 99 11 7 3 13 2 37 8 26 5 37 42 28 2 68 2 21 5 72 2 12 6 5 19 10 3 12 1 3 13 2 39 3 27 8 39 44 29 7 72 2 22 5 75 9 12 9 6 20 10 7 12 6 3 13 2 40 8 29 2 41 46 31 1 75 2 23 5 79 6 Official Journal of the European Communities H un ga ry T on ne s 69 60 .0 4 F 1 00 0 pi ec es 1 40 5 1 48 9 1 57 8 1 67 3 B IV b) 2 cc ) S ou th K or ea 60 .0 4- 54 U nd er ga rm en ts ,k ni tte d or cr oc he te d, no te la st ic or ru bb er iz ed : B. O f ot he r te xt ile m at er ia ls : W om en 's, gi rls ' an d in fa nt s' kn itt ed or cr oc he te d pe tti co at s an d sli ps , of sy nt he tic tex til e fib re s, ot he rt ha n ba bi es 'g ar m en ts No L 380 / 129 (l) Se e A pp en di x. M em ­ Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s be r U ni ts S ta te s 19 83 19 84 19 85 19 86 No L 380 / 130 C ze ch o ­ sl ov ak ia 1 00 0 pi ec es 69 (c on t'd ) D F I B N L U K IR L D K G R E E C H un ga ry 1 00 0 pi ec es 22 2 14 2 15 35 17 3 56 8 49 8 24 9 19 14 28 21 2 3 8 34 4 14 0 20 6 32 3 22 4 14 4 18 38 26 3 56 9 51 8 25 0 23 18 31 25 2 4 8 36 1 14 8 21 2 33 9 22 7 14 6 23 42 32 3 56 10 53 9 25 1 27 21 35 30 2 5 8 37 9 15 7 21 9 35 6 23 1 14 9 27 46 37 3 56 11 56 0 25 2 32 25 38 35 2 6 8 39 8 16 6 22 5 37 4 D F I B N L U K IR L D K G R E E C Official Journal of the European Communities H on g K on g P ol an d R om an ia F F B N L 1 00 0 pi ec es 10 00 pi ec es 10 00 pi ec es 70 1 00 0 pi ec es 60 .0 4 B II I S ou th K or ea U nd er ga rm en ts ,k ni tte d or cr oc he te d, no t el as ti c or ru bb er iz ed : B. O f ot he r te xt ile m at er ia ls : Pa nt y- ho se (ti gh ts) 60 .0 4- 31 ,3 3, 34 D F I B N L U K IR L D K G R E E C 5 30 2( ) 2 59 0 98 8 1 85 1 1 54 2 65 19 7 12 6 12 66 1 5 42 10 ) 2 71 3 1 14 9 1 89 3 1 79 3 76 22 9 14 7 13 42 1 5 53 00 ) 2 83 4 1 32 7 1 94 2 2 07 0 . 88 26 5 . 17 0 14 2 2 6 5 64 9( ) 2 96 0 1 51 9 1 98 3 2 37 0 10 1 30 3 19 5 15 08 0 (') Se e A pp en di x. 31 .. 12 . 83 31 . 12 . 83 C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 71 60 .0 5 A II b) 1 60 .0 5- 06 , 07 , 08 , 09 O ut er ga rm en ts an d ot he r ar tic les , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ie s : II . O th er : b) O th er : 1. Ba bi es ' ga rm en ts ; gi rls ' ga rm en ts up to an d in cl ud in g co m m er ci al si ze 86 : B ab ie s' kn it te d ou te r ga rm en ts , of w oo l, of co tt on or of m an -m ad e te xt ile fi br es S ou th K o re a H on g K on g D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T on ne s T on ne s 4 9 12 6 14 37 1 3 12 2 83 21 1 8 29 12 3 2 11 4 29 1 50 13 7 15 38 1 3 12 7 87 24 20 30 12 4 2 11 4 30 2 51 1 4 8 16 39 1 3 13 2 91 27 22 31 12 5 2 11 4 31 3 52 16 9 16 40 1 3 13 7 95 30 25 32 12 6 2 11 4 32 5 M ac ao F U K T on ne s 10 0 65 10 3 67 10 6 70 10 9 72 Ph ili pp in es U K IR L T on ne s 59 6 61 6 64 7 66 7 R om an ia D F I B N L U K IR L D K G R E E C T on ne s 45 8 6 10 15 1 5 4 94 46 9 7 10 17 1 5 ' 4 99 46 1 0 8 11 19 1 5 4 10 4 47 11 9 11 21 1 5 4 10 9 Official Journal of the European Communities No L 380 / 131 No L 380 / 132 C at e ­ go ry C C T H ea di ng N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 72 60 .0 5 A II b) 2 60 .0 6 B I O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss oi re s : II . O th er K ni tt ed or cr oc he te d fa br ic an d ar tic le s th er eo f, el as tic or ru bb er iz ed (in cl ud in g ela sti c kn ee -c ap s an d ela sti c sto ck in gs ): B. O th er : S ou th K or ea H on g K on g F B N L D F I B N L U K IR L D K G R E E C 10 00 pi ec es 10 00 pi ec es 85 6 22 4 5 29 6 53 0 53 2 1 78 0&lt; 1) 2 55 3 46 53 8 12 11 28 7 89 5 23 4 5 37 8 62 0 61 7 1 81 60 2 68 8 53 54 9 18 11 73 9 93 5 24 5 5 47 3 71 4 70 7 1 84 9( ') 2 82 0 60 55 9 27 12 20 9 97 7 25 6 5 56 5 81 7 80 5 1 88 1( ') 2 95 4 67 56 8 41 12 69 8 l I 60 .0 5- 11 , 13 , 15 K ni tt ed sw im w ea r 'M ac ao F 10 00 pi ec es 36 7 37 4 38 1 38 9 60 .0 6- 91 \ 61 .0 1 B II M en 's an d bo ys 'o ut er ga rm en ts : I 61 .0 2 B II b) 61 .0 1- 22 ,2 3 61 .0 2- 16 , 18 W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : B . O th er : W ov en sw im w ea r, of w oo l, of co tto n or of m an -m ad e te xt ile fi br es 74 60 .0 5 A II b) 4 gg ) 11 22 33 44 O ut er ga rm en ts an d ot he r ar tic le s, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ie s : S ou th K or ea H on g K on g U K IR L D F I B N L U K IR L D K G R E E C 10 00 pi ec es 1 00 0 pi ec es 14 3 11 40 0 54 42 74 36 2 4 27 11 97 4 15 2 12 40 7 62 48 82 36 8 5 29 1 2 1 01 3 16 1 13 4 1 4 71 55 89 37 4 6 30 13 1 05 2 17 1 14 42 1 81 63 - 96 38 0 7 31 14 1 09 3 Official Journal of the European Communities 31 . 12 . 83 (l) Se e A pp en di x. 31 . 12 . 83 C at e ­ go ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 74 (c on t'd ) ¢ 60 .0 5- 71 ,7 2, 73 , 74 II . O th er : W om en 's, gi rls ' an d in fa nt s' (o th er th an ba bi es ') su its an d co stu m es (in clu di ng co or di na te su its co ns ist in g of tw o or th re e pi ec es w hi ch ar e or de re d, pa ck ed , co ns ig ne d an d no r ­ m all y so ld to ge th er ), of kn itt ed or cr oc he te d fa br ic , no t el as tic or ru bb er iz ed , of w oo l, of co tt on or of m an -m ad e te xt ile fib re s, ex clu di ng sk is ui ts H un ga ry M ac ao T ha il an d D F I B N L U K IR L D K G R E E C F U K IR L U K 10 00 pi ec es 10 00 pi ec es 10 00 pi ec es 88 21 17 48 24 1 3 3 20 5 75 0( 0 30 8 18 29 2 89 23 1 9 48 26 1 4 3 21 3 78 0( 0 31 7 19 30 7 90 25 21 48 29 1 4 4 22 2 81 1( 0 32 7 20 32 2 91 27 23 48 32 1 5 4 23 1 84 4( 0 33 7 21 33 8 75 60 .0 5 A II b) 4 ff) 60 .0 5- 66 ,6 8 O ut er ga rm en ts an d ot he r ar tic les , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ie s : II . O th er : M en 's an d bo ys ' su its (in cl ud in g co or di na te su its co ns ist in g of tw o or th re e pi ec es w hi ch ar e or de re d, pa ck ed , co ns ig ne d an d no r ­ m all y so ld to ge th er ), of kn itt ed or cr oc he te d fa br ic , no t el as tic or ru bb er iz ed , of w oo l, of co tt on or of m an -m ad e te xt ile fib re s, ex clu di ng sk is ui ts M ac ao F 10 00 pi ec es (0 ¢ (0 (0 (0 Official Journal of the European Communities No L 380 / 133 (0 Se e A pp en di x. (0 Se e ca te go ry 74 . No L 380 / 134 C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 77 60 .0 3 B II a) / 60 .0 3- 24 ,2 6 St oc ki ng s, un de r sto ck in gs , so ck s, an kl e- so ck s, so ck et te s an d th e lik e, kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : W om en 's sto ck in gs of sy nt he tic te xt ile fi br es C ze ch o ­ sl ov ak ia D F I B N L U K IR L D K G R E E C 1 00 0 pa irs 10 5 20 . 16 14 20 3 18 0 11 36 9 11 0 24 18 1 6 25 3 18 0 11 38 7 ¢ 11 6 28 21 1 9 29 3 18 0 11 40 7 12 2 32 24 22 3 3 3 18 0 11 4 2 7 R om an ia D F I B N L U K IR L D K G R E E C 10 00 pa irs 62 9 12 8 10 2 11 0 16 3 7 18 3 1 16 0 63 2 14 2 11 3 11 7 18 1 8 20 5 1 21 8 63 5 15 7 . 12 5 12 4 20 1 9 22 6 1 27 9 6 3 7 17 4 13 8 13 1 22 2 10 24 7 1 34 3 80 61 .0 2 A 6 1. 04 A . 61 .0 2- 01 ,0 3 61 .0 4- 01 ,0 9 W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : A. Ba bi es ' ga rm en ts ; gi rls ' ga rm en ts up to an d in cl ud in g co m m er ci al si ze 86 : W om en 's, gi rls ' an d in fa nt s' un de r ga rm en ts : A. Ba bi es ' ga rm en ts ; gi rls ' ga rm en ts up to an d in cl ud in g co m m er ci al si ze 86 : Ba bi es ' w ov en ga rm en ts of w oo l, of co tto n or or m an -m ad e te xt ile fi br es B ra zi l S ou th K o re a H on g K on g B N L U K F D F I B N L U K IR L D K G R E E C T on ne s T on ne s T on ne s 96 95 73 31 1 46 46 90 32 9 7 29 5 86 3 10 2 10 1 76 31 9 53 53 95 33 4 8 30 6 89 8 10 8 10 7 79 32 6 61 61 10 0 34 0 9 31 7 93 5 11 4 11 3 82 33 4 69 69 10 5 34 5 9 32 8 97 1 \ \ \ M ac ao F T on ne s 70 73 76 79 P ak is ta n U K T on ne s 15 0 15 9 16 9 17 9 Ph ili pp in es F U K IR L T on ne s 40 16 0 17 42 16 6 18 43 17 3 19 45 18 0 20 Official Journal of the European Communities 31 . 12 . 83 31 . 12 . 83 C at e ­ go ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ b e r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 82 60 .0 4 B IV a) c) 60 .0 4- 38 ,6 0 U nd er ga rm en ts ,k ni tte d or cr oc he te d, no t el as ti c or ru bb er iz ed : B. O f ot he r te xt ile m at er ia ls : U nd er ga rm en ts , ot he r th an ba bi es ', kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed , of w oo l, of fin e an im al ha ir or of re ge ne ra te d te xt ile fi br es H on g K on g - M ac ao R om an ia D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C D F I B N L U K IR L D K G R E E C T on ne s T on ne s T on ne s 4 7 4 80 46 21 2 2 1 4 10 76 5 1 11 7 12 7 34 15 55 22 1 4 2 26 0 53 2 96 77 56 11 4 6 18 5 90 4 48 1 91 52 21 4 . 23 1 11 76 6 1 16 2 12 8 36 16 55 23 1 4 2 26 5 53 5 10 7 85 62 12 7 7 20 6 94 9 48 8 10 3 59 21 6 24 7 11 76 7 1 20 7 12 9 38 17 55 24 1 4 2 27 0 53 8 11 8 95 69 14 0 8 22 7 99 7 49 5 11 6 67 21 8 2 6 4 12 76 8 1 25 6 13 0 40 18 55 25 1 4 2 27 5 54 0 13 0 10 5 75 15 5 9 24 8 1 04 6 86 ' 61 .0 9 A B C E 61 .0 9- 20 ,3 0, 40 , 80 Co rs et s, co rs et be lts , su sp en de r-b el ts , br as sie re s, br ac es , su sp en de rs , ga rte rs an d th e lik e (in clu di ng su ch ar tic les of kn itt ed or cr oc he te d fa br ic ), w he th er or no t el as tic : Co rs et s, co rs et -b el ts , su sp en de r ­ be lts ,b ra ce s, su sp en de r, ga rte rs an d th e lik e (in clu di ng su ch ar tic les of kn itt ed or cr oc he te d fa br ic ), ot he r th an br as sid re s, w he th er or no t el as ti c S ou th K o re a D F I B N L U K IR L D K G R E E C 10 00 pi ec es 1 55 9 60 9 11 0 55 2 38 5 7 40 14 3 27 6 1 58 5 6 5 0 ¢1 48 56 5 44 9 9 48 1 9 3 47 3 1 62 0 69 2 17 8 .5 78 52 2 11 57 23 3 68 1 1 65 3  73 7 2 1 2 59 0 6 0 4 13 66 27 3 9 0 2 Official Journal of the European Communities No L 380 / 135 No L 380 / 136 C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1 J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 87 61 .1 0 6 1 .1 0 -0 0 Gl ov es ,m itt en s, m itt s, sto ck in gs ,s oc ks an d so ck et te s, no t kn itt ed or cr oc he te d H on g K on g D T on ne s 43 5 45 1 46 7 48 4 l l F I l 22 4 23 9 25 5 27 0 \ I I l 64 73 83 94 I l I l B N L 15 2 15 9 16 6 17 3 \ U K I l 49 8 50 5 51 2 52 0 IR L 13 . 14 15 16 \ D K 43 45 47 49 I I I \ G R 5 6 7 9 I I E E C 1 43 4 1 49 2 1 55 2 1 61 5 Official Journal of the European Communities 31 . 12 . 83 G R O U P II I C 31 . 12 . 83 C at e ­ go ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 90 ex 59 .0 4 Tw in e, co rd ag e, ro pe s an d ca bl es , pl ai te d or no t: C ze ch o ­ sl ov ak ia * D F T on ne s 1 12 3 85 1 12 9 95 1 13 5 10 5 1 14 1 11 7 59 .0 4- 11 , 13 , 15 , 16 , 19 ,2 1 Tw in e, co rd ag e, ro pe s an d ca bl es , of sy nt he tic tex til e fib res ,p lai ted or n o t I B N L U K IR L D K G R E E C 67 65 50 2 14 18 1 42 4 76 73 62 3 16 20 1 47 4 85 81 75 4 18 22 1 52 5 95 8 9 89 4 20 24 1 57 9 91 62 .0 4 A II B II 62 .0 4- 23 ,7 3 Ta rp au lin s, sa ils , aw ni ng s, su nb lin ds , te nt s an d ca m pi ng go od s: T en ts S ou th K or ea (') D F I B N L U K IR L D K G R E E C T o n n es 81 0 11 3 91 40 6 51 7 9 22 24 1 99 2 82 8 13 1 10 6 40 8 53 7 10 25 27 2 07 2 84 5 15 1 12 2 41 0 55 7 11 29 30 2 15 5 86 0 17 4 14 0 41 2 57 7 12 33 33 2 24 1 C ze ch o ­ sl ov ak ia D F I B N L U K IR L D K G R E E C T o n n es 62 9 11 0 33 0 32 5 60 25 1 5 36 1 53 0 64 6 13 2 33 8 32 7 82 26 18 38 1 60 7 6 6 0 15 6 34 7 32 9 10 8 27 21 39 1 68 7 68 0 18 0 35 7 33 0 13 0 28 25 41 1 77 1 \ H un ga ry D F I B N L U K IR L D K G R E E C T on ne s 30 19 14 5 11 10 8 2 10 25 35 0 35 22 14 6 13 11 0 2 11 25 36 4 40 25 14 7 15 11 3 2 12 25 37 9 46 29 14 8 17 11 5 2 12 25 39 4 Official Journal of the European Communities No L 380 / 137 (') Se e A pp en di x. Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts 19 83 19 84 19 85 19 86 No L 380 / 138 91 P ol an d T on ne s (c on t'd ) B N L F F 21 6 28 6 35 70 2 2 2 29 5 37 5( *) 22 9 30 3 39 4( ') 23 6 31 3 41 3C ) R om an ia T on ne s 97 59 .0 5 So ut h K or ea T on ne s N et s an d ne tti ng m ad e of tw in e, co rd ag e or ro pe , an d m ad e up fis hi ng ne ts of ya rn ,t wi ne ,c or da ge or ro p e : N et s an d ne tti ng m ad e of tw in e, co rd ag e or ro pe an d m ad e up fis hi ng ne ts of ya rn ,t wi ne ,c or da ge o r ro p e D F I B N L U K IR L D K G R E E C 7 9 25 45 43 63 2 27 32 0 6 0 4 90 30 5 0 47 72 2 27 32 2 64 0 10 0 33 56 54 83 2 27 32 4 67 9 11 2 37 63 59 94 2 27 32 6 72 0 59 .0 5- 11 , 21 , 29 , 91 ,9 9 Official Journal of the European Communities 10 0 59 .0 8 59 .0 8- 10 , 51 , 61 , 71 ,7 9 1 19 1 1 26 2 1 33 8 1 41 9 Te xt ile fa br ics im pr eg na te d, co at ed , co ve re d or la m in at ed w ith pr ep ­ ar at io ns of ce llu lo se de ri va tiv es or of ot he ra rti fic ial pl as tic m at er ia ls U K U K S ou th K or ea C ze ch o ­ sl ov ak ia H un ga ry T on ne s T on ne s T on ne s 17 18 19 20 D F I B N L U K IR L D K G R E E C 1 07 1 50 6 69 3 40 1 1 17 7 39 32 93 4 01 2 1 11 5 55 8 71 1 41 8 1 19 8 41 36 95 4 17 3 1 16 0 61 4 72 8 43 5 1 22 2 43 40 97 4 33 9 1 2 0 9 6 6 4 7 4 9 45 3 1 24 8 45 45 10 0 4 51 3 31 . 12 . 83 (') Se e A pp en di x. 31 . 12 . 83 C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 10 4 59 .1 2 5 9 .1 2 -0 0 Te xt ile fa br ics ot he rw ise im pr eg na te d or co at ed ; pa in te d ca nv as be in g th ea tri ca l sc en er y, stu di o ba ck -c lo th s or th e lik e : Te xt ile fa br ics , im pr eg na te d or co at ed , ot he r th an th os e of ca te ­ go rie s 99 , 10 0, 10 2 an d 10 3; pa in ted ca nv as be ing th ea tri ca l sc en er y, stu di o ba ck -c lo th s or th e lik e R om an ia D ¢ F I B N L U K IR L D K G R E E C T on ne s 23 1 6 92 9 19 1 2 12 17 4 26 18 92 1 0 22 1 2 12 18 3 29 20 92 11 25 1 2 12 19 2 32 22 92 1 2 28 1 2 12 20 1 10 5 59 .1 3 59 .1 3- 01 , 11 , 13 , 15 , 19 , 32 , 34 , 35 , 39 El as tic fa br ics an d tri m m in gs (o th er th an kn itt ed or cr oc he te a go od s) co ns ist in g of te xt ile m at er ia ls co m bi ne d w ith ru bb er th re ad s C ze ch o ­ sl ov ak ia P ol an d U K D . F I B N L U K IR L D K G R E E C T on ne s T on ne s 35 84 19 17 45 13 7 , 2 8 4 31 6 36 87 21 1 9 46 13 8 2 8 4 32 5 38 91 23 21 47 13 9 2 8 4 33 5 39 94 25 23 48 14 1 2 8 4 34 5 10 9 62 .0 4 A I B I Ta rp au lin s, sa ils , aw ni ng s, su nb lin ds , te nt s an d ca m pi ng go od s: C ze ch o ­ sl ov ak ia G R T on ne s O O C) (') 62 .0 4. -2 1 ,6 1, 69 W ov en ta rp au lin s, sa ils , aw ni ng s an d su nb lin ds H on g K on g O H un ga ry F G R T on ne s T on ne s 2 0 2 C) 21 4 C) 2 2 7 O 24 1 (') Official Journal of the European Communities No L 380 / 139 (') Se e ca te go ry 11 0. (2) Se e A pp en di x. No L 380 / 140 C at e ­ g o ry C C T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 11 0 62 .0 4 A II I B II I 62 .0 4- 25 ,7 5 Ta rp au lin s, sa ils , aw ni ng s, su nb lin ds , ten ts an d ca m pi ng go od s: W ov en pn eu m at ic m at tre ss es C ze ch o ­ sl ov ak ia D F I B N L U K IR L D K G R 0) E E C T on ne s 7 5 0 11 1 4 8 6 31 0 19 5 10 52 23 1 93 7 76 2 12 3 49 0 31 4 21 5 11 55 25 1 99 5 77 4 13 5 49 5 ­ 31 8 23 6 12 58 27 2 05 5 78 6 15 0 50 0 32 2 25 7 13 60 29 '2 11 7  H un ga ry D F I B N L U K IR L D K G R 0) E E C T on ne s 87 7 46 7 38 5 26 4 52 5 23 12 3 60 2 7 2 4 90 0 49 7 40 2 28 1 56 9 25 12 4 62 2 86 0 93 2 52 2 42 2 29 5 61 5 27 12 6 64 3 00 3 96 5 54 8 4 4 2 . 31 0 66 4 29 12 8 67 3 15 3 - P ol an d D F I B N L U K IR L D K G R E E C T o n n es 64 7 .3 96 32 6 16 2 93 5 53 15 1 69 7 65 8 40 3 33 0 17 0 10 9 6 55 17 1 74 8 67 0 41 0 33 6 17 9 12 2 7 57 1 9 1 80 0 68 3 41 8 34 3 18 5 13 7 ' 8 59 21 1 85 4 11 1 62 .0 4 A IV B IV Ta rp au lin s, sa ils , aw ni ng s, su nb lin ds , te nt s an d ca m pi ng go od s: S ou th K or ea D F I B N L U K IR L D K G R E E C T on ne s 5 3 2 9 5 16 3 43 6 4 . 2 9 6 16 3 46 7 5 2 9 7 16 3 49 8 6 2 9 8 16 3 52 62 .0 4- 29 , 79 Ca m pi ng go od s, w ov en ,o th er th an pn eu m at ic m at tre ss es an d te nt s Official Journal of the European Communities 31 . 12 . 83 (') Se e A pp en di x. 31 . 12 . 83 C at e ­ go ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 11 1 (c on t'd ) ¢ H un ga ry D F I B N L U K IR L D K G R E E C T on ne s 6 6 9 2 10 4 37 7 7 9 2 10 4 39 8 7 9 2 10 4 42 9 7 9 2 10 4 44 11 2 62 .0 5 A B D E 62 .0 5- 01 , 10 , 30 , 93 ,9 5, 99 O th er m ad e up te xt ile ar tic le s (in cl ud in g dr es s pa tte rn s) : O th er m ad e up tex til e ar tic les , wo ve n, ex clu di ng th os e of ca te ­ go rie s 11 3 an d 11 4 C ze ch o ­ sl ov ak ia IR L T on ne s 13 13 14 14 Official Journal of the European Communities No L 380 / 141 G R O U P IV No L 380 / 142 Official Journal of the European Communities C at e ­ g o ry CG T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 11 5 54 .0 3 54 .0 3- 10 , 31 , 35 , 37 , 39 , 50 ,6 1 ,6 9 Fl ax or ra m ie ya rn ,' no t pu t up fo r re ta il sa le P ol an d D F I B N L U K IR L D K G R E E C T on ne s 10 8 6 8 14 6 1 1 4 '1 48 10 9 8 9 15 7 1 1 4 15 4 11 0 9 10 16 9 1 1 4 16 0 11 1 10 11 17 11 1 1 4 16 6 11 7 54 .0 5 54 .0 5- 21 , 25 , 31 , 35 , 38 , 51 , 55 , 61 , 68 W ov en fa br ic s of fl ax or of ra m ie Bu lg ar ia (') I T on ne s 2 4 25 26 27 l I I U K \ 47 49 51 53 \ I l i \ \ \ \ / \ l I l I I C ze ch o ­ sl ov ak ia D T on ne s 21 0 22 8 2 4 7 26 7 I l I l I I F I l 90 98 10 6 11 5 \ I - I I I I l I 27 3 27 9 28 5 29 1 I l l i I I l B N L 48 5 48 5 48 5 48 5 \ \ I I U K 25 1 27 0 28 9 30 8 \ I I I l IR L I l 18 2 18 2 18 2 18 2 I I l D K 13 1 13 1 13 1 13 1 \ \ \ l i G R \ 7 7 77 77 . 7 7 I I I I I I l E E C I 1 6 9 9 1 75 0 1 80 2 1 85 6 I I I I H un ga ry D T on ne s 32 37 42 47 I l I F I l 20 23 26 2 9 I l I I l I 16 5 16 5 16 5 16 5 I I I l I I l B N L 12 14 16 18 \ I U K . \ 10 6 11 1 11 6 12 1 I l I I I - I IR L I I 10 10 10 10 l I I I l D K 13 0 13 0 13 0 13 0 \ \ I I I l G R I I 15 15 15 15 I | | | | E E C | | 49 0 50 5 52 0 53 5 I l P ol an d D T on ne s 53 8 54 3 55 0 55 5 I I I F \ 11 1 12 1 13 1 14 2 I - I \ \ I 18 0 18 8 19 5 20 0 I l I l I I B N L I l 26 31 35 40 I l I l I I I l U K I l 12 0 13 1 14 3 15 7 I I I I I l IR L I l 4 4 4 5 I l I l I l I l D K I l 27 9 27 9 27 9 2 7 9 | | I I I l G R I I 35 35 35 35 I I - \ E E C I l 1 29 3 1 33 2 1 37 2 1 41 3 31 . 12 . 83 (') Se e A pp en di x. 31 . 12 . 83 C at e ­ go ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s . M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 11 7 (c on t'd ) R om an ia D F I B N L U K IR L D K G R E E C T on ne s 10 1 39 3 66 37 84 4 11 4 70 0 11 0 39 5 72 43 91 4 12 4 72 8 11 9 39 7 79 46 98 4 13 4 75 7 12 8 39 9 85 49 10 6 4 14 5 78 7 11 8 ex 62 .0 2 B ib ) Be d lin en , ta bl e lin en an d ki tc he n lin en ; cu rta in s an d ot he r fu rn ish in g ar ti cl es : Bu lg ar ia I U K T on ne s 1 " 1 o I " I o 62 .0 2- 15 B. O th er : Be d lin en of fla x or ra m ie , ot he r th an kn it te d or cr oc he te d C ze ch o ­ sl ov ak ia F G R T on ne s o o o o o C) o (J) 11 9 ex 62 .0 2 B II b) III b) Be d lin en ,t ab le lin en ,t oi le t lin en an d ki tc he n lin en ; cu rta in s an d ot he r fu rn ish in g ar tic le s: Bu lg ar ia I U K T on ne s. 1 o 1 O ) ( ¢) 1 &lt; ¢) 62 .0 2- 61 ,7 5 B . O th er : Ta bl e lin en , to ile t lin en an d ki tc he n lin en of ¢f la x or ra m ie , ot he r th an kn it te d or cr oc he te d C ze ch o ­ sl ov ak ia D F I B N L U K IR L D K G R E E C T on ne s . 19 3 32 (4) 10 7 15 61 3 6 5 4 2 2 19 4 35 (4) 10 7 16 64 3 6 5 43 0 19 5 38 (4) 10 7 17 68 3 6 5 43 9 19 6 40 (4) 10 8 19 70 3 7 5 44 8 Official Journal of the European Communities No L 380 / 143 (') Se e ca te go ry 11 7. (J) Se e ca te go ry 11 9. (J) Se e ca te go ry 20 . (4) Se e A pp en di x. No L 380 / 144 . C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 11 9 (c on t'd ) - P ol an d D F I B N L U K IR L D K G R E E C T on ne s 33 0 23 2 15 9 16 64 4 7 4 81 6 33 5 23 5 16 2 19 72 4 8 5 84 0 34 0 23 8 16 5 24 80 4 9 6 86 6 34 5 2 4 2 16 8 27 89 4 ' 10 7 89 2 r R om an ia D F v I B N L U K IR L D K G R E E C T on ne s 20 4 36 30 18 53 1 10 4 35 6 20 5 39 33 20 58 1 10 4 37 0 20 6 42 37 22 63 1 10 4 38 5 20 7 45 40 24 68 1 11 4 40 0 12 1 ex 59 .0 4 I Tw in e, co rd ag e, ro pe s an d ca bl es , pl ai te d or no t: P ol an d D F I B N L U K T on ne s 9 39 10 39 11 39 12 39 59 .0 4- 60 Tw in e, co rd ag e, ro pe s an d ca bl es , pl ai te d or no t, of fla x or ra m ie \ 4 4 5 5 4 6 5 4 7 5 5 8 IR L D K G R 1 2 3 1 2 3 1 2 3 1 2 3 E E C 67 70 72 75 Official Journal of the European Communities . 31 . 12 . 83 31 . 12 . 83 Official Journal of the European Communities No L 380/ 145 Appendix to Annex III Category Third country Provision 1 Peru In addition to the quantitative limit fixed in the Annex, the following additional quantity was agreed for cotton yarn classified as 56 count (British) (94 metric count) for 1983 to 1986 falling within NIMEXE codes 55.05-21 , 25 , 27, 29, 55 , 57 , 85 and 87 which are divided in the following way : (tonnes) D F I BNL UK IRL DK GR EEC 223 33 156 93 35 27 221 12 800 2 - Bulgaria The quantitative limit for Benelux includes synthetic fabric falling within category 3 . 2 a) Bulgaria The quantitative limit for Benelux includes synthetic fabric other than unbleached or bleached falling within category 3 a). 2 Colombia The quantitative limits include synthetic fabric falling within category 3 . 3 Malaysia The quantitative limits include cotton fabric falling within category 2 . 3 Thailand The quantitative limits include cotton fabric falling within category 2 . 3 a) Malaysia The quantitative limits include cotton fabric other than unbleached or bleached falling within category 2 a). 3 a) Thailand The quantitative limits include cotton fabric other than unbleached or bleached falling within category 2 a). 4 South Korea A reduction of 5 000 pieces per year on the quantitative limit shown for Germany was agreed to take account of recorded cases of import fraud (in other words a total reduction of 20 000 pieces for 1983 to 1986 . 4 Egypt Quantitative limits fixed for all Member States only concern cotton products falling within NIMEXE codes 60.04-19, 23 , 71 , 79 and 89 . The quantitative limits for Germany include 150 000 pieces per year for the 'Partners des Fortschritts ' Fair in Berlin . 6 Hong Kong Within the quantitative limits there are the following sub-ceilings for long trousers falling within NIMEXE codes 61.01-72 , 74 and 76 and 61.02-66, 68 and 72 broken down as follows : (1 000 pieces) D F I BNL UK IRL DK GR EEC 1983 15 214 745 605 2 488 20 465 68 2 270 145 42 000 1984 15 257 802 646 2 501 20 516 69 2 274 145 42 210 1985 15 298 860 690 2 511 . 20 567 70 2 278 147 42 421 1986 15 340 913 738 2 525 20 616 71 2 282 148 42 633 7 South Korea A reduction of 354 000 pieces per year on the quantitative limit shown for Germany was agreed to take account of recorded cases of import fraud (in other words a total reduction of 1 415 637 pieces for the period 1983 to 1986). No L 380/ 146 Official Journal of the European Communities 31 . 12 . 83 Category Third country Provision 8 South Korea ¢ Reductions of 2 990 000 and 164 000 pieces on the quantitative limits shown for Germany and Benelux respectively were agreed to take account of recorded cases of import fraud for 1983 . For the period 1984 to 1986 the respective annual reduction amounts to 2 227 000 pieces for Germany and 164 000 pieces for Benelux (in other words a total of 9 670 000 and 655 209 pieces respectively for the period 1983 to 1986). 20 Bulgaria The quantitative limit includes products falling within category 39 . 20 Egypt Quantitative limits only concern cotton products falling within NIMEXE codes 62.02-12 and 13 . 20 Czecho ­ slovakia Including products falling within category 118 . 12 South Korea An annual reduction of 4 385 000 pairs on the quantitative limit shown for Germany was agreed to take account of recorded cases of import fraud for 1983 . For the period 1984 to 1986 , the annual reduction amounts to 4 060 000 pairs . (in other words a total reduction of 16 564 000 pairs for the period 1983 to 1986). 14 A South Korea For the United Kingdom the quantitative limits apply to garments made from fabrics falling within heading Nos 59.08 , 59.11 and 59.12 of the Common Customs Tariff, impregnated fabrics, impregnated coats and other impregnated garments falling within NIMEXE codes 60.01-01 and 09 . 15 A South Korea For the United Kingdom the quantitative limits apply to garments made from fabrics falling within heading Nos 59.08 , 59.11 and 59.12 of the Common Customs Tariff, impregnated coats and other impregnated garments falling within NIMEXE codes 61.02-05 and 07 . 15 B Philippines The quantitative limit for Germany includes 50 000 pieces reserved each year for the 'Partners des Fortschritts ' Fair in Berlin . 17 South Korea An annual reduction of 17 250 pieces on the quantitative limit shown for Germany was agreed to take account of recorded cases of import fraud (in other words a total reduction of 69 000 pieces for the period 1983 to 1986). 19 India The quantitative limit only covers the products falling within NIMEXE codes 61.05-30 and 99 . 21 South Korea An additional flexibility of 1,5 % transfer between categories for products falling within category 17 is available . An annual reduction of 260 000 pieces on the quantitative limit shown for Germany was agreed to take account of recorded cases of import fraud for 1983 . For the period 1984 to 1986, the annual reduction amounts to 111 000 pieces (in other words in total a reduction of 594 000 pieces). 24 Brazil Within . the quantitative limits for Germany and France there are the fol ­ lowing sub-ceilings for women's nightdresses falling within NIMEXE codes 60.04-53 and 83 (1 000 pieces) 1983 1984 1985 1986 D 400 416 433 450 F 25 26 26 28 31 . 12 . 83 Official Journal of the European Communities No L 380/ 147 Category Third country Provision Pakistan Romania The quantitative limit covers products falling within NIMEXE codes 60.04-51 , 53 , 81 and 83 only. Within the quantitative limit for Germany there are the following sub ­ ceilings for women's nightdresses falling within NIMEXE codes 60.04-53 and 83 : (1 000 pieces) 1983 80 1984 83 1985 87 1.986 90 Singapore Within the quantitative limit there are the following sub-ceilings for women's nightdresses falling within NIMEXE codes 60.04-53 and 83 : (1 000 pieces) D F I BNL UK IRL DK GR EEC 1983 100 36 16 28 28 2 5 5 220 1984 101 37 18 29 31 2 6 5 229 1985 102 38 20 30 34 2 7 5 238 1986 103 39 22 31 37 2 8 5 247 Thailand 24 24 24 24 26 78 81 81 38 A 58 58 66 10 Czecho ­ slovakia Czecho ­ slovakia South Korea The quantitative limits cover products falling within NIMEXE codes 60.04-51 , 53 , 81 and 83 only. The quantitative limit for France includes products falling within category 27 . The quantitative limit includes products falling within category 8 1 . The quantitative limit includes products falling within category 78 . For the United Kingdom the quantitative limits do not apply to garments made from fabrics falling within heading Nos 59.08 , 59.11 and 59.12 of the Common Customs Tariff, impregnated coats and other impregnated garments falling within NIMEXE codes 61.01-01 and 09 and 61.02-05 and 07 . The quantitative limits include products falling within category 78 . The quantitative limit includes products falling within category 38 B. Hong Kong Czecho ­ slovakia Imports into Greece are subject to special provisions . Czecho ­ slovakia Poland Romania The quantitative limits only cover industrially made carpets . Czecho ­ slovakia The quantitative limit for Germany does not cover electric blankets falling within NIMEXE code 62.01-10 . Within the quantitative limit shown for the United Kingdom there are the following sub-ceilings for products falling within NIMEXE code 60.02-40 : South Korea (1 000 pairs) 1983 183 1984 190 1985 198 1986 206 An annual reduction of 135 000 pairs on the quantitative limit shown for the United Kingdom was agreed to take account of recorded cases of import fraud (in other words a total reduction of 541 056 pairs for the period 1983 to 1986). No L 380/ 148 Official Journal of the European Communities 31 . 12 . 83 Category Third country Provision 10 Hong Kong Within the quantitative limit for the United Kingdom there are the following sub-ceilings for products falling within NIMEXE code 60.02-40 : (1 000 pairs) 1983 1984 1985 1986 17 000 17 340 17 687 18 041 10 Hungary Quantitative limits shown for France only cover products falling within NIMEXE codes 60.02-50, 60 , 70 and 80 . 10 Macao Within the quantitative limit for the United Kingdom there are the following sub-ceilings for gloves falling within NIMEXE code 60.02-40 : (1 000 pairs) 1983 1984 1985 1986 500 510 520 530 10 Pakistan The quantitative limits cover products falling within NIMEXE codes 60.02-50, 60 70 and 80 only. 10 Thailand Within the quantitative limit shown for the United Kingdom there are the following sub-ceilings for products falling within NIMEXE code 60.02-40 : (1 000 pairs) 1983 1984 1985 1986 600 636 674 715 67 Czecho ­ slovakia Hungary 1 The quantitative limit for Germany does not cover elastic stockings J falling within NIMEXE code 60.06-92 . 70 South Korea A reduction of 1 080 000 pieces on the quantitative limits shown for Ger ­ many was agreed to take account of recorded cases of import fraud for 1983 . For the following years , the respective annual reduction will amount to 921 000 pieces (in other words a total reduction of 3 844 000 pieces for the period 1983 to 1986). 72 Hong Kong With the exception of Benelux, the quantitative limits cover knitted or crocheted bathing costumes only, falling within NIMEXE codes 60.05-11 , 13 and 15 and 60.06-91 . For Benelux the quantitative limit also includes woven bathing costumes falling within NIMEXE codes 61.01-22 and 23 and 61.02-16 and 18 . Within this quantitative limit there are the following sub-ceilings for woven bathing costumes falling within NIMEXE codes 61.01-22 and 23 and 61.02-16 and 18 : (1 000 pieces) 1983 1984 1985 1986 262 278 295 313 74 Macao The quantitative limits include products falling within category 75 (conversion rate 950 g/piece). 31 . 12 . 83 Official Journal of the European Communities No L 380/ 149 Category Third country Provision 91 South Korea The equivalence in pieces of quantitative limits indicated in the Annex is : (1 000 pieces) 1983 1984 1985 1986 D 162 165,6 169 172 F 22,6 26,2 30,2 34,8 I 18,2 21,2 24,4 28 BNL 81,2 81,6 82 82,4 UK 103,4 107,4 111,4 115,4 IRL 1,8 2 2,2 . 2,4 DK 4,4 5 5,8 6,6 GR 4,8 5,4 6 6,6 EEC 398,4 414,4 431 448,2 91 Romania Within the quantitative limit there is a sub-ceiling of 10 % for cotton tarpaulins . 109 Hong Kong Within the quantitative limit for France there are the following sub ­ ceilings for sails other than for windsurfers : (tonnes) 1983 83,4 1984 89 1985 95 1986 102 110 Czecho ­ slovakia Hungary The quantitative limit for Greece includes products falling within category 109 . 117 Bulgaria The quantitative limits for Italy and the United Kingdom include products falling within categories 118 and 119 . 119 Czecho ­ slovakia The quantitative limit for France includes products falling within category 118 . No L 380/ 150 Official Journal of the European Communities 31 . 12 . 83 ANNEX V referred to in Article 2 office for the purpose of carrying out the formalities for importing the product shall not ipso facto cast doubt upon the statements in the certificate Article 3 1 . The movement certificates and forms EUR. 1 and EUR. 2 and the certificates of origin form A and forms APR presented at the time of importation into the Community in order to obtain a tariff preference shall be accepted in place of the proof of origin stipulated in Article 1 . 2 . The proof of origin referred to in Article 1 shall not be required where goods are accompanied by a certificate conforming to the specimen and complying with the conditions set out in Regulation (EEC) No 3058 / 82 or (EEC) No 3059/ 82 (') or in the corresponding provisions which are to replace the said Regulations . 3 . Paragraph 2 shall also apply to goods accompanied by a certificate conforming to the specimen and complying with the conditions set out in Annex VII to this Regulation . 4 . Non-commercial imports exempt from production of the documents referred to in paragraph 1 in accordance with the provisions of the preferential arrangements concerned shall not be subject to the provisions of this Annex. 5 . The conditions upon which this Annex shall apply to non-commercial imports other than those covered by paragraph 4 shall be adopted in accordance with the procedure specified in Article 14 of Regulation (EEC) No 802/68 (2). Pending the implementation of these rules, the Member States may continue to apply the national rules in force in this field . PARTI Origin Article 1 1 . Products listed in Annex I, originating in one of the supplying countries listed in Annex II, may be imported into the Community in accordance with the arrangements established by this Regulation on production of a certificate of origin conforming to the specimen attached to Annex VI . Products listed in Annex I, originating in Hong Kong, shall be accompanied by a certificate of origin conforming to the special specimen marked 'Hong Kong', attached to Annex VI . 2 . The certificates of origin shall be issued by the competent governmental authorities of the supplying country if the products in question can be considered products originating in that country within the meaning of the relevant rules in force in the Community. 3 . However, products listed in Annex I other than those falling within groups I or II may be imported into the Community in accordance with the arrangements established by. the Regulation on production of a declaration by the exporter or supplier on the invoice or, where there is no invoice , on another commercial document relating to the products in question, to the effect that the said products originate in the supplying country where the declaration is made within the meaning of the relevant rules in force within the Community. 4 . Paragraph 3 shall not apply to products origi ­ nating in Egypt, Hong Kong, Thailand or Singapore . 5 . Where different criteria for determining origin are fixed in respect of products falling within a single category and a single tariff heading, the certificate or declaration must include a description of the goods which is sufficiently detailed to allow assessment of the criterion on the basis of which the certificate was issued or the declaration made . Article 2 The discovery of slight discrepancies between the entries made in the certificate of origin and those made in the documents produced to the customs PART II Administrative cooperation Article 4 The Commission shall supply the Member ^States' authorities with the names and addresses of the auth ­ (') OJ No L 328 , 24 . 11 . 1982 , pp. 1 and 26 . O OJ No L 148 , 26 . 6 . 1968 , p . 1 . 31 . 12.83 Official Journal of the European Communities No L380/151 orities in the supplying countries competent to issue certificates of origin and export licences together with specimens of stamps used by these authorities . Article 5 1 . Subsequent verification of certificates of origin or export licences shall be carried out at random, or whenever the competent Community authorities have reasonable doubt as to the authenticity of the certi ­ ficate of origin or export licence or as to the accuracy of the information regarding the true origin of the products in question . In such cases the competent authorities in the Community shall return the certificate of origin or the export licence or a copy thereof to. the competent governmental authority in the supplying country concerned, giving, where appropriate, the reasons of form or substance for an enquiry. If the invoice has been submitted , such invoice or a copy thereof shall be attached to the certificate of origin or export licence or copy thereof. The competent authorities shall also forward any information that has been offered suggesting that the particulars given on the said certificate or the said licence are inaccurate . 2 . The provisions of paragraph 1 above shall also be applicable to subsequent verifications of the declarations of origin referred to in Article 1 (3) of this Annex. 3 . The results of the subsequent verifications carried out in accordance with paragraphs 1 and 2 shall be communicated to the competent authorities of the Community within three months at the latest . The information communicated shall indicate whether the disputed certificate or licence or declaration applies to the goods actually exported and whether the goods are eligible for export to the Community under this Regulation . The competent authorities of the Community may also request copies of all documentation necessary to determine the facts fully and, in particular, the true origin of the goods ('). 4 . Should such verifications reveal abuse or major irregularities in the use of declarations of origin , the Member State concerned shall inform the Commission of this fact. The Commission shall pass the information on to the other Member States . At the request of a Member State or at the initiative of the Commission, the Committee on Origin shall , as soon as possible and in accordance with the procedure specified in Article 13 of Regulation (EEC) No 802/68 , examine whether it is desirable to require the production of a certificate of origin, in accordance with Article 1 ( 1 ) and (2), in respect of the products and the supplying country concerned . The decision shall be taken in accordance with the procedure specified in Article 14 of Regulation (EEC) No 802/68 . 5 . Random recourse to the procedure specified in this Article shall not constitute an obstacle to the release for home use of the products in question . ¢ Article 6 1 . Where the verification procedure referred to in Article 5 or where information available to the competent authorities in the Community indicates that the provisions of this Regulation are being contravened, the said authorities shall request the supplier country or countries concerned to carry out appropriate enquiries or arrange for such enquiries to be carried out concerning operations which are or appear to be in contravention of the provisions of this Regulation . The results of these enquiries shall be communicated to the competent authorities of the Community together with any other pertinent infor ­ mation enabling the true origin of the goods to be determined . 2 . In pursuance of the action taken under the terms of this Annex, the competent authorities of the Community may exchange any information with the competent governmental authorities of supplier countries which is considered of use in preventing the contravention of the provisions of this Regulation . 3 . Where it is established that the provisions of this Regulation have been contravened, the Commission, acting according to the procedure laid down in Article 14 of this Regulation, may agree with the supplier country or countries concerned to take such measures as are necessary to prevent recurrence of such contravention . (l) For the purpose of subsequent verification of certificates of origin, copies of the certificates as well as any export documents referring to them shall be kept for at least two years by the competent governmental authority in each supplying country. No L380/ 152 Official Journal of the European Communities 31 . 12.83 ANNEX VI referred to in Article 10 PARTI Classification Article 1 The classification of the textile products referred to in Article 1 ( 1 ) of this Regulation is based on the Annex to Council Regulation (EEC) No 950/68 (') on the 'Common Customs Tariff', as subsequently amended, and on the Annex to Council Regulation (EEC) No 1445/72 (2)j 'Nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE)', as sub ­ sequently amended . Article 2 On the initiative of the Commission or of a Member State , the Common Customs Tariff Nomenclature Committee, which was established by Council Regu ­ lation (EEC) No 97/69 (J), as subsequently amended, and the NIMEXE Committee, established by Council Regulation (EEC) No 1445/72, will examine urgently, in accordance with their respective jurisdiction and in conformity with the provisions of the aforementioned Regulations, all questions concerning the classification of products referred to in Article 1 ( 1 ) of this Regulation within the Common Customs Tariff and the NIMEXE in order to classify them in the appropriate categories . subject tp the present Regulation, within one month at the latest of their adoption . Such communication shall include : (a) a description of the products concerned ; (b) the relevant category, tariff heading or sub ­ heading and the NIMEXE code ; (c) the reasons which have led to the decision . Article 5 1 . Where a classification decision adopted in accordance with current Community procedures results in a change of classification practice or a change in category of any product subject to the present Regulation, the competent authorities of the Member States shall provide 30 days' notice , from the date of the Community's notification, before the decision is put into effect. 2 . Products shipped before the date of the application of the decision shall remain subject to earlier classification practice , provided that the goods in question are entered for importation within 60 days of that date . 3 . Paragraphs 1 and 2 above apply without prejudice to the preliminary provisions of the Annex 'Nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE)' to Council Regulation (EEC) No 1445/72 , as last amended by Commission Regulation (EEC) No 3589/ 83 (4). Article 6 Where a classification decision adopted in accordance with the established Community procedures referred to in Article 5 of this Annex involves a category of products subject to a quantitative limit, the Commission shall , without delay, initiate consul ­ tations in accordance with Article 14 of this Regu ­ lation, in order to reach an agreement on the necessary adjustments to the relative quantitative limits provided for in Annex II to this Regulation . Article 7 1 . Without prejudice to any other provision on this subject, where the classification indicated in the documentation necessary for importation of the products covered by this Regulation differs from the Article 3 The Commission shall inform supplier countries of any changes in the Common Customs Tariff or NIMEXE on their adoption by the competent auth ­ orities of the Community. Article 4 The Commission shall inform the competent auth ­ orities of supplier countries of any decisions adopted in accordance with the procedures in force in the Community relating to classification of products (') OJ No L 172 , 22 . 7 . 1968 , p . 1 . (2) OJ No L 161 , 17 . 7 . 1972, p . 1 . O OJ No L 14 , 21 . 1 . 1969, p . 1 . (4) OJ No L 364 , 27 . 12 . 1983 , p. 8 . 31 . 12.83 Official Journal of the European Communities No L 380/ 153 PART II Double-checking system Article 11 1 . The competent government authorities of the supplier countries shall issue an export licence (') in respect of all consignments of textile products subject to the quantitative limits established in Annex III up to the level of the said limits and the corresponding shares . 2 . The original of the export licence shall be presented by the importer for the purposes of the issue of the import authorization (2) referred to in Article 14 . Article 12 1 . The export licence shall conform to the specimen appended to this Annex ( 3) and may also contain a translation into another language . It shall certify inter alia that the quantity of goods in question has been set off against the quantitative limit and the share established for the category of the product concerned . 2 . However, in the case of Hong Kong, the export licence shall conform to the specimen attached to this Annex and bearing the words 'Hong Kong'. 3 . Each export licence shall cover only one of the categories of products listed in Annex III to this Regulation . Article 13 Exports shall be set off against the quantitative limits and shares established for the year in which the products covered by the export licence have been shipped within the meaning of Article 3 (4) of this Regulation (4). classification determined by the competent authorities of the Member State into which they are to be imported, the goods in question shall be provisionally subject to the import regime which, in accordance with the provisions of the present Regulation, is applicable to them on the basis of the classification determined by the aforementioned authorities . 2 . Member States shall inform the Commission without delay of the cases referred to in paragraph 1 and the Commission shall notify the competent auth ­ orities of the supplying countries of the details of the case in question. 3 . Member States, at the time of the communi ­ cation referred to in paragraph 2, shall specify if, following the application of the provisions of paragraph 1 , the quantities of the products which are the subject of divergence have been provisionally debited against a quantitative limit laid down for a category of products other than that indicated in the export licence referred to in Article 1 1 of this Annex. 4 . The Commission shall notify the competent authorities of the supplying countries concerned of the provisional debits referred to in paragraph 3, within 30 days of the date of such provisional debit. Article 8 In the cases referred to in Article 7 of this Annex, as well as in those cases of a similar nature raised by the competent authorities of the supplying countries, the Commission, if necessary, and in accordance with the procedure provided for in Article 14 of this Regu ­ lation, shall enter into consultations with the supplier country or countries concerned, in order to reach agreement on the classification definitively applicable to the products causing the divergence . Article 9 The Commission, in agreement with the competent authorities of the Member State or States of impor ­ tation and of the supplier country or countries , may, in the cases referred to in Article 8 of this Annex, determine the classification definitively applicable to the products causing the divergence . Article 10 When a case of divergence referred to in Article 7 cannot be resolved in accordance with Article 9 of this Annex, the Nomenclature Committee of the Common Customs Tariff and the NIMEXE Committee are required, in accordance with their respective competence and with the provisions of the Regulations setting up the aforesaid Committees, to establish definitively the classification of the goods concerned . (') In the case of India, Macao, the Philippines, Singapore and South Korea, an export certificate . For the purposes of this Regulation, the word 'licence' shall be. taken to include both licences and certificates . (2) In this Annex, the term 'import authorization' shall apply both to import authorization or equivalent document . referred to in Article 3 (3) of this Regulation . (J) In the case of Singapore, this provision will enter into force on 1 April 1983 . (4) In the case of India, a date of shipment other than that specified in Article 3 (4) of this Regulation may be agreed with the competent authorities . No L380/ 154 Official Journal of the European Communities 31 . 12.83 export licences issued by the competent authorities of the supplier countries on the basis of which the import authorizations have been issued . Article 16 Import authorizations or equivalent documents shall be issued without discrimination to any importer in the Community wherever the place of his establishment may be in the Community, without prejudice to compliance with the other conditions required under current rules . Article 1 7 1 . If the competent authorities of a Member State find that the total quantities covered by export licences issued by a supplier country for a particular category in any agreement year exceed the share established for that category, the said authorities shall suspend the further issue of import authorization or documents . In this event, these authorities shall immediately inform the authorities of the supplier country concerned and the Commission, and the special consultation procedure set out in Article 14 of this Regulation shall be initiated forthwith by the Commission . 2 . Exports of a supplier country not covered by export licences issued in accordance with the provisions of this Annex shall be refused the issue of import authorization of documents by the competent authorities of a Member State . However, if in exceptional cases the import of such products is allowed into a Member State by the competent authorities, the quantities involved shall not be set off against the appropriate share without the express agreement of the competent authorities of the supplier country concerned . Article 14 1 . The authorities of the Member State designated on the export licence as the country of destination of the goods concerned shall issue an import licence automatically within a maximum of five working days of the presentation by the importer of the original of the corresponding export licepce . This presentation must be effected not later than 31 March of the year following that in which the goods covered by the licence have been shipped . 2 . The import authorizations shall be valid for six months from the date of their issue . 3 . The import authorizations shall be valid only in the Member State which issued them . 4 . The importer's declaration or request to obtain the import authorization shall contain : (a) the names of the importer and exporter ; (b) the country of origin of the products or when different the country of export or of purchase ; (c) a description of the products including":  their commercial designation,  a description of the products in accordance with the tariff heading or subheading and/or the statistical code of the NIMEXE ; (d) the appropriate category and the quantity in the appropriate unit as indicated in Annex III to this Regulation for the products in question ; (e) the value of the products , as indicated in box 12 of the export licence ; (f) where appropriate, dates of payment and delivery and a copy of the bill of lading and of the purchase contract ; (g) date and number of the export licence ; (h) any internal code used for administrative purposes ; ( i) date and signature of importer . 5 . Importers shall not be obliged to import the total quantity covered by an import authorization in a single consignment. Article 15 The validity of import authorizations issued by the authorities of the Member States shall be subject to the validity of and the quantities indicated in the PART III Form and production of export certificates and certi ­ ficates of origin and common provisions Article 18 1 . The export licence and the certificate of origin may comprise additional copies duly indicated as such . They shall be made out in English , French or Spanish . If they are completed by hand, entries must be in ink and in printscript. These documents shall 31 . 12.83 Official Journal of the European Communities No L380/155 measure 210 x 297 mm . The paper used must be white writing paper, sized, not containing mechanical pulp (') and weighing not less than 25 g/m2 . Each part shall have a printed guilloche pattern back ­ ground making any falsification by mechanical or chemical means apparent to the eye ( 2). If the documents have several copies only the top copy, which is the original , shall be printed with the guilloche pattern background. This copy shall be clearly marked as 'original' and the other copies as 'copies'. Only the original shall be accepted by the competent authorities in the Member States as being valid for the provisions of export in accordance with the provisions of this Regulation . 2 . Each document shall bear a standardized serial number, whether or not printed, by which it can be identified . 3 . This number shall be composed of the following elements (3)  two letters identifying exporting country as follows :  two letters identifying Member State of destination as follows : BL = Benelux DK = Denmark DE = Federal Republic of Germany FR = France GB = United Kingdom GR = Greece IE = Ireland IT = Italy  a one-digit number identifying quota year, corresponding to the last figure in the respective Agreement year, e.g. ' 3 ' for 1983,  a two-digit number identifying the particular issuing office concerned in exporting country,  a five-digit number running consecutively from 00001 to 99999 allocated to the respective Member State of destination . Article 19 The export licence and the certificate of origin may be issued after the shipment of the products to which they relate . In such cases they shall bear the endorsement 'delivre a posteriori ' or 'issued retrospectively' or 'expedido con posterioridad'. Article 20 In the event of theft, loss or destruction of an export licence or a certificate of origin, the exporter may apply to the competent governmental authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession . The duplicate licence or certificate issued in this way shall bear the endorsement 'duplicata' or 'duplicate' or 'duplicado'. The duplicate shall bear the date of the original licence or certificate . Bangladesh . = BD Brazil = BR Bulgaria = BG Colombia = CO Czechoslovakia = CS Egypt = EG Guatemala = GT Haiti = HT Hong Kong = HK Hungary = HU India = IN Indonesia = ID Macao = MO Malaysia = MY Mexico = MX Pakistan = PK Peru = PE Philippines = PH Poland = PL Romania = RO Singapore = SG South Korea = KR Sri Lanka = LK Thailand = TH Uruguay  UY (') This is not obligatory for Bangladesh, Egypt, Hong Kong, India and South Korea. (2) This is not obligatory for Hong Kong. (3) In the case of Brazil , Colombia, Singapore, Haiti , Guatemala, South Korea and India, this provision will enter into force at a later date . In the case of Hong Kong, this provision is not applicable to the certificate of origin . class="page"> 1 Exporter ( name ; full address , country ) Exportateur ( nom , adresse complete , pays ) ORIGINAL 2 No 3 Quota year AnnÃ ©e contingentaire 4 Category number Numero de catÃ ©gorie 5 Consignee ( name , full address , country) Destinataire ( nom . adresse complete , pays ) CERTIFICATE OF ORIGIN (Textile products) CERTIFICAT D'ORIGINE (Produits textiles) 6 Country of origin Pays d'origine / Country ot destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplemental 10 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DESIGNATION DES MARCHANDISES 11 Quantity (') Quantity (') 12 FOB Value { ») Valeur fob (') (') S ho w ne t w eig ht ( k g ) an d al so qu an tity in th e un it pr es cr ib ed fo r c at eg or y w he re ot he r th an ne t w eig ht - In di qu er le po id s ne t e n kil og ra m m es ai ns i q ue la qu an tit Ã © da ns l'u ni tÃ © pr Ã ©v ue po ur la ca tÃ © go rie si ce tte un itÃ © n' es t pa s le po ids n e t . (2 ) In th e cu rr en cy of th e sa le co nt ra ct - D an s la m on na ie du co nt ra t de v e n te . 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPETENTE I. the undersigned , certify that the goods described above originated in the country shown in box No 6 , in accordance with the provisions in force in the European Economic Community . Je soussignÃ © certifie que les marchandises d6sign6es ci-dessus sont originaires du pays figurant dans la case 6 , conformÃ ©ment aux dispositions en vigueur dans la Communaut6 6conomique europ6enne . 14 Competent authority ( name , full address , country ) AutoritÃ © competente ( nom . adresse complete , pays) At - A on - le ( Signature ) ( Stamp - Cachet ) class="page"> EXPORTER ( Full Name A Address ) Certificate No. CONSIGNEE ( If required) GOVERNMENT OF HONG KONG CERTIFICATE OF HONG KONG ORIGIN Carrier Port of Loading Date of Departure Country of Destination Port of Discharge Final Destination . If on Carriage Factory Number ( on or about ) Mark(s ) &amp; Number(s ) Number and Type of Packages A Description of Goods Quantity or Weight tin words and figures ) Brand Names or Labels ( if any ) I hereby certify that the goods described above were made in Hong Kong. I further certify that the goods described above meet the origin rules of the European Economic Community . ( ») for Director of Trade, Industry &amp; Customs ( ¢) Thf certification mav be stamped on the certificate . class="page"> ORIGINAL 2 No1 Exporter ( name, full address , country) Exportateur (nom , adresse complete , pays) i Quota year AnnÃ ©e contingentaire 4 Category number NumÃ ©ro de cat6gorie 5 Consignee (name, full address , country) Destinataire (nom , adresse compete , pays) EXPORT LICENCE (Textile products) LICENCE D'EXPORTATION (Produits textiles) 6 Country of origin Pays d'origine 7 Country of destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DESIGNATION DES MARCHANDISES 11 Quantity ( 1 ) Quantity (') 12 FOB Value (2) Valeur fob (2) f ) Sh ow ne t w eig ht ( k g ) an d al so qu an tity in th e un it pr es cr ibe d fo r c at eg or yw he re ot he rt ha n ne t w eig ht - In di qu er le po ids ne t e n kil og ra m m es ai ns i q ue la qu an titÃ © da ns l'u ni tÃ © pr Ã ©v ue po ur la ca tÃ © go rie si ce tte un itÃ © n' es t p as le po ids n e t . (*) In th e cu rr en cy of th e sa le co nt ra ct - Da ns la m on na ie du co nt ra td e v e n te . 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPETENTE I , the undersigned, certify that the goods described above have been charged against the quantitative limit established for the year shown in box No 3 in respect of the category shown in box No 4 by the provisions regulating trade in textile products with the European Economic Community . Je soussignÃ © certifie que les marchandises d6sign6es ci-dessus ont 6t6 imputÃ ©es sur la limite quantitative fix6e pour l'annÃ ©e indiqu6e dans la case 3 pour la cat6gorie d6sign6e dans la case 4 dans le cadre des dispositions r6gissant les ^changes de produits textiles avec la Communaut6 6conomique europ6enne . 14 Competent authority (name, full address , country) AutoritÃ © compÃ ©tente ( nom, adresse complete, pays) At - A . , on - le ... (Signature) (Stamp - Cachet) class="page"> EXPORT LICENCE (TEXTILES) FORM 5 Exporter i S ime &lt;V Address) Audit No. HONG KONG GOVERNMENT import and Export Ordinance ( Cap . 60 ) Import and Export (General ) Regulations B R No Tel No . Licence No . and Date of Issue . Receipt No . and Dale of Receipt . Consignee Issue of this licence is approved . for Director of ] rade. industry &amp; Customs MANUFACTURER 'S DECLARATION I. principal official of I Name and Address of Manufacturer ' t Co .) hereby declare that I am ( he manufacturer of the goods in respect of which this application is made . ** and that I agree to supply the quota m stated below . ¢ ¢ Delete if not applicable C O ,/C P C Number Tel . No Date Signature and Chop Carrier Date of Departure Country of Destination FOR CONDITIONS OF ISSUE PLEASE SEL OVERLEAF Mark (s ) aw) Number(s ) No . or UnitsNo . of packages Full Description of Goods ( State Country of Origin of raw materials ) Value f.o.b . HK.S c.i f value in currency of payment Total Amount Total Amount Item No . Category / Sub ­ Category or Commodity Item Code No . Name of Quota / Export Authorization / Permit Holder Quota Reference ( see ¢ below ) Quantity Shipped in Quota Units EXPORTER 'S DECLARATION principal official of ( Name end Address of Exporter 's Co .) hereby declare that I am « V. exporter of the packages of goods in respect of which this application is made and that the particulars given herein are true . ¢ Insert here :  Type of Ouota : Export Authorisation Number . Swing Transfer or A Type Transfer Number or Quota Permit Number as appropriate . Dale Signature and Chop No L 380/ 164 Official Journal of the European Communities 31 . 12 . 83 Conditions of issue of this licence include the following : ( 1 ) This form must be submitted in quadruplicate . (2) The original must be surrendered . to the shipping or airline company, and returned by their agent to the Trade , Commerce &amp; Industry Department together with the relevant manifest, within 14 days after the day on which the goods are exported as required by Section 11 of the import and export ordinance, Cap. 60 . (3) The exporter must file an export declaration in respect of items on this licence . (4) This licence is valid for 28 days from the date of issue, unless otherwise stated. Note : Provided there are no complications, the licence will be ready for collection two clear working days (i.e. excluding Sundays and public holidays) after the date upon which the form is received . 31.12.83 Official Journal of the European Communities No L380/ 165 ANNEX VII referred to in Article 4 Cottage industry and folklore products In the case of Bangladesh , Guatemala, Indonesia, Malaysia, Sri Lanka and Thailand, the following shall be entered in box 11 of the certificate : '(d) traditional handicraft batik fabrics and textile articles made from such batik fabrics ( 2)', and '(d) tissus artisanaux traditionnels "batik" et articles textiles fabriquÃ ©s Ã partir de tels tissus "batik" O'. In the case of India and Pakistan , the title of the certificate is as follows : 'Certificate in regard to handloom fabrics , products of the cottage industry and traditional folklore products , issued in conformity with and under the conditions regulating trade in textile products with the European Economic Community', 1 . The exemption provided for in Article 4 in respect of cottage industry products shall apply only to the following types of product : (a) fabrics woven on looms operated solely by hand or foot, being fabrics of a kind traditionally made in the cottage industry of each supplier country ; (b) garments or other textile articles of a kind traditionally made in the cottage industry of each supplier country, obtained manually from the fabrics referred to above and sewn exclusively by hand without the aid of any machine . In the case of India and Pakistan , the exemption shall apply to cottage industry products made by hand from the products described in paragraph (a) ; (c) traditional folklore products of each supplier country, made by hand, in a list annexed to the bilateral agreements concerned ; (d) in the case of Bangladesh, Guatemala, Indonesia, Malaysia, Sri Lanka and Thailand, traditional handicraft batik fabrics and textile articles made from such batik fabrics whether sewn by hand or on a hand- or foot-operated sewing machine . Batik fabrics shall be defined as follows : handicraft batik fabrics are made according to a traditional process whereby colours and shades are applied to white or unbleached fabric. This process is carried out by hand in three stages : (i) application of wax to the fabric by hand ; (ii) dyeing or painting (colour is applied either by the traditional craft method of dyeing, or by hand painting) ; ( iii) removal of wax by boiling the fabric. These three treatments are carried out for each of the colours or shades applied to the fabrics . 2 . Exemption shall be granted only in respect of products covered by a certificate conforming to the specimen attached to this Annex and issued by the competent authorities in the supplier country. 'Certificat relatif aux tissus tissÃ ©s sur mÃ ©tier Ã main et aux produits faits avec ces tissus de fabrication arti ­ sanale et aux produits relevant du folklore traditionnel dÃ ©livrÃ © en conformitÃ © avec et sous les conditions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne', and paragraph (b) in box 11 shall read as follows : '(b) hand-made cottage industry products made of the fabrics described under (a) (2)', '(b) produits de fabrication artisanale faits Ã la main avec les tissus dÃ ©crits sous (a) (2)'. The certificates shall specify the grounds on which exemption is granted . 3 . Should imports of any product covered by this Annex reach proportions liable to cause problems within the Community, consultations with the supplying countries shall be initiated as soon as possible , with a view to resolving the situation by the adoption of a quantitative limit, in accordance with Article 11 of this Regulation ('). (') This arrangement does not concern India . class="page"> 2 No1 Exporter ( name , full address , country)Exportateur ( nom , adresse complÃ ¨te , pays ) ORIGINAL CERTIFICATE in regard to HANDLOOMS , TEXTILE HANDICRAFTS and TRA ­ DITIONAL TEXTILE PRODUCTS , OF THE COTTAGE INDUSTRY , issued in conformity with and under the conditions regulating trade in textile products with the European Economic Community 3 Consignee ( name , full address , country) Destinataire ( nom . adresse complÃ ¨te , pays ) CERTIFICAT relatif aux TISSUS TISSES SUR MÃ TIERS A MAIN , aux PRO ­ DUITS TEXTILES FAITS A LA MAIN , et aux PRODUITS TEXTILES RELEVANT DU FOLKLORE TRADITIONNEL , DE FABRICATION ARTISANALE , dÃ ©livrÃ © en conformitÃ © avec et sous les conditions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne 4 Country of origin Pays d'origine 5 Country of destination Pays de destination 6 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 7 Supplementary details Donnfces supplementaires 8 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 9 Quantity Quantity 10 FOB Valued) Valeur fob (') 1 1 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I. the undersigned, certify that the consignment described above includes only the following textile products of the cottage industry of the country shown m box No 4 : a ) fabrics woven on looms operated solely by hand or foot ( handlooms) (*) b) garments or other .textile articles obtained manually from the fabrics described under a ) and sewn solely by hand without the aid of any machine ( handicrafts ) ( 2 ) c) traditional folklore handicraft textile products made by hand , as defined in the .list agreed between the European Economic Community and the country shown in box No 4 . Je soussignÃ © certifie que l'envoi dÃ ©crit ci-dessus contient exclusivement les produits textiles suivants relevant de la fabrication artisanale du pays figurant dans la case 4 : a) tissus tissÃ ©s sur des mÃ ©tiers actionnÃ ©s Ã la main ou au pied (handlooms) ( 2 ) b) vÃ ªtements ou autres articles textiles obtenus manuellement Ã partir de tissus dÃ ©crits sous a ) et cousus uniquement Ã la main sans l'aide d'une machine ( handicrafts ) ( 2 ) c) produits textiles relevant du folklore traditionnel fabriquÃ ©s Ã la main , comme dÃ ©finis dans la liste convenue entre la CommunautÃ © Ã ©conomique europÃ ©enne et le pays indiquÃ © dans la case 4 . C ) In th e cu rr en cy of th e sa le co nt ra ct - O an s la m on na ie du co nt ra t de v e n te . (2 ) D el et e as ap pr op ria te - Bi ffe r la ( l e s ) m en tio n( s ) in u ti le (s ) . 12 Competent authority ( name , full address , country) Autoritfe compfetente ( nojn , adresse compete , pays) At  A on - le (Signature) ( Stamp - Cachet ) class="page"> 31 . 12.83 Official Journal of the European Communities No L 380/169 ANNEX VIII referred to in Article 4 (2) and in Annex VII INDIA PAKISTAN ANNEX IX referred to in Articles 6, 8, 1 1 and in Annex X BULGARIA CZECHOSLOVAKIA POLAND ROMANIA HUNGARY No L 380/ 170 Official Journal of the European Communities 31 . 12 . 83 ANNEX X referred to in Article 6 (5 )  with the lowest prices applied by a third country to the same product in the three months preceding the request for consultation, and which have not led to the adoption of any measure by the Commission . Article 2 ¢ Hungary and Bulgaria 1 . Should a Member State note that one of the textile products in Annex I is imported from Hungary or Bulgaria into the Community at prices falling below the price range usual under conditions of normal competition , and therefore causes or threatens to cause serious harm to the Community producers of the same products , similar products or products in direct competition , the Commission may request consultations with Hungary or Bulgaria . Article 1 Romania 1 . Should a Member State find that one of the textile products in Annex I, originating in and coming from Romania, is imported into the Community at an abnormally low price, falling short of the normal competitive amount, so as to cause or threaten to cause serious harm to the Community producers of products which are similar or in direct competition, the Commission may request consultations with Romania . 2 . Should agreement not be reached during the aforementioned consultations within a period of 30 days from the date on which consultations are requested , the Commission may, in accordance with the procedure provided for in Article 15 , authorize the Member State concerned temporarily to suspend imports of the product in question . 3 . In quite exceptional and grave circumstances , when imports into the Community of a Romanian textile product at abnormally low prices would be likely to cause damage which it would be difficult to repair, the parties will embark on emergency consul ­ tations which must be held within a maximum period of five working days from the day on which the Commission gives notification of its request for consultation . If within this period of five working days the parties should not reach a mutually acceptable agreement making it possible to deal with the situation , the Commission may, in accordance with the procedure provided for in Article 15 , authorize the Member State concerned to suspend the issuing of documents permitting the import of the product in question . 4 . In order to determine whether the price of a textile product is abnormally low, falling short of the normal competitive amount, the price will be compared :  with the prices of similar national products at a comparable stage in the marketing process on the market of the importing country,  with the prices which are general for similar products sold under normal conditions by other exporting countries on the market of the importing country, and 2 . If during the aforementioned consultations agreement is not reached within a period of 30 days from the date of the Commission request, and if shipments of the product in question continue to be made at prices lower than the price range usual under conditions of normal competition and therefore cause or threaten to cause serious harm to the Community producers referred to in paragraph 1 , the Commission may, while continuing consultations with a view to reaching a mutually acceptable solution, authorize , in accordance with the procedure provided for in Article 15 , the Member State concerned to suspend imports of the shipments in question . 3 . In critical situations , when imports of specific textile products at prices lower than the price range usual under conditions of normal competition threaten to cause damage which it would be difficult to repair, the Commission may, in accordance with the procedure provided for in Article 15 , authorize the Member State concerned temporarily to suspend imports of the product in question . In that case , consultations will be embarked on without delay, and in any case within a period of five days from the date of the Commission's request, with a view to reaching a mutually acceptable solution . 4 . For the purposes of applying the provisions of this Article and determining whether the price of a 31 . 12 . 83 Official Journal of the European Communities No L 380/ 171 textile product is 'lower than the price range usual under conditions of normal competition5 , these prices may be compared :  with the prices of similar products at a comparable stage in the marketing process on the market of the importing country,  with the prices which are general for such products sold under normal commercial conditions by other exporting countries on the market of the importing country, and  with the lowest prices applied for such products sold under normal commercial conditions by any other exporting country during the three months preceding the request for consultation, and which have not led to the adoption of any measure by the Commission . Article 3 Poland and Czechoslovakia 1 . Should a Member State consider that one of the textile products listed in Annex I is being imported into the Community from Poland or Czechoslovakia at a price abnormally lower than the normal competitive amount, thus causing or threatening to cause serious harm to the Community producers of products which are similar or in direct competition,, the Commission may request consultations with Poland or Czechoslovakia . 2 . In order to determine whether the price of a textile product is abnormally lower than the normal competitive amount, the price may be compared :  with the prices of similar national products at a comparable stage in the marketing process on the market of the importing country,  with the prices which are general for similar products sold under normal conditions by other exporting countries on the market of the importing country, and  with the lowest prices applied by a third country to the same product in the course of normal commercial transactions in the three months preceding the request for consultation, and which have not led to the adoption of any measure by the Community. 3 . Should agreement not be reached during the consultations referred to in paragraph 1 above within a period of 30 days from the date on which consul ­ tations are requested by the Commission and pending a mutually satisfactory outcome of the consultations , the Commission may, in accordance with the procedure provided for in Article 15 , authorize the Member State concerned temporarily to suspend imports of the products in question . 4 . In quite exceptional and grave circumstances , when deliveries of products imported from Poland or Czechoslovakia are being effected in the Community at prices abnormally lower than the normal competitive level and would be likely to cause damage which it would be difficult to repair, the Commission may, in accordance with the procedure provided for in Article 15 , authorize the Member State concerned temporarily to suspend imports of the product in question pending a solution to be agreed in the course of consultations . The said consultations will be embarked on without delay, and in any case within a period of five days from the date of the Commission's request. Before suspension, Czechoslovakia is given 10 working days' notice in order to remedy the situation . No L380/172 Official Journal of the European Communities 31 . 12 . 83 ANNEX XI referred to in Article 8 BRAZIL ANNEX XII referred to in Articles 5, 8, 11 , 13 and 14 HONG KONG ANNEX XIIA referred to in Articles 5, 8 , 11 , 13 and 14 MACAO ANNEX XII B referred to in Articles 5, 8, 11 , 13 and 14 SOUTH KOREA 31 . 12.83 Official Journal of the European Communities No L 380/ 173 ANNEX XIII referred to in Article 6 Outward processing traffic Article 1 Re-imports into the Community of textile products listed in column 1 of the table attached to this Annex and effected in accordance with the Regulations on economic outward processing in force in the Community shall not be subject to the quantitative limits referred to in Article 3 of this Regulation where they are subject to specific quantitative limits in column 3 of the table and have been re-imported into the Member State concerned, after processing in the corresponding third country listed in column 5 for each of the quantitative limits specified . . Article 2 Re-imports not covered by this Annex may be subject to specific quantitative limits in accordance with the procedure laid down in Article 15 of this Regulation, provided that the products concerned are subject to the quantitative limits laid down in Article 3 of this Regulation . Article 3 1 . Transfers between categories and advance use or carry-over of portions of specific quantitative limits from one year to another may be carried out in accordance with the procedure laid down in Article 15 of this Regulation . 2 . Portions of any specific quantitative limits not used in one Member State may be reallocated to another Member State in accordance with the procedure laid down in Article 15 this Regulation . 3 . Member States which record a need for additional imports or which consider that their share is unlikely to be used in full shall inform the Commission thereof. They may ask that the specific quantitative limits be adjusted in accordance with the procedure laid down in Article 15 . 4 . The Commission shall inform the third country or countries concerned of any measures taken pursuant to the preceding paragraphs . Article 4 Debiting against a specific quantitative limit as laid down in Article 1 shall be carried out by ' the competent authorities of the Member States at the time of issue of the prior authorizations provided for by the Regulations on economic outward processing in force in the Community. A specific quantitative limit shall be debited for the year in which the prior authorization is issued . Article 5 The certificate of origin provided for in Article 1 of Annex V to. this Regulation shall be issued by the competent governmental authorities in the supplier country concerned, in accordance with the provisions of Annex V, for all products covered by this Annex. Certificates so issued shall bear a reference to the prior authorization referred to in Article 4 as evidence that the processing operation indicated in the prior authorization has been carried out in that supplier country. Failure to comply with this provision shall not entail the ipso facto rejection of the prior authorization, except where there is grave suspicion of fraudulent practice or serious irregularity and subject to the appropriate precautionary measures to be taken before the products are given clearance . Article 6 The competent authorities of the Member States shall provide the Commission with the names and addresses of the Community authorities competent to issue both the prior authorizations referred to ' in Article 4 and the specimens of stamp impressions used by them. No L 380/ 174 31 . 12 . 83Official Journal of the European Communities Table laid down in Article 1 (') ( 2) 1 2 3 4 5 Category MemberStates Quantitative limit from 1 January to 31 December Units Third country 1983 1984 1985 1986 6 EEC 100 000 106 000 112 000 119 000 Pieces Sri Lanka 7 EEC EEC EEC 250 000 250 000 100 000 258 000 258 000 105 000 . 265 000 265 000 109 000 273 000 273 000 114 000 Pieces Pieces Pieces Singapore Sri Lanka Thailand 8 EEC EEC 200 000 250 000 206 000 256 000 212 000 261 000 219 000 267 000 Pieces Pieces Pakistan Sri Lanka 21 EEC EEC EEC 200 000 100 000 100 000 212 000 106 000 106 000 225 000 112 000 112 000 238 000 119 000 119 000 Pieces Pieces Pieces Singapore Sri Lanka Thailand 26 EEC 75 000 80 000 84 000 89 000 Pieces Thailand (') Allocation per Member State will be made later on the basis of the procedure laid down in Article 15 . (2) Where no level is indicated for a particular Member State, no special arrangements for re ­ importation into that Member State under economic outward processing arrangements have been established for the products and supplier countries concerned. 31 . 12 . 83 Official Journal of the European Communities No L 380/ 175 ANNEX XIV referred to in Article 1 1 Supplier country Group I Group II Group III Bangladesh Brazil 0,5 % 2,5 % 5 % Colombia II || Egypt Guatemala Haiti ||\ India II Indonesia II Malaysia Mexico Pakistan I ¢ Peru Philippines Singapore Sri Lanka Thailand I Uruguay Bulgaria Czechoslovakia 0,2 % 1,2 % 4% Hungary Poland Romania Hong Kong Macao 0,2 % 1 % 3 % South Korea